Exhibit 10.2

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of January 19, 2011

As amended and restated as of December 14, 2012

among

TIME WARNER INC.

and

TIME WARNER INTERNATIONAL FINANCE LIMITED,

as Borrowers,

The Lenders Party Hereto,

and

CITIBANK, N.A.,

as Administrative Agent,

SENIOR UNSECURED REVOLVING CREDIT FACILITIES:

$2,500,000,000 2016 Revolving Credit Facility

$2,500,000,000 2017 Revolving Credit Facility

 

 

BANK OF AMERICA, N.A. and BNP PARIBAS,

as Co-Syndication Agents,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., BARCLAYS BANK PLC, DEUTSCHE

BANK SECURITIES INC., J.P. MORGAN SECURITIES LLC, THE ROYAL BANK OF

SCOTLAND PLC and WELLS FARGO SECURITIES, LLC,

as Co-Documentation Agents

and

CITIGROUP GLOBAL MARKETS INC., THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

BARCLAYS CAPITAL, BNP PARIBAS SECURITIES CORP., DEUTSCHE BANK

SECURITIES INC., J.P. MORGAN SECURITIES LLC, MERRILL LYNCH, PIERCE,

FENNER & SMITH INCORPORATED, RBS SECURITIES INC. and WELLS FARGO

SECURITIES, LLC,

as Joint-Lead Arrangers and Joint Bookrunners

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I Definitions

     1   

SECTION 1.01. Defined Terms

     1   

SECTION 1.02. Classification of Loans and Borrowings

     27   

SECTION 1.03. Terms Generally

     27   

SECTION 1.04. Accounting Terms; GAAP

     28   

SECTION 1.05. TWIFL Representations and Covenants

     28   

ARTICLE II The Credits

     28   

SECTION 2.01. Commitments

     28   

SECTION 2.02. Loans and Borrowings

     31   

SECTION 2.03. Requests for Revolving Borrowings

     32   

SECTION 2.04. Swingline Loans

     32   

SECTION 2.05. Letters of Credit

     34   

SECTION 2.06. Funding of Borrowings

     37   

SECTION 2.07. Interest Elections

     38   

SECTION 2.08. Termination and Reduction of Commitments

     39   

SECTION 2.09. Repayment of Loans; Evidence of Debt

     40   

SECTION 2.10. Prepayment of Loans

     41   

SECTION 2.11. Fees

     41   

SECTION 2.12. Interest

     42   

SECTION 2.13. Alternate Rate of Interest

     43   

SECTION 2.14. Increased Costs

     44   

SECTION 2.15. Break Funding Payments

     45   

SECTION 2.16. Taxes

     46   

SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Setoffs

     48   

SECTION 2.18. Mitigation Obligations; Replacement of Lenders

     50   

SECTION 2.19. Prepayments Required Due to Currency Fluctuation

     50   

SECTION 2.20. Adoption of the Euro

     51   

SECTION 2.21. Increase in Commitments

     51   

SECTION 2.22. Defaulting Lenders

     53   

ARTICLE III Representations and Warranties

     57   

SECTION 3.01. Organization; Powers

     57   

SECTION 3.02. Authorization; Enforceability

     57   

SECTION 3.03. Governmental Approvals; No Conflicts

     57   

SECTION 3.04. Financial Condition; No Material Adverse Change

     58   

SECTION 3.05. Properties

     58   

SECTION 3.06. Litigation and Environmental Matters

     58   

SECTION 3.07. Compliance with Laws and Agreements

     59   

SECTION 3.08. Government Regulation

     59   

SECTION 3.09. Taxes

     59   

 

i



--------------------------------------------------------------------------------

SECTION 3.10. ERISA

     59   

SECTION 3.11. Disclosure

     59   

ARTICLE IV Conditions

     60   

SECTION 4.01. Effective Date

     60   

SECTION 4.02. Each Credit Event

     61   

ARTICLE V Affirmative Covenants

     62   

SECTION 5.01. Financial Statements and Other Information

     62   

SECTION 5.02. Notices of Material Events

     64   

SECTION 5.03. Existence; Conduct of Business

     64   

SECTION 5.04. Payment of Obligations

     64   

SECTION 5.05. Maintenance of Properties; Insurance

     64   

SECTION 5.06. Books and Records; Inspection Rights

     65   

SECTION 5.07. Compliance with Laws

     65   

SECTION 5.08. Use of Proceeds

     65   

SECTION 5.09. Fiscal Periods; Accounting

     65   

ARTICLE VI Negative Covenants

     65   

SECTION 6.01. Consolidated Leverage Ratio

     65   

SECTION 6.02. Indebtedness

     66   

SECTION 6.03. Liens

     66   

SECTION 6.04. Mergers, Etc

     67   

SECTION 6.05. Investments

     68   

SECTION 6.06. Restricted Payments

     68   

SECTION 6.07. Transactions with Affiliates

     68   

SECTION 6.08. Unrestricted Subsidiaries

     68   

ARTICLE VII Events of Default

     69   

ARTICLE VIII The Agents

     72   

ARTICLE IX Miscellaneous

     75   

SECTION 9.01. Notices

     75   

SECTION 9.02. Waivers; Amendments; Release of Subsidiary Guarantors

     76   

SECTION 9.03. Expenses; Indemnity; Damage Waiver

     77   

SECTION 9.04. Successors and Assigns

     78   

SECTION 9.05. Survival

     81   

SECTION 9.06. Counterparts; Integration; Effectiveness

     81   

SECTION 9.07. Severability

     82   

SECTION 9.08. Right of Setoff

     82   

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process

     82   

 

ii



--------------------------------------------------------------------------------

SECTION 9.10. WAIVER OF JURY TRIAL

     83   

SECTION 9.11. Headings

     83   

SECTION 9.12. Confidentiality

     83   

SECTION 9.13. Acknowledgments

     84   

SECTION 9.14. Judgment Currency

     84   

SECTION 9.15. USA Patriot Act

     85   

SECTION 9.16. Waiver of Prior Notice of Termination Under Existing Credit
Agreement

     85   

SCHEDULES:

 

Schedule 1.01    Calculation of Mandatory Cost Schedule 2.01    Commitments
Schedule 2.03(A)    Borrowing Notice/Interest Election Notice/Prepayment Notice
Schedule 2.03(B)    Authorized Account Numbers & Locations Schedule 2.05   
Existing Letters of Credit Schedule 6.08    Unrestricted Subsidiaries Schedule 8
   List of Proper Persons

EXHIBITS:

 

Exhibit A    Form of Assignment and Acceptance Exhibit B    Form of Guarantee

 

iii



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of January 19, 2011, as amended
and restated as of December 14, 2012 (as amended, supplemented or otherwise
modified from time to time, this “Agreement”), among TIME WARNER INC., a
Delaware corporation (“Time Warner”), TIME WARNER INTERNATIONAL FINANCE LIMITED,
a company organized under the laws of England and Wales (“TWIFL”), the several
banks and other financial institutions from time to time parties to this
Agreement (the “Lenders”), and CITIBANK, N.A., as administrative agent.

W I T N E S S E T H:

WHEREAS, the Borrowers have requested the Lenders to make loans and other
extensions of credit to them in an aggregate amount at any time outstanding of
up to $2,500,000,000 under a 2016 revolving credit facility and up to
$2,500,000,000 under a 2017 revolving credit facility as more particularly
described herein; and

WHEREAS, the Lenders are willing to make such loans and other extensions of
credit on the terms and conditions contained herein;

NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“2016 Applicable Percentage” means, at any time, with respect to any 2016
Lender, the percentage of the total 2016 Commitments represented by such
Lender’s 2016 Commitment at such time; provided that for the purpose of
Section 2.22, “2016 Applicable Percentage” shall mean the percentage of the
total 2016 Commitments (disregarding any Defaulting Lender’s 2016 Commitment)
represented by such Lender’s 2016 Commitment. If the 2016 Commitments have
terminated or expired, the 2016 Applicable Percentages shall be determined based
upon the 2016 Commitments most recently in effect, giving effect to any
assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

“2016 Availability Period” means the period from and including the Effective
Date to but excluding the 2016 Commitment Termination Date.

“2016 Commitment” means, with respect to each Lender, the commitment, if any, of
such Lender to make 2016 Revolving Loans and to acquire participations in 2016
Yen Loans and/or to acquire participations in Swingline Loans and Letters of
Credit hereunder, expressed as an amount representing the maximum aggregate
permitted amount of such Lender’s 2016 Revolving Credit Exposure hereunder, as
such commitment may be (a) reduced from time to time pursuant to Section 2.08,
Section 2.18 or Section 2.22, (b) increased from time to time



--------------------------------------------------------------------------------

pursuant to Section 2.21 and (c) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04. The amount of each
Lender’s 2016 Commitment as of the Effective Date is set forth on Schedule 2.01
or in the Assignment and Acceptance pursuant to which such Lender shall have
assumed its 2016 Commitment, as applicable.

“2016 Commitment Termination Date” means the earlier of (a) 2016 Maturity Date,
provided that if such day is not a Business Day, then the immediately preceding
Business Day and (b) the date on which the 2016 Commitments shall terminate in
their entirety in accordance with the provisions of this Agreement.

“2016 Lender” means a Lender with a 2016 Commitment and/or 2016 Revolving Credit
Exposure.

“2016 Maturity Date” means the fifth anniversary of the First Amendment
Effective Date.

“2016 Revolving Credit Exposure” means, with respect to any 2016 Lender at any
time, the sum of the outstanding principal amount of such Lender’s 2016
Revolving Loans, its 2016 Yen Exposure, its LC Exposure and its Swingline
Exposure at such time. For purposes of Sections 2.01(b), 2.01(c), 2.04(a),
2.05(b), 2.08(a) and 2.19 of this Agreement, the total 2016 Revolving Credit
Exposures shall be determined without giving regard to the outstanding principal
amount of the applicable Specified Loans.

“2016 Revolving Loan” means a Loan made by a 2016 Lender pursuant to
Section 2.03.

“2016 Yen Commitment” means, with respect to each 2016 Yen Fronting Lender, the
commitment of such Lender to make 2016 Yen Loans hereunder, as such commitment
may be (a) reduced from time to time pursuant to Section 2.08, Section 2.18 or
Section 2.22, (b) increased from time to time pursuant to Section 2.21 and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The amount of each 2016 Yen Fronting Lender’s
2016 Yen Commitment as of the Effective Date is its pro rata share of the 2016
Yen Sublimit, or as set forth in the Assignment and Acceptance pursuant to which
such Lender shall have assumed its 2016 Yen Commitment, as applicable.

“2016 Yen Exposure” means, at any time, the aggregate principal amount of all
2016 Yen Loans outstanding at such time. The 2016 Yen Exposure of any Lender at
any time shall be its 2016 Applicable Percentage of the total 2016 Yen Exposure
at such time.

“2016 Yen Fronting Lenders” means Citibank, N.A., Bank of America, N.A., BNP
Paribas, The Bank of Tokyo-Mitsubishi UFJ, Ltd., Deutsche Bank AG New York
Branch and Mizuho Corporate Bank, Ltd. in their capacity as Lenders of 2016 Yen
Loans hereunder.

“2016 Yen Loan” means a Loan denominated in Yen made by a 2016 Yen Fronting
Lender.

“2016 Yen Sublimit” means $250,000,000.

 

2



--------------------------------------------------------------------------------

“2017 Applicable Percentage” means, at any time, with respect to any 2017
Lender, the percentage of the total 2017 Commitments represented by such
Lender’s 2017 Commitment at such time; provided that for the purpose of
Section 2.22, “2017 Applicable Percentage” shall mean the percentage of the
total 2017 Commitments (disregarding any Defaulting Lender’s 2017 Commitment)
represented by such Lender’s 2017 Commitment. If the 2017 Commitments have
terminated or expired, the 2017 Applicable Percentages shall be determined based
upon the 2017 Commitments most recently in effect, giving effect to any
assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

“2017 Availability Period” means the period from and including the Effective
Date to but excluding the 2017 Commitment Termination Date.

“2017 Commitment” means, with respect to each Lender, the commitment, if any, of
such Lender to make 2017 Revolving Loans and to acquire participations in 2017
Yen Loans, expressed as an amount representing the maximum aggregate permitted
amount of such Lender’s 2017 Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.08,
Section 2.18 or Section 2.22, (b) increased from time to time pursuant to
Section 2.21 and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The amount of each
Lender’s 2017 Commitment as of the Effective Date is set forth on Schedule 2.01
or in the Assignment and Acceptance pursuant to which such Lender shall have
assumed its 2017 Commitment, as applicable.

“2017 Commitment Termination Date” means the earlier of (a) the 2017 Maturity
Date, provided that if such day is not a Business Day, then the immediately
preceding Business Day and (b) the date on which the 2017 Commitments shall
terminate in their entirety in accordance with the provisions of this Agreement.

“2017 Lender” means a Lender with a 2017 Commitment and/or 2017 Revolving Credit
Exposure.

“2017 Maturity Date” means the fifth anniversary of the Restatement Effective
Date.

“2017 Revolving Credit Exposure” means, with respect to any 2017 Lender at any
time, the sum of the outstanding principal amount of such Lender’s 2017
Revolving Loans and its 2017 Yen Exposure at such time. For purposes of Sections
2.01(a), 2.01(c), 2.08(a) and 2.19 of this Agreement, the total 2017 Revolving
Credit Exposures shall be determined without giving regard to the outstanding
principal amount of the applicable Specified Loans.

“2017 Revolving Loan” means a Loan made by a 2017 Lender pursuant to
Section 2.03.

“2017 Yen Commitment” means, with respect to each 2017 Yen Fronting Lender, the
commitment of such Lender to make 2017 Yen Loans hereunder, as such commitment
may be (a) reduced from time to time pursuant to Section 2.08, Section 2.18 or
Section 2.22, (b) increased from time to time pursuant to Section 2.21 and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The amount of each 2017 Yen Fronting Lender’s
2017 Yen Commitment as of the Effective Date is its pro rata share of the 2017
Yen Sublimit, or as set forth in the Assignment and Acceptance pursuant to which
such Lender shall have assumed its 2017 Yen Commitment, as applicable.

 

3



--------------------------------------------------------------------------------

“2017 Yen Exposure” means, at any time, the aggregate principal amount of all
2017 Yen Loans outstanding at such time. The 2017 Yen Exposure of any Lender at
any time shall be its 2017 Applicable Percentage of the total 2017 Yen Exposure
at such time.

“2017 Yen Fronting Lenders” means Citibank, N.A., Bank of America, N.A., BNP
Paribas, The Bank of Tokyo-Mitsubishi UFJ, Ltd., Deutsche Bank AG New York
Branch and Mizuho Corporate Bank, Ltd. in their capacity as Lenders of 2017 Yen
Loans hereunder.

“2017 Yen Loan” means a Loan denominated in Yen made by a 2017 Yen Fronting
Lender.

“2017 Yen Sublimit” means $250,000,000.

“ABR” when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

“Adjusted Financial Statements” means, for any period, (a) the balance sheet of
Time Warner and the Restricted Subsidiaries (treating Unrestricted Subsidiaries
as equity investments of Time Warner to the extent that such Unrestricted
Subsidiaries would not otherwise be treated as equity investments of Time Warner
in accordance with GAAP) as of the end of such period and (b) the related
statements of operations and stockholders equity for such period and, if such
period is not a fiscal year, for the then elapsed portion of the fiscal year
(treating Unrestricted Subsidiaries as equity investments of Time Warner to the
extent that such Unrestricted Subsidiaries would not otherwise be treated as
equity investments of Time Warner in accordance with GAAP).

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next Basis Point) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means Citibank, N.A., together with its affiliates, as
administrative agent for the Lenders hereunder, together with any of its
successors pursuant to Article VIII.

“Administrative Questionnaire” means, with respect to each Lender, an
Administrative Questionnaire in a form supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; provided
that two or more Persons shall not be deemed Affiliates because an individual is
a director and/or officer of each such Person; and provided, that The Royal Bank
of Scotland N.V. (f/k/a ABN AMRO Bank N.V.) shall be an Affiliate of The Royal
Bank of Scotland plc for all purposes hereunder.

 

4



--------------------------------------------------------------------------------

“Agents” means the Co-Syndication Agents, the Co-Documentation Agents and the
Administrative Agent.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%. Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.

“Amendment and Restatement Agreement” means the Amendment and Restatement
Agreement, dated as of December 14, 2012, relating to this Agreement.

“Applicable Percentage” means a 2017 Applicable Percentage or a 2016 Applicable
Percentage, as applicable.

“Applicable Rate” means, for any day, (a) with respect to the Facility Fee
payable under Section 2.11(a) in respect of the 2017 Commitments, the applicable
rate per annum set forth below expressed in Basis Points under the caption
“Facility Fee Rate for 2017 Facility”, (b) with respect to the Facility Fee
payable under Section 2.11(a) in respect of the 2016 Commitments, the applicable
rate per annum set forth below expressed in Basis Points under the caption
“Facility Fee Rate for 2016 Facility”, (c) with respect to the interest spread
on any Loan of either Class (other than an ABR Loan), the applicable rate per
annum set forth below expressed in Basis Points under the caption “Applicable
Rate (Non-ABR Loans) for 2017 Facility” or “Applicable Rate (Non-ABR Loans) for
2016 Facility”, as applicable, and (d) with respect to the interest spread on
any ABR Loan of either Class, the applicable rate per annum set forth below
expressed in Basis Points under the caption “Applicable Rate (ABR Loans) of 2017
Facility” or “Applicable Rate (ABR Loans) of 2016 Facility”, as applicable, in
each case based upon the senior unsecured long-term debt credit rating (or an
equivalent thereof) (in each case, a “Rating”) assigned by Moody’s and S&P,
respectively, applicable on such date to Time Warner:

 

Ratings S&P / Moody’s

   Facility Fee
Rate for
2017
Facility
(Bps)      Facility Fee
Rate  for
2016
Facility
(Bps)      Applicable
Rate (ABR
Loans) for
2017
Facility
(Bps)      Applicable
Rate (Non-
ABR Loans)
for 2017
Facility
(Bps)      Applicable
Rate (ABR
Loans) for
2016
Facility
(Bps)      Applicable
Rate (Non-
ABR Loans)
for 2016
Facility
(Bps)  

Category A

A / A2 or Higher

     8.0         10.0         0.0         67.0         0.0         65.0   

Category B

A- / A3

     10.0         12.5         0.0         77.5         0.0         75.0   

Category C

BBB+ / Baa1

     12.5         15.0         0.0         87.5         0.0         85.0   

Category D

BBB / Baa2

     15.0         17.5         10.0         110.0         7.5         107.5   

Category E

BBB- / Baa3

     20.0         22.5         30.0         130.0         27.5         127.5   

Category F

Lower than BBB- / Baa3

     25.0         30.0         50.0         150.0         45.0         145.0   

 

5



--------------------------------------------------------------------------------

For purposes of determining the Applicable Rate (A) if either Moody’s or S&P
shall not have in effect a relevant Rating (other than by reason of the
circumstances referred to in clause (C) of this definition), then the Rating
assigned by the other rating agency shall be used; (B) if the relevant Ratings
assigned by Moody’s and S&P shall fall within different Categories, the
Applicable Rate shall be based on the higher of the two Ratings unless one of
the two Ratings is two or more Categories lower than the other, in which case
the Applicable Rate shall be determined by reference to the Category next below
that of the higher of the two Ratings; (C) if either rating agency shall cease
to assign a relevant Rating solely because Time Warner elects not to participate
or otherwise cooperate in the ratings process of such rating agency, the
Applicable Rate shall not be less than that in effect immediately before such
rating agency’s Rating for Time Warner became unavailable; and (D) if the
relevant Ratings assigned by Moody’s or S&P shall be changed (other than as a
result of a change in the rating system of Moody’s or S&P), such change shall be
effective as of the date on which it is first announced by the applicable rating
agency. Each change in the Applicable Rate shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Moody’s or S&P shall change, or if either such rating agency shall
cease to be in the business of rating corporate debt obligations, Time Warner
and the Lenders shall negotiate in good faith to amend this definition to
reflect such changed rating system or the unavailability of ratings from such
rating agency, and, pending the effectiveness of any such amendment, the
Applicable Rate shall be determined by reference to the rating most recently in
effect prior to such change or cessation.

“Arrangers” means Citigroup Global Markets Inc., The Bank of Tokyo-Mitsubishi
UFJ, Ltd., Barclays Capital, the investment banking division of Barclays Bank
PLC, BNP Paribas Securities Corp., Deutsche Bank Securities Inc., J.P. Morgan
Securities LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated, RBS
Securities Inc. and Wells Fargo Securities, LLC.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, substantially in the
form of Exhibit A.

“Availability Period” means the 2017 Availability Period or the 2016
Availability Period, as applicable.

“Base Rate” means (a) with respect to Dollar denominated Loans, the Alternate
Base Rate, (b) with respect to Pound Sterling denominated Loans, the
Pound Sterling Overnight Rate or Pound Sterling Quoted Rate, and (c) with
respect to Euro denominated Loans, the Euro Overnight Rate or Euro Quoted Rate.

“Basis Point” means 1/100th of 1%.

 

6



--------------------------------------------------------------------------------

“Board” means the Board of Governors of the Federal Reserve System of the United
States.

“Borrower” means each of Time Warner and TWIFL.

“Borrower Materials” has the meaning set forth in Section 5.01.

“Borrowing” means (a) Revolving Loans of the same Class and Type, made,
converted or continued on the same date and, in the case of Eurocurrency Loans
or TIBOR Loans, as to which a single Interest Period is in effect or (b) a
Swingline Loan.

“Borrowing Request” means a request by a Borrower for a Borrowing in accordance
with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, (a) when used in connection with a Eurocurrency
Loan or a Base Rate Loan (other than an ABR Loan), the term “Business Day” shall
also exclude any day on which banks are not open for dealings in deposits in the
applicable currency in the London interbank market, (b) when used in connection
with any Loan denominated in Euro, the term “Business Day” shall also exclude
any day on which the TARGET payment system is not open for the settlement of
payment in Euro and (c) when used in connection with any Loan denominated in
Yen, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in deposits in Yen in the interbank market in Tokyo.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Capital Stock” means, with respect to any Person, any and all shares,
partnership interests or other equivalents (however designated and whether
voting or non-voting) of such Person’s equity, whether outstanding on the date
hereof or hereafter issued, and any and all equivalent ownership interests in a
Person (other than a corporation) and any and all rights, warrants or options to
purchase or acquire or exchangeable for or convertible into such shares,
partnership interests or other equivalents.

“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States or any agency or instrumentality thereof
(provided that the full faith and credit of the United States is pledged in
support thereof) that (i) have maturities of not more than six months from the
date of acquisition thereof or (ii) are subject to a repurchase agreement with
an institution described in clause (b)(i) or (ii) below exercisable within six
months from the date of acquisition thereof, (b) U.S. Dollar-denominated and
Eurocurrency time deposits, certificates of deposit and bankers’ acceptances of
(i) any domestic commercial bank of recognized standing having capital and
surplus in excess of $500,000,000 or (ii) any bank whose short-term commercial
paper rating from S&P is at least A-2 or the equivalent thereof, from

 

7



--------------------------------------------------------------------------------

Moody’s is at least P-2 or the equivalent thereof or from Fitch is at least F-2
or the equivalent thereof (any such bank, an “Approved Lender”), in each case
with maturities of not more than six months from the date of acquisition
thereof, (c) commercial paper and variable and fixed rate notes issued by any
Lender or Approved Lender or by the parent company of any Lender or Approved
Lender and commercial paper, auction rate notes and variable rate notes issued
by, or guaranteed by, any industrial or financial company with a short-term
commercial paper rating of at least A-2 or the equivalent thereof by S&P or at
least P-2 or the equivalent thereof by Moody’s or at least F-2 or the equivalent
thereof by Fitch, and in each case maturing within six months after the date of
acquisition thereof, (d) securities with maturities of one year or less from the
date of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States, by any political subdivision or taxing authority
of any such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s, (e) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition, (f) tax-exempt commercial paper of U.S. municipal, state or local
governments rated at least A-2 or the equivalent thereof by S&P or at least P-2
or the equivalent thereof by Moody’s or at least F-2 or the equivalent thereof
by Fitch and maturing within six months after the date of acquisition thereof,
(g) shares of money market mutual or similar funds sponsored by any registered
broker dealer or mutual fund distributor, (h) repurchase obligations entered
into with any bank meeting the qualifications of clause (b) above or any
registered broker dealer whose short-term commercial paper rating from S&P is at
least A-2 or the equivalent thereof or from Moody’s is at least P-2 or the
equivalent thereof or from Fitch is at least F-2 or the equivalent thereof,
having a term of not more than 30 days, with respect to securities issued or
fully guaranteed or insured by the United States government or residential whole
loan mortgages, and (i) demand deposit accounts maintained in the ordinary
course of business.

“Change in Control” means either (a) a Person or “group” (within the meaning of
Sections 13(d) and 14(d) of the Exchange Act) acquiring or having beneficial
ownership (it being understood that a tender of shares or other equity interests
shall not be deemed acquired or giving beneficial ownership until such shares or
other equity interests shall have been accepted for payment) of securities (or
options to purchase securities) having a majority or more of the ordinary voting
power of Time Warner (including options to acquire such voting power) or
(b) persons who are directors of Time Warner as of the date hereof or persons
designated or approved by such directors ceasing to constitute a majority of the
board of directors of Time Warner.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.14(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive of any
Governmental Authority made or issued after the date of this Agreement.

“Class”, when used (a) in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are 2017 Revolving Loans or
2016

 

8



--------------------------------------------------------------------------------

Revolving Loans, (b) in reference to any Yen Loan or Borrowing, refers to
whether such Yen Loan, or the Yen Loans comprising such Borrowing, are 2017 Yen
Loans or 2016 Yen Loans, (c) in reference to any Commitment, refers to whether
such Commitment is a 2017 Commitment or a 2016 Commitment, (d) in reference to
any Yen Commitment, refers to whether such Yen Commitment is a 2017 Yen
Commitment or a 2016 Yen Commitment, (e) in reference to any Revolving Credit
Exposures, refers to whether such Revolving Credit Exposures are 2017 Revolving
Credit Exposures or 2016 Revolving Credit Exposures, (f) in reference to any Yen
Exposures, refers to whether such Yen Exposures are 2017 Yen Exposures or 2016
Yen Exposures, (g) in reference to any Lender, refers to whether such Lender is
a 2017 Lender or a 2016 Lender, and (h) in reference to any Applicable
Percentage, refers to whether such Applicable Percentage is a 2017 Applicable
Percentage or a 2016 Applicable Percentage.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Co-Documentation Agents” means The Bank of Tokyo-Mitsubishi UFJ, Ltd., Barclays
Bank PLC, Deutsche Bank Securities Inc., J.P. Morgan Securities LLC, The Royal
Bank of Scotland plc and Wells Fargo Securities, LLC.

“Co-Syndication Agents” means Bank of America, N.A. and BNP Paribas.

“Commitment” means a 2017 Commitment or a 2016 Commitment, as applicable.

“Commitment Termination Date” means the 2017 Commitment Termination Date or the
2016 Commitment Termination Date, as applicable.

“Companies” means each of the Credit Parties and their respective Restricted
Subsidiaries, collectively, and “Company” means any of them.

“Conduit Lender” means any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument,
subject to the consent of Time Warner (which consent shall not be unreasonably
withheld); provided that the designation by any Lender of a Conduit Lender shall
not relieve the designating Lender of any of its obligations to fund a Loan
under this Agreement if, for any reason, its Conduit Lender fails to fund any
such Loan, and the designating Lender (and not the Conduit Lender) shall have
the sole right and responsibility to deliver all consents and waivers required
or requested under this Agreement with respect to its Conduit Lender, and
provided further that no Conduit Lender shall (a) be entitled to receive any
greater amount pursuant to Section 2.14, 2.15, 2.16 or 9.03 than the designating
Lender would have been entitled to receive in respect of the Loans made by such
Conduit Lender or (b) be deemed to have any Commitment. The making of a Loan by
a Conduit Lender hereunder shall utilize the applicable Commitment of a
designating Lender to the same extent, and as if, such Loan were made by such
designating Lender.

“Consolidated EBITDA” means, for any period, Consolidated Net Income of Time
Warner and the Restricted Subsidiaries for such period plus, without duplication
and to the extent reflected as a charge in the statement of such Consolidated
Net Income of Time Warner and the Restricted Subsidiaries for such period, the
sum of (a) income tax expense, (b) interest expense, amortization or writeoff of
debt discount and debt issuance costs and commissions,

 

9



--------------------------------------------------------------------------------

discounts and other fees and charges associated with Indebtedness (including the
Loans), (c) depreciation and amortization expense (excluding amortization of
film inventory that does not constitute amortization of purchase price
amortization), (d) amortization of intangibles (including, but not limited to,
goodwill) and organization costs (excluding amortization of film inventory that
does not constitute amortization of purchase price amortization), (e) any
extraordinary, unusual or non-recurring non-cash expenses or losses (including,
whether or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, non-cash losses on sales of assets
outside of the ordinary course of business), (f) minority interest expense in
respect of preferred stock of Subsidiaries of Time Warner, and (g) non-cash
expenses in respect of equity compensation and minus, to the extent included in
the statement of such Consolidated Net Income for such period, the sum of
(a) interest income and (b) any extraordinary, unusual or non-recurring income
or gains (including, whether or not otherwise includable as a separate item in
the statement of such Consolidated Net Income for such period, gains on the
sales of assets outside of the ordinary course of business), all as determined
on a consolidated basis.

“Consolidated Leverage Ratio” means, as at the last day of any period, the ratio
of (a) Consolidated Total Debt on such day to (b) Consolidated EBITDA for such
period.

“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of Time Warner and its consolidated Subsidiaries, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded, without duplication, (a) the income (or deficit) of any Person accrued
prior to the date it becomes a Subsidiary of Time Warner or is merged into or
consolidated with Time Warner or any of its Subsidiaries or that such other
Person’s assets are acquired by Time Warner or any of its Subsidiaries, (b) the
income (or deficit) of any Person (other than a Restricted Subsidiary) in which
Time Warner or any of its Subsidiaries has an ownership interest, except to the
extent that any such income is actually received by Time Warner or its
Restricted Subsidiaries in the form of dividends or similar distributions and
(c) the undistributed earnings of any Subsidiary of Time Warner to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary is not at the time permitted by the terms of its charter or any
agreement or instrument (other than any Credit Document), judgment, decree,
order, statute, rule, governmental regulation or other requirement of law
applicable to such Subsidiary; provided that the income of any Subsidiary of
Time Warner shall not be excluded by reason of this clause (c) so long as such
Subsidiary guarantees the Obligations.

“Consolidated Total Assets” means, at any date, all amounts that would, in
conformity with GAAP, be included on a consolidated balance sheet of Time Warner
and its Subsidiaries under total assets at such date; provided that such amounts
shall be calculated in accordance with Section 1.04.

“Consolidated Total Debt” means, at any date, the aggregate principal amount of
Indebtedness of Time Warner and the Restricted Subsidiaries minus (a) the
aggregate principal amount of any such Indebtedness that is payable either by
its terms or at the election of the obligor in equity securities of Time Warner
or the proceeds of options in respect of such equity securities, (b) the
aggregate principal amount of Film Financings and (c) the aggregate amount of
cash and Cash Equivalents held by Time Warner or any of the Restricted
Subsidiaries in excess of $200,000,000, all determined on a consolidated basis
in accordance with GAAP.

 

10



--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Copyright Liens” means any Liens granted by any Borrower or any of its
Subsidiaries on copyrights relating to movies or other programming, which movies
or other programming are subject to one or more contracts entitling such
Borrower or such Subsidiary to future payments in respect of such movies or
other programming and which contractual rights to future payments are to be
transferred by such Borrower or Subsidiary to a special purpose Subsidiary of
such Borrower or Subsidiary organized for the purpose of monetizing such rights
to future payments; provided that such Liens (a) are granted directly or
indirectly for the benefit of the special purpose Subsidiary and/or the Persons
who purchase such contractual rights to future payments from such special
purpose Subsidiary and (b) extend only to the copyrights for the movies or other
programming subject to such contracts for the purpose of permitting the
completion, distribution and exhibition of such movies or other programming.

“Credit Documents” means this Agreement, the Guarantee and each Note.

“Credit Parties” means the Borrowers and the Guarantors; and “Credit Party”
means any of them.

“Currency” means Dollars or any Optional Currency.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) shall have failed to fund any
portion of its Loans as part of any Borrowing within three Business Days of the
date required to be funded by it hereunder (unless (i) such Lender and at least
one other Lender shall have notified the Administrative Agent and the Borrowers
in writing of its good faith determination that a condition to its obligation to
make a Loan as part of such Borrowing shall not have been satisfied and
(ii) Lenders representing a majority in interest of the Commitments (or, if
applicable, the Yen Commitments) of the applicable Class shall not have advised
the Administrative Agent in writing of their determination that such condition
has been satisfied), (b) shall have failed to fund any portion of its
participation in any Letter of Credit drawing or any Yen Loan or Swingline Loan
within three Business Days of the date required to be funded by it hereunder,
(c) shall have notified the Administrative Agent (or shall have notified any
Borrower, any Swingline Lender or any Issuing Bank, which shall in turn have
notified the Administrative Agent) in writing that it does not intend or is
unable to comply with its funding obligations under this Agreement, or shall
have made a public statement to the effect that it does not intend or is unable
to comply with such funding obligations or its funding obligations under other
credit or similar agreements to which it is a party (unless such writing or
public statement relates to such Lender’s intention to comply with its funding
obligations under this Agreement and (i) such

 

11



--------------------------------------------------------------------------------

Lender and at least one other Lender shall have notified the Administrative
Agent and the Borrowers in writing of its good faith determination that a
condition to its obligation to make a Loan as part of the relevant Borrowing
shall not have been satisfied and (ii) Lenders representing a majority in
interest of the Commitments (or, if applicable, the Yen Commitments) of the
applicable Class shall not have advised the Administrative Agent in writing of
their determination that such condition has been satisfied), (d) shall have
failed (but not for fewer than three Business Days) after a request by the
Administrative Agent (whether acting on its own behalf or at the reasonable
request of any Borrower (it being understood that the Administrative Agent shall
comply with any such reasonable request)) to confirm in writing that it will
comply with its prospective funding obligations to make Loans and fund
participations in Yen Loans and (in the case of a 2016 Lender) Letter of Credit
drawings and Swingline Loans hereunder (provided that such Lender shall cease to
be a Defaulting Lender under this clause (d) upon receipt of such written
confirmation by the Administrative Agent), (e) shall have become the subject of
a bankruptcy or insolvency proceeding, or shall have taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or (f) shall have had a receiver, conservator, trustee or
custodian appointed for it, or shall have taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such appointment,
or shall have a parent company that has become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in, any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition by a Governmental Authority or an instrumentality
thereof of any equity interest in such Lender or a parent company thereof.

“Dollar Equivalent” means, on any date of determination, (a) with respect to any
amount denominated in Dollars, such amount, and (b) with respect to an amount
denominated in any Optional Currency, the equivalent in Dollars of such amount
determined by the Administrative Agent in accordance with normal banking
industry practice using the Exchange Rate on the date of determination of such
equivalent. In making any determination of the Dollar Equivalent (for purposes
of calculating the amount of Loans to be borrowed from the respective Lenders on
any date or for any other purpose), the Administrative Agent shall use the
relevant Exchange Rate in effect on the date on which the applicable Borrower
delivers a Borrowing Request (which, in accordance with Section 2.03, may be
telephonic) for Loans or on such other date upon which a Dollar Equivalent is
required to be determined pursuant to the provisions of this Agreement. As
appropriate, amounts specified herein as amounts in Dollars shall be or include
any relevant Dollar Equivalent amount.

“Dollars” or “$” refers to lawful money of the United States.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02), which
date is January 19, 2011.

“Eligible Assignee” means any financial institution whose home office is
domiciled in a country that is a member of the Organization for Economic
Cooperation and Development and having capital and surplus in excess of
$500,000,000; provided, however, that no Lender that is or at any time was a
Defaulting Lender, nor any Lender Affiliate of such Defaulting Lender, shall be
an Eligible Assignee, unless consented to in writing by Time Warner and the
Administrative Agent.

 

12



--------------------------------------------------------------------------------

“EMU Legislation” means the legislative measures of the European Council
(including without limitation the European Council regulations) for the
introduction of, changeover to or operation of the Euro in one or more member
states.

“Environmental Law” means all applicable and binding laws, rules, regulations,
codes, ordinances, orders, decrees, judgments, injunctions, or agreements
issued, promulgated or entered into by any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any Hazardous Material or to
health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) a violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) the exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means, with respect to any Borrower, any trade or business
(whether or not incorporated) that, together with such Borrower, is treated as a
single employer under Section 414(b) or (c) of the Code or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) a failure by any Plan
to meet the minimum funding standards within the meaning of Section 412 of the
Code or Section 302 of ERISA applicable to such Plan, in each case whether or
not waived; (c) the filing pursuant to Section 412(c) of the Code or in
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence by any Credit Party or any
of its ERISA Affiliates of any unfunded liability under Title IV of ERISA with
respect to the termination of any Plan; (e) the receipt by any Credit Party or
any ERISA Affiliate from the PBGC or a Plan administrator of any notice relating
to an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by any Credit Party or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; (g) the receipt by any Credit Party or any
ERISA Affiliate of any notice concerning the imposition on such entity of
Withdrawal Liability or a determination that a Multiemployer Plan with respect
to which such entity is obligated to contribute or is otherwise liable is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA; or (h) the occurrence, with respect to a Plan or a Multiemployer Plan,
of a nonexempt “prohibited transaction” (within the meaning of Section 4975 of
the Code or Section 406 of ERISA) which could reasonably be expected to result
in liability to a Credit Party.

 

13



--------------------------------------------------------------------------------

“Euro” and “€” means the single currency of Participating Member States
introduced in accordance with the provision of Article 123 of the Treaty and, in
respect of all payments to be made under this Agreement in Euro, means
immediately available, freely transferable funds in such currency.

“Eurocurrency” when used in reference to any Loan or Borrowing, refers to a
Loan, or the Loans comprising such Borrowing, bearing interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Euro Overnight Rate” means, for any day, the sum of (a) the average of the
rates per annum quoted at approximately 11:00 a.m., London time, to leading
banks in the European interbank market by the Reference Banks for the offering
of overnight deposits in Euro plus (b) the Applicable Rate. The Administrative
Agent shall determine the Euro Overnight Rate by obtaining quotes from the
Reference Banks, and if any such Reference Bank fails to timely provide such
quote for any day, then the Euro Overnight Rate for such day shall be determined
by the average based on the quotes from the Reference Banks that provided quotes
on that day.

“Euro Quoted Rate” means, for any day for any Swingline Loan, the rate per annum
quoted by such Swingline Lender to the applicable Borrower in response to a
Borrowing Request for a Swingline Borrowing as its overnight offer rate in
effect for such Swingline Loan at its principal office in London, plus the
Applicable Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchange Rate” means, with respect to any Optional Currency on a particular
date, the rate at which such Optional Currency may be exchanged into Dollars, as
set forth at 11:00 a.m., London time, on such date on the applicable Reuters
Screen page with respect to such Optional Currency. In the event that such rate
does not appear on the applicable Reuters currency page, the Exchange Rate with
respect to such Optional Currency shall be determined by reference to such other
publicly available service for displaying exchange rates as may be agreed upon
by the Administrative Agent and Time Warner or, in the absence of such
agreement, such Exchange Rate shall instead be the spot rate of exchange of the
Administrative Agent in the London interbank or other market where its foreign
currency exchange operations in respect of such Optional Currency are then being
conducted, at or about 11:00 a.m., London time, at such date for the purchase of
Dollars with such Optional Currency, for delivery two Business Days later;
provided, however, that if at the time of any such determination, for any
reason, no such spot rate is being quoted, the Administrative Agent may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.

“Excluded Taxes” means, with respect to any payment made by any Credit Party
under this Agreement, any of the following Taxes imposed on or with respect to
the Administrative Agent, any Issuing Bank, any Lender or any other recipient of
any such payment,

 

14



--------------------------------------------------------------------------------

(a) income or franchise Taxes imposed on (or measured by) its net income by the
United States or the United Kingdom (or, in each case, any political
subdivision, state or locality thereof), or by the jurisdiction under the laws
of which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits Taxes imposed by the United States or any
similar Tax imposed by any other jurisdiction described in clause (a) above,
(c) in the case of a Lender (other than an assignee pursuant to a request by
Time Warner under Section 2.18(b)), any U.S. Federal or U.K. withholding Taxes
resulting from any law in effect (including FATCA) on (and, in the case of
FATCA, including any regulations or official interpretations thereof issued
after) the date such Lender becomes a party to this Agreement or designates a
new lending office or is attributable to such Lender’s failure or inability to
comply with Section 2.16(g), except to the extent that such Lender (or its
assignor, if any) was entitled, at the time of such designation of a new lending
office or assignment, to receive additional amounts from such Credit Party with
respect to such withholding Tax pursuant to Section 2.16(a) and (d) in the case
of a Lender that is a U.S. Person, any withholding Tax that is attributable to
the Lender’s failure to comply with Section 2.16(h).

“Existing Five-Year Credit Agreement” means the Amended and Restated Five-Year
Credit Agreement, dated as of July 8, 2002, and amended and restated as of
February 17, 2006, among the Borrowers, the lenders party thereto, the
co-syndication and co-documentation agents named therein and Citibank, N.A., as
administrative agent.

“Facility Fee” has the meaning assigned to such term in Section 2.11(a).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next Basis Point) of the rates on overnight
Federal funds transactions with members of the United States Federal Reserve
System arranged by Federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next Basis Point) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

“Film Financing” means, without duplication, monetary obligations arising out of
transactions in which so-called tax-based financing groups or other third-party
investors provide financing for the acquisition, production or distribution of
motion pictures, television programs, sound recordings or books or rights with
respect thereto in exchange, in part, for certain tax or other benefits which
are derived from such motion pictures, television programs, sound recordings,
books or rights; provided that no such monetary obligations shall have, directly
or indirectly, recourse (including by way of setoff) to any Borrower or any
Restricted Subsidiary or any of its assets other than to the profits or
distribution rights related to such motion pictures, television programs, sound
recordings, books or rights and other than to a Subsidiary of Warner
Communications Inc. or TBS substantially all of the assets of which consist of
the motion pictures, television programs, sound recordings, books or rights
which are the subject of such transaction and related cash and Cash Equivalents.

 

15



--------------------------------------------------------------------------------

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer or controller of such Person.

“First Amendment” means the First Amendment, dated as of September 27, 2011, to
this Agreement.

“First Amendment Effective Date” has the meaning assigned to such term in the
First Amendment.

“Fitch” means Fitch, Inc.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the applicable Borrower is located. For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Franchise” means, with respect to any Person, a franchise, license,
authorization or right to construct, own, operate, manage, promote, extend or
otherwise utilize any cable television distribution system operated or to be
operated by such Person or any of its Subsidiaries granted by any Governmental
Authority, but shall not include any such franchise, license, authorization or
right that is incidentally required for the purpose of installing, constructing
or extending a cable television system.

“GAAP” means generally accepted accounting principles in the United States.

“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Guarantee” means a guarantee by the Guarantors, substantially in the form of
Exhibit B.

“Guarantee Obligations” of or by any Person (the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided that the term Guarantee Obligations shall not include
endorsements for collection or deposit in the ordinary course of business.

 

16



--------------------------------------------------------------------------------

“Guarantors” means (a) with respect to the Obligations of Time Warner,
(i) directly, Historic TW, (ii) indirectly, TBS and HBO, who shall guarantee the
guarantee obligations of Historic TW and (iii) any other Person that becomes and
remains a party to the Guarantee after the Effective Date, and (b) with respect
to the Obligations of TWIFL, Time Warner and the Guarantors listed in clause
(a) above.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“HBO” means Home Box Office, Inc., a Delaware corporation.

“Historic TW” means Historic TW Inc., a Delaware corporation.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person (but not including operating leases),
(e) all obligations of such Person in respect of the deferred purchase price of
property or services (excluding current accounts payable incurred in the
ordinary course of business and payment obligations of such Person pursuant to
agreements entered into in the ordinary course of business, which payment
obligations are contingent on another Person’s satisfactory provision of
services or products), (f) all Indebtedness of others secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) any Lien (other than Copyright Liens or Liens on interests or
Investments in Unrestricted Subsidiaries) on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed (but
only to the extent of the lesser of the fair market value of the property
subject to such Lien and the amount of such Indebtedness), (g) all Guarantee
Obligations of such Person with respect to Indebtedness of others (except to the
extent that such Guarantee Obligation guarantees Indebtedness of a Restricted
Subsidiary), (h) all Capital Lease Obligations of such Person, (i) all
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit (but only to the extent of all drafts drawn and
outstanding thereunder) and (j) all obligations, contingent or otherwise, of
such Person in respect of bankers’ acceptances. Notwithstanding the foregoing,
Indebtedness shall not include (i) any obligation of such Person to guarantee
performance of, or enter into indemnification agreements with respect to,
obligations, entered into in the ordinary course of business, under any and all
Franchises, leases, performance bonds, franchise bonds and obligations to
reimburse drawings under letters of credit issued in lieu of performance or
franchise bonds, (ii) completion bonds or guarantees or indemnities of a similar
nature issued in the ordinary course of business in connection with the
production of motion pictures and video and television programming or
(iii) obligations to make Tax Distributions. The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other contractual
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

 

17



--------------------------------------------------------------------------------

“Indebtedness For Borrowed Money” of any Person, means, for the purpose of
Section 9.02(c), without duplication, (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments and (c) all guarantee obligations of
such Person with respect to Indebtedness For Borrowed Money of others. The
Indebtedness For Borrowed Money of any Person shall include the Indebtedness For
Borrowed Money of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other contractual relationship
with such entity, except to the extent the terms of such Indebtedness For
Borrowed Money provide that such Person is not liable therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by a Credit Party under this Agreement and
(b) Other Taxes.

“Interest Election Request” means a request by a Borrower to convert or continue
a Revolving Borrowing in accordance with Section 2.07.

“Interest Payment Date” means (a) with respect to any Base Rate Loan, the last
day of each March, June, September and December and (b) with respect to any
Eurocurrency Loan or TIBOR Loan, as the case may be, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurocurrency Borrowing or TIBOR Borrowing, as the case may be,
with an Interest Period of more than three months’ duration, each day that is
three months, or a whole multiple thereof, after the first day of such Interest
Period and the last day of such Interest Period.

“Interest Period” means with respect to any Eurocurrency Borrowing or TIBOR
Borrowing, as the case may be, the period commencing on the date of such
Borrowing and ending on the numerically corresponding day in the calendar month
that is (a) one, two, three or six months (or, with the consent of each Lender
of the applicable Class, a shorter period or nine or twelve months if available
from all Lenders of the applicable Class) thereafter, as the applicable Borrower
may elect or (b) one month thereafter, if the applicable Borrower has made no
election; provided that (i) if any Interest Period would end on a day other than
a Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, and (ii) any Interest Period pertaining to such a
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and, in
the case of a Revolving Borrowing, thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

“Investment” by any Person means any direct or indirect (a) loan, advance or
other extension of credit or contribution to any other Person (by means of
transfer of cash or

 

18



--------------------------------------------------------------------------------

other property to others, payments for property or services for the account or
use of others, mergers or otherwise), (b) purchase or acquisition of Capital
Stock, bonds, notes, debentures or other securities (including any option,
warrant or other right to acquire any of the foregoing) or evidences of
Indebtedness issued by any other Person (whether by merger, consolidation,
amalgamation or otherwise and whether or not purchased directly from the issuer
of such securities or evidences of Indebtedness), (c) purchase or acquisition
(in one transaction or a series of transactions) of any assets of any other
Person constituting a business unit and (d) all other items that would be
classified as investments on a balance sheet of such Person prepared in
accordance with GAAP. Investments shall exclude extension of trade credit and
advances to customers and suppliers to the extent made in the ordinary course of
business and in accordance with customary industry practice.

“Issuing Bank” means any 2016 Lender or Affiliate of any 2016 Lender designated
by Time Warner that agrees to be an Issuing Bank hereunder and any other bank
reasonably acceptable to the 2016 Lenders holding a majority of the 2016
Commitments (disregarding any Defaulting Lender’s 2016 Commitment) and
designated as an Issuing Bank by Time Warner, in its capacity as an issuer of
Letters of Credit hereunder; provided that TWIFL shall only be entitled to
request an Issuing Bank that is a bank or credit institution licensed in a
member state of the European Communities to issue a Letter of Credit hereunder.
Any Issuing Bank may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of the Issuing Bank, in which case the term
“Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate. Any Issuing Bank shall become a party to this
Agreement by execution and delivery of a supplemental signature page to this
Agreement. Initially, BNP Paribas, The Royal Bank of Scotland N.V. (f/k/a ABN
AMRO Bank N.V.) and Bank of America, N.A. shall be the Issuing Banks.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“LC Disbursement” means a payment made by any Issuing Bank pursuant to a drawing
made on any Letter of Credit.

“LC Exposure” means, at any time, the sum of (a) the maximum aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of any Borrower at such time. The LC Exposure of any 2016 Lender at any time
shall be its 2016 Applicable Percentage of the total LC Exposure at such time.
For all purposes of this Agreement, if on any date of determination a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.

“LC Sublimit” means $500,000,000.

“Lender Affiliate” means, (a) with respect to any Lender, (i) an Affiliate of
such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of

 

19



--------------------------------------------------------------------------------

credit in the ordinary course of its business and is administered or managed by
such Lender or an Affiliate of such Lender and (b) with respect to any Lender
that is a fund which invests in bank loans and similar extensions of credit, any
other fund that invests in bank loans and similar extensions of credit and is
managed by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Acceptance or
pursuant to Section 2.21, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Acceptance. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lenders and Yen Fronting
Lenders.

“Letter of Credit” means any standby or trade letter of credit issued pursuant
to Section 2.05 of this Agreement.

“Letter of Credit Fee” has the meaning assigned to such term in Section 2.11(b).

“LIBO Rate” means, with respect to any Eurocurrency Borrowing denominated in
Pounds, Euros or Dollars for any Interest Period, the rate per annum equal to
the British Bankers’ Association LIBOR Rate (the “BBA LIBOR”), as published by
Reuters (or any other commercially available source providing quotations of BBA
LIBOR as designated by the Administrative Agent from time to time for purposes
of providing quotations of interest rates applicable to Pound, Euro or Dollar
deposits (as applicable) in the London interbank market) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period (or, in the case of Pounds, on the first day of such Interest Period), as
the rate for Pound, Euro or Dollar deposits, as applicable, with a maturity
comparable to such Interest Period. In the event that such rate is not available
at such time for any reason, then the “LIBO Rate” with respect to such
Eurocurrency Borrowing for such Interest Period shall be the rate per annum
(rounded upwards, if necessary, to the next Basis Point) equal to the arithmetic
average of the rates at which deposits in Dollars or the applicable Optional
Currency approximately equal in principal amount to the Dollar Equivalent of
$5,000,000 and for a maturity comparable to such Interest Period are offered
with respect to any Eurocurrency Borrowing to the principal London offices of
the Reference Banks (or, if any Reference Bank does not at the time maintain a
London office, the principal London office of any Affiliate of such Reference
Bank) in immediately available funds in the London interbank market at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period (or, in the case of Pounds, on the first
day of such Interest Period) and; provided, however, that, if only two Reference
Banks notify the Administrative Agent of the rates offered to such Reference
Banks (or any Affiliates of such Reference Banks) as aforesaid, the LIBO Rate
with respect to such Eurocurrency Borrowing shall be equal to the arithmetic
average of the rates so offered to such Reference Banks (or any such
Affiliates).

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in (including
sales of accounts), on or of such asset, (b) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing, but excluding any operating leases) relating to such
asset and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities.

 

20



--------------------------------------------------------------------------------

“Loan” means a loan (including a Swingline Loan or a Yen Loan) made by a Lender
to any Borrower pursuant to this Agreement.

“Local Time” means, for payments and disbursements (a) in respect of Dollars,
New York City time, (b) in respect of Euros or Pounds, London time and (c) in
respect of Yen, Tokyo time.

“Mandatory Cost” means, with respect to any Lender, the cost imputed to such
Lender of compliance with the requirements of the Bank of England or the
Financial Services Authority during the relevant Interest Period, determined in
accordance with Schedule 1.01.

“Material Adverse Effect” means a material adverse effect on (a) the financial
condition, business, results of operations, properties or liabilities of Time
Warner and the Restricted Subsidiaries taken as a whole, (b) the ability of any
Credit Party to perform any of its material obligations to the Lenders under any
Credit Document to which it is or will be a party or (c) the rights of or
benefits available to the Lenders under any Credit Document.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit) of any one or more of Time Warner and the Restricted Subsidiaries in an
aggregate principal amount exceeding $200,000,000.

“Material Subsidiary” means, at any date, each Subsidiary of Time Warner which,
either alone or together with the Subsidiaries of such Subsidiary, meets any of
the following conditions:

(a) as of the last day of Time Warner’s most recently ended fiscal quarter for
which financial statements have been filed with the SEC the investments of Time
Warner and its Subsidiaries in, or their proportionate share (based on their
equity interests) of the book value of the total assets (after intercompany
eliminations) of, the Subsidiary in question exceeds 10% of the book value of
the total assets of Time Warner and its consolidated Subsidiaries;

(b) for the period of four consecutive fiscal quarters ended on the last day of
Time Warner’s most recently ended fiscal quarter for which financial statements
have been filed with the SEC, the equity of Time Warner and its Subsidiaries in
the revenues from continuing operations of the Subsidiary in question exceeds
10% of the revenues from continuing operations of Time Warner and its
consolidated Subsidiaries; or

(c) for the period of four consecutive fiscal quarters ended on the last day of
Time Warner’s most recently ended fiscal quarter for which financial statements
have been filed with the SEC, the equity of Time Warner and its Subsidiaries in
the Consolidated EBITDA of the Subsidiary in question exceeds 10% of the
Consolidated EBITDA of Time Warner.

 

21



--------------------------------------------------------------------------------

“Maturity Date” means the 2017 Maturity Date or the 2016 Maturity Date, as
applicable.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“National Currency Unit” means the unit of currency (other than the Euro) of a
Participating Member State.

“Note” means any promissory note evidencing Loans issued pursuant to
Section 2.09(e).

“Obligations” has the meaning assigned to such term in the Guarantee.

“Officer’s Certificate” means a certificate executed by the Chief Financial
Officer, the Treasurer or the Controller of Time Warner or such other officer of
Time Warner reasonably acceptable to the Administrative Agent and designated as
such in writing to the Administrative Agent by Time Warner.

“Optional Currency” means, at any time, Pounds, Euros and Yen, so long as such
currency is freely traded and convertible into Dollars in the United States
market and a Dollar Equivalent thereof can be calculated.

“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

“Participant” has the meaning assigned to such term in Section 9.04(e).

“Participating Member State” means a member of the European Communities that
adopts or has adopted the Euro as its currency in accordance with EMU
Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity thereto.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA sponsored or maintained by any Borrower or any ERISA
Affiliate.

“Platform” has the meaning set forth in Section 5.01.

“Pounds” or “£” or “Pound Sterling” refers to lawful money of the United
Kingdom.

 

22



--------------------------------------------------------------------------------

“Pound Sterling Overnight Rate” means, for any day, a rate per annum equal to
the rate on overnight Pound Sterling deposits in the London interbank market as
such rates are quoted on the applicable page of the Reuters Service (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service, providing rate quotations comparable to those currently
provided on such page of such Service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to Pound Sterling deposits in the London interbank market), plus the
Mandatory Cost, plus the Applicable Rate.

“Pound Sterling Quoted Rate” means, for any day for any Swingline Loan, a rate
per annum quoted by a Swingline Lender to the applicable Borrower in response to
a Borrowing Request for a Swingline Borrowing as its overnight offer rate in
effect for such Swingline Loan at its principal office in London, plus the
Mandatory Cost, plus the Applicable Rate.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Administrative Agent as its prime rate in effect at its principal
office in New York City; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective.

“Public Lender” has the meaning set forth in Section 5.01.

“Rating” has the meaning assigned to such term in the definition of “Applicable
Rate”.

“Reference Banks” means Citibank, N.A., Bank of America, N.A., BNP Paribas and
their respective Affiliates.

“Register” has the meaning set forth in Section 9.04(c).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time and subject to Section 2.22(d), Lenders
having Commitments representing more than 50% of the sum total of the
Commitments at such time; provided that, after a Commitment Termination Date
with respect to either Class, the “Required Lenders” shall be determined based
on the Revolving Credit Exposures of such Class rather than the Commitments of
such Class.

“Responsible Officer” means any of the Chief Executive Officer, Chief Legal
Officer, Chief Financial Officer, Treasurer or Controller (or any equivalent of
the foregoing officers) of the applicable Credit Party.

“Restatement Effective Date” has the meaning assigned to such term in the
Amendment and Restatement Agreement.

“Restricted Payment” means, as to any Person, any dividend or other distribution
(whether in cash, securities or other property) with respect to any shares of
any class of capital

 

23



--------------------------------------------------------------------------------

stock or other equity interests of such Person, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such shares of capital stock or other equity interests of
such Person or any option, warrant or other right to acquire any such shares of
capital stock or other equity interests of such Person.

“Restricted Subsidiaries” means, as of any date, all Subsidiaries of Time Warner
that have not been designated as Unrestricted Subsidiaries by Time Warner
pursuant to Section 6.08 or have been so designated as Unrestricted Subsidiaries
by Time Warner but prior to such date have been (or have been deemed to be)
redesignated by Time Warner as Restricted Subsidiaries pursuant to Section 6.08;
provided that all references to the Restricted Subsidiaries with respect to any
representation, warranty, covenant or agreement of TWIFL herein shall mean only
those Restricted Subsidiaries that are Subsidiaries of TWIFL.

“Revolving Borrowing” means a Borrowing of Revolving Loans.

“Revolving Credit Exposure” means 2017 Revolving Credit Exposure or 2016
Revolving Credit Exposure, as applicable.

“Revolving Loan” means a 2017 Revolving Loan or a 2016 Revolving Loan, as
applicable.

“S&P” means Standard & Poor’s Rating Services.

“SEC” means the Securities and Exchange Commission, any successor thereto and
any analogous Governmental Authority.

“Specified Loans” means all the Loans of the applicable Class of any Defaulting
Lender outstanding at the time the Commitment (or, in the case of any such Loans
that are Yen Loans, the Yen Commitment) of such Class of such Defaulting Lender
is terminated or reduced pursuant to Section 2.22(b), but only to the extent the
aggregate principal amount of such Loans (or such Yen Loans) of such Class
exceeds, immediately after giving effect to such termination or reduction, the
Commitment (or the Yen Commitment) of such Class of such Defaulting Lender. Any
Loan, or any portion thereof, that is a Specified Loan shall continue as a
Specified Loan for all purposes hereof notwithstanding an assignment of all or
any portion thereof to any Person pursuant to Section 9.04.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentage shall include those imposed
pursuant to such Regulation D. Eurocurrency Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

 

24



--------------------------------------------------------------------------------

“Subsequent Participant” means any member state that adopts the Euro as its
lawful currency after the date hereof.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held. Unless otherwise qualified, all references to a
“Subsidiary” or “Subsidiaries” in this Agreement shall refer to a Subsidiary or
Subsidiaries of Time Warner.

“Subsidiary Guarantors” means Historic TW, TBS, HBO and any other Person that
becomes and remains a party to the Guarantee after the Effective Date that is a
Subsidiary of Time Warner, in each case until such entity is released from the
Guarantee pursuant to Section 9.02(c), and “Subsidiary Guarantor” means any one
of them.

“Swingline Borrowing” means a Borrowing of Swingline Loans.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any 2016
Lender at any time shall be its 2016 Applicable Percentage of the total
Swingline Exposure at such time.

“Swingline Lender” means each of Citibank, N.A. and BNP Paribas (or any other
2016 Lender selected by Time Warner with such Lender’s consent), in its capacity
as a lender of Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Swingline Percentage” means 50% with respect to each Swingline Lender (as such
percentage may be modified from time to time with the written consent of Time
Warner and each existing Swingline Lender).

“Swingline Sublimit” means $250,000,000.

“Tax Distribution” means, with respect to any period, distributions made to any
Person by a Subsidiary of such Person on or with respect to income and other
taxes, which distributions are not in excess of the tax liabilities that, (i) in
the case of a Subsidiary that is a corporation, would have been payable by such
Subsidiary on a standalone basis, and (ii) in the case of a Subsidiary that is a
partnership, would have been distributed by such Subsidiary to its owners with
respect to taxes, and in each case which are calculated in accordance with, and
made no earlier than 10 days prior to the date required by, the terms of the
applicable organizational document which requires such distribution.

 

25



--------------------------------------------------------------------------------

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

“TBS” means Turner Broadcasting System, Inc., a Georgia corporation.

“TIBO Rate” means, with respect to any TIBOR Borrowing for any Interest Period,
the rate per annum appearing on the TIBM Page under the caption “Average of 10
Banks” of Reuters (or on any successor or substitute page of such service, or
any successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page of such service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to Yen deposits in the Tokyo
interbank market) at approximately 11:00 a.m., Tokyo time, two Business Days
prior to the commencement of such Interest Period, as the rate applicable to
deposits in Yen with a maturity comparable to such Interest Period, plus any
costs incurred by making or funding such TIBOR Borrowing hereunder, if such
costs result directly from any applicable banking law or regulation or from any
applicable requirement or directive of any Governmental Authority, including the
imposition of any reserve requirement.

“TIBOR” means, when used in reference to any Loan or Borrowing, whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the TIBO Rate.

“Time Warner” has the meaning assigned to such term in the preamble to this
Agreement.

“Transactions” means (a) the execution, delivery and performance by (i) each of
the Borrowers of this Agreement and (ii) each of the Guarantors of the
Guarantee, and (b) the borrowing of Loans.

“Treaty” means the Treaty establishing the European Economic Community, being
the Treaty of Rome of March 25, 1957, as amended by the Single European Act
1987, the Maastricht Treaty (which was signed at Maastricht on February 7, 1992
and came into force on November 1, 1993), the Amsterdam Treaty (which was signed
at Amsterdam on October 2, 1997 and came into force on May 1, 1999) and the Nice
Treaty (which was signed on February 26, 2001), each as amended from time to
time and as referred to in legislative measures of the European Union for the
introduction of, changeover to or operating of the Euro in one or more member
states.

“TWIFL” has the meaning assigned to such term in the preamble hereto.

“Type” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate, the
Pound Sterling Overnight Rate, the Pound Sterling Quoted Rate, the Euro
Overnight Rate, the Euro Quoted Rate or the TIBO Rate.

“United States” means the United States of America.

 

26



--------------------------------------------------------------------------------

“Unrestricted Subsidiaries” means, as of any time, all Subsidiaries of Time
Warner that have been designated as Unrestricted Subsidiaries by Time Warner
pursuant to Section 6.08, and “Unrestricted Subsidiary” means any one of them.

“U.S. Person” means a person who is a citizen or resident of the United States
and any corporation or other entity created or organized in or under the laws of
the United States.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Yen” and “¥” refer to lawful money of Japan.

“Yen Commitment” means a 2017 Yen Commitment or a 2016 Yen Commitment, as
applicable.

“Yen Exposure” means 2017 Yen Exposure or 2016 Yen Exposure, as applicable.

“Yen Fronting Lender” means a 2017 Yen Fronting Lender or a 2016 Yen Fronting
Lender, as applicable.

“Yen Loan” means a 2017 Yen Loan or a 2016 Yen Loan, as applicable.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a
“Eurocurrency Loan”) or by Class (e.g., a “2017 Revolving Loan”) or by Class and
Type (e.g., a “2017 Eurocurrency Revolving Loan”). Borrowings also may be
classified and referred to by Type (e.g., a “Eurocurrency Borrowing”) or by
Class (e.g., a “2017 Borrowing”) or by Class and Type (e.g., a “2017
Eurocurrency Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words, “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.” The word
“will” shall be construed to have the same meaning and effect as the word
“shall.” Unless the context requires otherwise, (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall, except where the
context dictates otherwise, be construed to have the same meaning and effect and
to refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights.

 

27



--------------------------------------------------------------------------------

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if Time
Warner notifies the Administrative Agent that Time Warner requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies Time Warner that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, computations shall be made without
giving effect to any election under Financial Accounting Standards Board
(“FASB”) Accounting Standards Codification (“ASC”) Topic 825, “Financial
Instruments”, or FASB ASC Topic 470-20, “Debt with Conversion and Other
Options”, (or any successor thereto) to value any Indebtedness of the Borrowers
or their Subsidiaries at “fair value”, as defined therein.

SECTION 1.05. TWIFL Representations and Covenants. Notwithstanding any term to
the contrary in any Credit Document, (a) each representation and warranty made
or deemed to be made by TWIFL and (b) each covenant, undertaking and other
provision under a Credit Document which is binding on TWIFL, shall only be made
or shall only apply (as the case may be) in respect of TWIFL and (to the extent
that the relevant representation, warranty, covenant, undertaking or other
provision expressly refers to Restricted Subsidiaries) TWIFL’s Restricted
Subsidiaries, and no term in any Credit Document shall operate, be construed or
shall take effect in a manner that would result in either (i) TWIFL making any
representation or statement in respect of any Person other than itself or (to
the extent that the relevant representation or warranty expressly refers to
Restricted Subsidiaries) its Restricted Subsidiaries or (ii) TWIFL undertaking
or being bound by any obligation to procure or to use its efforts to procure or
ensure that a Person other than itself or (to the extent that the relevant
covenant, undertaking or other provision expressly refers to Restricted
Subsidiaries) its Restricted Subsidiaries, acts or refrains from acting in any
manner or to comply with any term of the Credit Documents. In the event of any
inconsistency between this Section 1.05 and any other provision of any Credit
Document, this Section 1.05 shall prevail.

ARTICLE II

THE CREDITS

SECTION 2.01. Commitments. (a) Subject to the terms and conditions set forth
herein, each 2017 Lender agrees to make 2017 Revolving Loans to each Borrower in
Dollars or any Optional Currency other than Yen from time to time during the
2017 Availability Period so long as, after giving effect thereto, (i) such 2017
Lender’s 2017 Revolving Credit Exposure will not exceed such 2017 Lender’s 2017
Commitment, and (ii) the sum of the total 2017 Revolving Credit Exposures will
not exceed the sum total of the 2017 Commitments. Within the foregoing limits
and subject to the terms and conditions set forth herein, each Borrower may
borrow, prepay and reborrow 2017 Revolving Loans. The 2017 Revolving Loans

 

28



--------------------------------------------------------------------------------

made in Dollars may from time to time be Eurocurrency Loans or Alternate Base
Rate Loans; the 2017 Revolving Loans made in Pounds may from time to time be
Eurocurrency Loans or Pound Sterling Overnight Rate Loans; and the 2017
Revolving Loans made in Euros may from time to time be Eurocurrency Loans or
Euro Overnight Rate Loans, in each case as determined by the applicable Borrower
and notified to the Administrative Agent in accordance with Sections 2.03 and
2.07.

(b) Subject to the terms and conditions set forth herein, each 2016 Lender
agrees to make 2016 Revolving Loans to each Borrower in Dollars or any Optional
Currency other than Yen from time to time during the 2016 Availability Period so
long as, after giving effect thereto, (i) such 2016 Lender’s 2016 Revolving
Credit Exposure will not exceed such 2016 Lender’s 2016 Commitment, and (ii) the
sum of the total 2016 Revolving Credit Exposures will not exceed the sum total
of the 2016 Commitments. Within the foregoing limits and subject to the terms
and conditions set forth herein, each Borrower may borrow, prepay and reborrow
2016 Revolving Loans. The 2016 Revolving Loans made in Dollars may from time to
time be Eurocurrency Loans or Alternate Base Rate Loans; the 2016 Revolving
Loans made in Pounds may from time to time be Eurocurrency Loans or
Pound Sterling Overnight Rate Loans; and the 2016 Revolving Loans made in Euros
may from time to time be Eurocurrency Loans or Euro Overnight Rate Loans, in
each case as determined by the applicable Borrower and notified to the
Administrative Agent in accordance with Sections 2.03 and 2.07.

(c) (i) Subject to the terms and conditions set forth herein, the 2017 Yen
Fronting Lenders agree to make 2017 Yen Loans, ratably in accordance with their
2017 Yen Commitments, to each Borrower from time to time during the 2017
Availability Period so long as, after giving effect thereto, (A) the aggregate
principal amount of outstanding 2017 Yen Loans will not exceed the 2017 Yen
Sublimit, (B) the sum of the total 2017 Revolving Credit Exposures will not
exceed the sum total of the 2017 Commitments, (C) such 2017 Yen Fronting
Lender’s 2017 Revolving Credit Exposure will not exceed such 2017 Yen Fronting
Lender’s 2017 Commitment and (D) the aggregate principal amount of the
outstanding 2017 Yen Loans made by any 2017 Yen Fronting Lender will not exceed
such 2017 Yen Fronting Lender’s 2017 Yen Commitment. Within the foregoing limits
and subject to the terms and conditions set forth herein, each Borrower may
borrow, prepay and reborrow 2017 Yen Loans. The 2017 Yen Loans shall be TIBOR
Loans.

(ii) Subject to the terms and conditions set forth herein, the 2016 Yen Fronting
Lenders agree to make 2016 Yen Loans, ratably in accordance with their 2016 Yen
Commitments, to each Borrower from time to time during the 2016 Availability
Period so long as, after giving effect thereto, (A) the aggregate principal
amount of outstanding 2016 Yen Loans will not exceed the 2016 Yen Sublimit,
(B) the sum of the total 2016 Revolving Credit Exposures will not exceed the sum
total of the 2016 Commitments, (C) such 2016 Yen Fronting Lender’s 2016
Revolving Credit Exposure will not exceed such 2016 Yen Fronting Lender’s 2016
Commitment and (D) the aggregate principal amount of the outstanding 2016 Yen
Loans made by any 2016 Yen Fronting Lender will not exceed such 2016 Yen
Fronting Lender’s 2016 Yen Commitment. Within the foregoing limits and subject
to the terms and conditions set forth herein, each Borrower may borrow, prepay
and reborrow 2016 Yen Loans. The 2016 Yen Loans shall be TIBOR Loans.

 

29



--------------------------------------------------------------------------------

(iii) If any Event of Default shall occur and be continuing, any Yen Fronting
Lender of either Class may by written notice to the Administrative Agent not
later than 11:00 a.m., New York City time, on any Business Day require the
Lenders of such Class to acquire participations on such Business Day in all or a
portion of the Yen Loans of such Class outstanding. Such notice shall specify
the aggregate amount of Yen Loans of such Class in which Lenders of such Class
will participate. Promptly upon receipt of such notice, the Administrative Agent
will give notice thereof to each Lender of such Class, specifying in such notice
such Lender’s Applicable Percentage of the Dollar Equivalent Amount of such Yen
Loan or Loans of the applicable Class. Each Lender of the applicable Class
hereby absolutely and unconditionally agrees, upon receipt of notice as provided
above, to pay to the Administrative Agent, for the account of the applicable Yen
Fronting Lender, such Lender’s Applicable Percentage of such Yen Loan or Loans
of such Class in Dollars. Each Lender acknowledges and agrees that its
obligation to acquire participations in Yen Loans pursuant to this paragraph is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever. Each Lender
shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.06 with
respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Yen Fronting Lenders of the relevant Class pro
rata according to their Yen Exposures of such Class the amounts so received by
it from the Lenders. The Administrative Agent shall notify the applicable
Borrower of any participations in any Yen Loan to it acquired pursuant to this
paragraph. Any amounts received by the Administrative Agent from the applicable
Borrower (or other party on behalf of the applicable Borrower) in respect of
such Loan after receipt by the applicable Yen Fronting Lender of the proceeds of
a sale of participations therein shall be promptly remitted by the
Administrative Agent to the Lenders of the applicable Class that shall have made
their payments pursuant to this paragraph and to the Yen Fronting Lenders of the
relevant Class, pro rata as their interests may appear. The purchase of
participations in a Yen Loan pursuant to this paragraph shall not relieve the
applicable Borrower of its obligations in respect of the payment thereof. From
and after such purchase, (A) the outstanding Yen Loans of the applicable Class
in which the Lenders of the applicable Class have purchased such participations
shall be deemed to have been converted into Alternate Base Rate Loans
denominated in Dollars (with such conversion constituting, for purposes of
Section 2.15, a prepayment of such Yen Loans before the last day of the Interest
Period with respect thereto) and (B) all amounts from time to time accruing, and
all amounts from time to time payable, on account of such Loans (including,
without limitation, any interest and other amounts which were accrued but unpaid
on the date of such purchase) shall be payable in Dollars as if such Loan had
originally been made in Dollars. Notwithstanding the foregoing, a Lender of
either Class shall not have any obligation to acquire a participation in a Yen
Loan of such Class pursuant to this paragraph if an Event of Default shall have
occurred and be continuing at the time such Yen Loan was made and such Lender
shall have notified the Yen Fronting Lenders of such Class in writing, at least
one Business Day prior to the time such Yen Loan was made, that such Event of
Default has occurred and that such Lender will not acquire participations in Yen
Loans of such Class made while such Event of Default is continuing.

 

30



--------------------------------------------------------------------------------

SECTION 2.02. Loans and Borrowings. (a) Each Borrowing of Revolving Loans of
either Class (other than Yen Loans) shall consist of Revolving Loans made by the
Lenders of such Class ratably in accordance with their respective Commitments of
such Class. Each Yen Loan of either Class shall be made as part of a Borrowing
consisting of Yen Loans of such Class made by the Yen Fronting Lenders of such
Class ratably in accordance with their respective Yen Commitments of such Class.
The failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments and Yen Commitments of the Lenders are several and no Lender shall
be responsible for any other Lender’s failure to make Loans as required.

(b) Subject to Section 2.13, each Revolving Borrowing shall be comprised
entirely of Base Rate Loans, Eurocurrency Loans or TIBOR Loans as the applicable
Borrower may request in accordance herewith. Each Swingline Loan shall be, if
denominated in Dollars, an ABR Loan, if denominated in Pounds Sterling, a
Pound Sterling Overnight Rate Loan or a Pound Sterling Quoted Rate Loan, or if
denominated in Euros, a Euro Overnight Rate Loan or a Euro Quoted Rate Loan, at
the option of the applicable Borrower. Each Lender at its option may make any
Base Rate Loan denominated in Pound Sterling or Euro, Eurocurrency Loan or TIBOR
Loan, as applicable, by causing any domestic or foreign branch or Affiliate of
such Lender to make such Loan; provided that any exercise of such option shall
(i) subject to following clause (ii), not affect the obligation of the Borrower
thereof to repay such Loan in accordance with the terms of this Agreement and
(ii) not create any additional liability of the Borrowers in respect of
Section 2.14 or 2.16.

(c) At the commencement of each Interest Period for any Eurocurrency or TIBOR
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of 1,000,000 units of the relevant Currency and not less than
an amount of which the Dollar Equivalent is $20,000,000. At the time that any
Base Rate Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of 1,000,000 units and not less than an amount of which
the Dollar Equivalent is $20,000,000; provided that any Base Rate Borrowing of
either Class may be in an aggregate amount that is equal to the entire unused
balance of the sum total of the Commitments of such Class or, in the case of a
2016 Base Rate Borrowing, that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.05(e). Each Swingline Loan shall be in
an amount that is an integral multiple of 1,000,000 units and not less than
$5,000,000. Borrowings of more than one Type or Class may be outstanding at the
same time; provided that there shall not at any time be more than a total of 20
Eurocurrency Revolving Borrowings of either Class outstanding nor more than five
TIBOR Borrowings of either Class outstanding.

(d) Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request or elect any Interest Period in respect of any Borrowing
that would end after the (i) 2017 Maturity Date, in the case of a 2017
Borrowing, or (ii) 2016 Maturity Date, in the case of a 2016 Borrowing.

 

31



--------------------------------------------------------------------------------

SECTION 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, a Borrower shall notify the Administrative Agent of such request by
telephone in accordance with Schedule 2.03(A); provided that no more than the
Dollar Equivalent of $2,000,000,000 of Revolving Loans of either Class
denominated in Euros shall be outstanding at any time as to which the
Administrative Agent was notified the same day as the Revolving Borrowing. Each
such telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or facsimile to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
such Borrower. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:

(a) the aggregate amount, Class (either 2017 or 2016) and Currency of the
requested Borrowing, and, in the case of an Optional Currency Borrowing, the
Dollar Equivalent of the requested Borrowing, as calculated using the Exchange
Rate on the date of the request;

(b) the date of such Borrowing, which shall be a Business Day;

(c) whether such Borrowing is to be an ABR Borrowing, a Pound Sterling Overnight
Rate Borrowing, a Euro Overnight Rate Borrowing, a Eurocurrency Borrowing or a
TIBOR Borrowing;

(d) in the case of a Eurocurrency or TIBOR Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”; and

(e) the location and number of the applicable Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.06.

Notwithstanding anything to the contrary above in this Section 2.03, no such
notice shall alter the information set forth on Schedule 2.03(B) unless such
notice shall be written. If no election as to the Type of Revolving Borrowing is
specified, then the requested Revolving Borrowing shall be deemed a Base Rate
Borrowing. If no Interest Period is specified with respect to any requested
Eurocurrency or TIBOR Revolving Borrowing, then the applicable Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, each Swingline Lender agrees to make Swingline Loans to each Borrower
from time to time during the 2016 Availability Period, so long as, after giving
effect thereto, (i) the aggregate principal amount of outstanding Swingline
Loans will not exceed the Swingline Sublimit, (ii) the aggregate principal
amount of outstanding Swingline Loans made by such Swingline Lender will not
exceed its Swingline Percentage of the Swingline Sublimit at such time and
(iii) the sum of the total 2016 Revolving Credit Exposures will not exceed the
sum total of the 2016 Commitments; provided that no Swingline Lender shall be
required to make a Swingline Loan to refinance an outstanding Swingline Loan.
Within the foregoing limits and subject to the terms and conditions set forth
herein, each Borrower may borrow, prepay and reborrow Swingline Loans. Swingline
Loans shall be made in Dollars, Pounds or Euros only.

 

32



--------------------------------------------------------------------------------

(b) To request a Swingline Loan, the applicable Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by facsimile) in
accordance with Schedule 2.03(A). Each such notice shall be irrevocable and
shall specify the requested currency, the requested date (which shall be a
Business Day), the requested interest rate and amount of the requested Swingline
Loan. The Administrative Agent will promptly advise the Swingline Lenders of any
such notice received from a Borrower. Each Swingline Lender shall make its
Swingline Percentage of each Swingline Loan available to the applicable Borrower
by means of a credit to the general deposit account (as more specifically set
forth on Schedule 2.03(B), and changed from time to time only by a written
notice) of the applicable Borrower with such Swingline Lender by 4:00 p.m.,
Local Time, on the requested date of such Swingline Loan.

(c) A Swingline Lender may by written notice given to the Administrative Agent
not later than 11:00 a.m., Local Time, on any Business Day, on one Business
Day’s notice to the 2016 Lenders, require the 2016 Lenders to acquire
participations on such Business Day in all or a portion of the Swingline Loans
made by such Swingline Lender then outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which 2016 Lenders will participate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each 2016 Lender, specifying in such notice such Lender’s 2016
Applicable Percentage of such Swingline Loan or Loans. Each 2016 Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of such Swingline Lender,
such Lender’s 2016 Applicable Percentage of such Swingline Loan or Loans. Each
2016 Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the 2016 Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever. Each 2016
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.06 with
respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the 2016 Lenders), and the
Administrative Agent shall promptly pay to the applicable Swingline Lender the
amounts so received by it from the 2016 Lenders, whereafter such Swingline Loan
shall be deemed converted to a Base Rate Revolving Loan to the extent of such
amounts for all purposes of this Agreement. The Administrative Agent shall
notify the applicable Borrower of any participations in any Swingline Loan to it
acquired pursuant to this paragraph. Any amounts received by the Administrative
Agent from the applicable Borrower (or other party on behalf of the applicable
Borrower) in respect of a Swingline Loan after receipt by a Swingline Lender of
the proceeds of a sale of participations therein shall be promptly remitted by
the Administrative Agent to the 2016 Lenders that shall have made their payments
pursuant to this paragraph and to the applicable Swingline Lender, pro rata as
their interests may appear. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the applicable Borrower of any of
its obligations in respect of the payment thereof. Notwithstanding the
foregoing, a 2016 Lender shall not have any obligation to acquire a
participation in a Swingline Loan pursuant to this paragraph if an Event of
Default shall have occurred and be continuing at the time such Swingline Loan
was made and

 

33



--------------------------------------------------------------------------------

such Lender shall have notified the Swingline Lenders in writing, at least one
Business Day prior to the time such Swingline Loan was made, that such Event of
Default has occurred and that such Lender will not acquire participations in
Swingline Loans made while such Event of Default is continuing.

SECTION 2.05. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, a Borrower may request the issuance of one or more
Letters of Credit in support of obligations of such Borrower and its
Subsidiaries, in a form reasonably acceptable to such Borrower and the Issuing
Bank, at any time and from time to time during the 2016 Availability Period.
Each Letter of Credit shall be issued in Dollars or in an Optional Currency
other than Yen. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the applicable Borrower
to, or entered into by such Borrower with, the Issuing Bank relating to any
Letter of Credit, the terms and conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), a Borrower shall deliver by hand
or facsimile (or transmit by other electronic communication, if arrangements for
doing so have been approved by the Issuing Bank) to the Issuing Bank (reasonably
in advance of the requested date of such issuance, amendment, renewal or
extension and no later than 12:00 noon, Local Time, one Business Day prior to
such date) a notice (with a copy to the Administrative Agent if not the Issuing
Bank) requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount and Currency of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit, as the case may be. If requested by the Issuing Bank, the applicable
Borrower also shall submit a letter of credit application on the Issuing Bank’s
standard form in connection with any request for a Letter of Credit. A Letter of
Credit shall be issued, amended, renewed or extended on the requested date only
if (and upon issuance, amendment, renewal or extension of each Letter of Credit
the applicable Borrower shall be deemed to represent and warrant that), after
giving effect to such issuance, amendment, renewal or extension (i) the LC
Exposure shall not exceed the LC Sublimit, (ii) the sum of the total 2016
Revolving Credit Exposures shall not exceed the sum total of the 2016
Commitments and (iii) the requirements of paragraph (c) of this Section shall be
satisfied.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the 2016 Maturity
Date unless such Letter of Credit is cash collateralized in an amount equal to
its face amount with the Issuing Bank or the Administrative Agent, for the
benefit of such Issuing Bank, prior to 12:00 noon, Local Time, on the 2016
Maturity Date; provided that any Letter of Credit with a one-year tenor may
provide for the renewal thereof for additional one-year periods (but no such
renewal shall be effected if such renewal would cause the expiry of such Letter
of Credit to extend beyond the 2016 Maturity Date unless such Letter of Credit
is so cash collateralized in an amount equal to its face amount prior to
12:00 noon, Local Time, on the 2016 Maturity Date).

 

34



--------------------------------------------------------------------------------

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the 2016 Lenders, the Issuing Bank hereby
grants to each 2016 Lender, and each 2016 Lender hereby acquires from the
Issuing Bank, a participation in such Letter of Credit equal to such Lender’s
2016 Applicable Percentage of the aggregate amount available to be drawn under
such Letter of Credit. In consideration and in furtherance of the foregoing,
each 2016 Lender hereby absolutely and unconditionally agrees to pay to the
Issuing Bank, such Lender’s 2016 Applicable Percentage of each LC Disbursement
made by the Issuing Bank and not reimbursed by the applicable Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the applicable Borrower for any reason. Each
2016 Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the 2016 Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement in the same Currency as such LC Disbursement by paying to the
Issuing Bank an amount equal to such LC Disbursement not later than 2:00 p.m.,
Local Time, on the Business Day immediately following the day that such Borrower
receives notice of such LC Disbursement; provided that, if such Borrower fails
to reimburse the Issuing Bank on such date, the Borrower shall be deemed to have
requested a 2016 Base Rate Borrowing in the principal amount and Currency of the
LC Disbursement, without regard to the minimum amounts and multiples set forth
in Section 2.02, but subject to the unutilized portion of the 2016 Commitments.
If the Borrower elects, or is deemed, to finance amounts due under any Letter of
Credit in such a manner, the Borrower’s obligation to pay an amount equal to the
LC Disbursement to the Issuing Bank shall be discharged and replaced by the
resulting 2016 Base Rate Borrowing, and the Issuing Bank shall notify the
Administrative Agent, who shall notify each 2016 Lender of the applicable LC
Disbursement and corresponding 2016 Base Rate Borrowing and such Lender’s 2016
Applicable Percentage thereof. Promptly following receipt of such notice, each
2016 Lender shall pay to the Issuing Bank its 2016 Applicable Percentage of such
2016 Base Rate Borrowing, in the same manner as provided in Section 2.06 with
respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the 2016 Lenders). Promptly following
receipt of any payment from a Borrower pursuant to this paragraph, such payment
shall be distributed to the Issuing Bank (and the participating 2016 Lenders as
their interests may appear) or, to the extent that 2016 Lenders have made
payments pursuant to this paragraph to fund any 2016 Base Rate Loan made to
reimburse the Issuing Bank, to such Lenders and the Issuing Bank (and the
participating 2016 Lenders as their interests may appear) pro rata as their
interests may appear.

(f) Obligations Absolute. The applicable Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional

 

35



--------------------------------------------------------------------------------

and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not strictly comply with the
terms of such Letter of Credit or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, such Borrower’s obligations hereunder, the
respective Issuing Bank’s only obligation to the applicable Borrower in respect
of any drawing made on any Letter of Credit being to confirm that any documents
required to be delivered under such Letter of Credit appear to have been
delivered and appear to substantially comply on their face with the requirements
of such Letter of Credit. Neither the Administrative Agent, nor any of the 2016
Lenders nor the Issuing Bank, nor any of their Related Parties, shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Bank; provided
that the foregoing shall not be construed to excuse the Issuing Bank from
liability to such Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by such
Borrower to the extent permitted by applicable law) suffered by such Borrower
that are caused by the Issuing Bank’s gross negligence or willful misconduct in
connection with any of the foregoing circumstances. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the applicable Borrower by telephone (confirmed by
facsimile) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the applicable Borrower of its
obligation to reimburse the Issuing Bank and/or the 2016 Lenders with respect to
any such LC Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the applicable Borrower shall reimburse such LC Disbursement in full on
the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that such Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to 2016 Base

 

36



--------------------------------------------------------------------------------

Rate Loans in the applicable Currency; provided that, if such LC Disbursement
cannot be reimbursed with the proceeds of a 2016 Revolving Loan pursuant to
Section 2.05(e) and the applicable Borrower fails to reimburse such LC
Disbursement within three Business Days, then Section 2.12(g) shall apply.
Interest accrued pursuant to this paragraph shall be for the account of the
Issuing Bank, except that interest accrued on and after the date of payment by
any 2016 Lender pursuant to paragraph (e) of this Section to reimburse the
Issuing Bank shall be for the account of such Lender to the extent of such
payment.

(i) Replacement of an Issuing Bank. Any Issuing Bank may be replaced at any time
by written agreement among Time Warner, the replaced Issuing Bank and the
successor Issuing Bank or pursuant to Article VIII. Time Warner shall notify the
Administrative Agent, who will notify the 2016 Lenders of any such replacement
of the Issuing Bank. At the time any such replacement shall become effective,
the applicable Borrowers shall pay all unpaid fees accrued for the account of
the replaced Issuing Bank pursuant to Section 2.11(b). From and after the
effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of the Issuing Bank under this Agreement
with respect to Letters of Credit to be issued thereafter and (ii) references
herein to the term “Issuing Bank” shall be deemed to refer to such successor or
to any previous Issuing Bank, or to such successor and all previous Issuing
Banks, as the context shall require. After the replacement of an Issuing Bank
hereunder, the replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

(j) Existing Letters of Credit. Notwithstanding anything to the contrary above
in this Section 2.05, including, without limitation, the procedural requirements
of clause (b) hereof, each letter of credit listed on Schedule 2.05 which is
outstanding on the Effective Date (including any extension thereof) shall
constitute a “Letter of Credit” for all purposes of this Agreement and shall be
deemed issued, including for purposes of this Section 2.05 and Section 2.11(b),
on the Effective Date. Thereafter, each such Letter of Credit deemed issued
pursuant to this Section 2.05(j) shall be governed by, and shall be subject to
the provisions of, this Section 2.05, and Time Warner and the respective Issuing
Banks with respect to such Letters of Credit deemed issued pursuant to this
Section 2.05 agree that any reimbursement agreement, credit agreement or other
document (excluding such Letter of Credit itself) previously governing such
Letter of Credit shall be deemed terminated and replaced with the provisions of
this Section 2.05 and the other applicable terms of this Agreement (it being
understood that any fees or other amounts payable to such Issuing Bank accrued
prior to the Effective Date in respect of any such Letter of Credit, shall be
payable to such Issuing Bank in accordance with the provisions of such prior
agreement).

SECTION 2.06. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, Local Time, for the applicable
Currency, to the account of the Administrative Agent most recently designated by
it for such purpose by notice to the Lenders; provided that Swingline Loans
shall be made as provided in Section 2.04. The Administrative Agent will make
such Loans available to the applicable Borrower by promptly crediting the
amounts so received, in like funds, to an account of the applicable Borrower
specified on Schedule 2.03(B) or designated by the applicable Borrower in the
applicable Borrowing Request.

 

37



--------------------------------------------------------------------------------

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the time of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
Administrative Agent shall have the right to demand payment from the applicable
Lender and/or the applicable Borrower and they each severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the applicable Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, (A) in the case of
Borrowings denominated in Dollars, the Alternate Base Rate, and (B) in the case
of Borrowings denominated in any Optional Currency, the interest rate reasonably
determined by the Administrative Agent as the rate applicable to overnight
settlements between banks for the amount advanced by the Administrative Agent on
behalf of such Lender or (ii) in the case of the applicable Borrower, the
interest rate that would otherwise apply to such Borrowing. If such Lender pays
such amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing and such payment shall absolve any
obligation of the applicable Borrower in respect of any demand made under this
Section in respect of such Loan.

SECTION 2.07. Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Class and Type specified in the applicable Borrowing Request and, in
the case of a Eurocurrency or TIBOR Revolving Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request. Thereafter, the
applicable Borrower may elect to convert such Borrowing to a different Type (but
of the same currency and Class) or to continue such Borrowing and, in the case
of a Eurocurrency or TIBOR Revolving Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The applicable Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. This Section shall not apply
to Swingline Borrowings, which may be made and maintained only as Base Rate
Loans.

(b) To make an election pursuant to this Section, the applicable Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if such Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election (as more specifically set forth in
Schedule 2.03(A)). Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or facsimile to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the applicable Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

38



--------------------------------------------------------------------------------

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be a Base Rate Borrowing or a
Eurocurrency or a TIBOR Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency or TIBOR Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing or TIBOR
Borrowing but does not specify an Interest Period, then the applicable Borrower
shall be deemed to have selected an Interest Period of one month’s duration. All
Loans denominated in Yen in each case shall be TIBOR Loans.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each participating Lender of the details
thereof and of such Lender’s portion of each resulting Borrowing.

(e) If the applicable Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency or TIBOR Revolving Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period, such Borrowing
shall be continued as a Eurocurrency or TIBOR Revolving Borrowing, as the case
may be, having a one-month Interest Period. Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
applicable Borrower, then, so long as an Event of Default is continuing (i) no
outstanding Revolving Borrowing may be converted to or continued as a
Eurocurrency or TIBOR Borrowing and (ii) unless repaid, each Eurocurrency and
TIBOR Revolving Borrowing shall be converted to a Base Rate Borrowing at the end
of the Interest Period applicable thereto.

SECTION 2.08. Termination and Reduction of Commitments. The 2017 Commitments
shall terminate on the 2017 Commitment Termination Date, and the 2016
Commitments shall terminate on the 2016 Commitment Termination Date.

(a) Time Warner may at any time terminate, or from time to time reduce, the 2017
Commitments and/or 2016 Commitments; provided that (i) each reduction of the
2017 Commitments or 2016 Commitments shall be in an amount that is an integral
multiple of $1,000,000 and not less than $25,000,000 and (ii) Time Warner shall
not terminate or reduce the Commitments of either Class if, after giving effect
thereto and to any concurrent prepayment of the Loans of such Class in
accordance with Section 2.10, the sum of the Revolving Credit Exposures of such
Class would exceed the total Commitments of such Class.

 

39



--------------------------------------------------------------------------------

(b) Time Warner shall notify the Administrative Agent of any election to
terminate or reduce the Commitments of either Class under paragraph (a) of this
Section at least one Business Day prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by Time
Warner pursuant to this Section shall be irrevocable; provided that a notice of
termination of the Commitments of either Class delivered by Time Warner may
state that such notice is conditioned upon the effectiveness of other credit
facilities or the occurrence of other events, in which case such notice may be
revoked by Time Warner (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Any termination or
reduction of the Commitments of either Class shall be permanent. Each reduction
of the Commitments of either Class shall be made ratably among the Lenders in
accordance with their respective Commitments of such Class.

(c) Time Warner may terminate or reduce a Commitment of either Class (and the
corresponding Yen Commitment) of any Defaulting Lender as provided in
Section 2.22. The provisions of the preceding paragraphs of this Section 2.08
shall not apply to any such termination or reduction made pursuant to
Section 2.22.

SECTION 2.09. Repayment of Loans; Evidence of Debt. (a) Each Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each 2017 Revolving Loan owed
by such Borrower on the 2017 Maturity Date and each 2016 Revolving Loan owed by
such Borrower on the 2016 Maturity Date, (ii) to the Administrative Agent for
the account of each Yen Fronting Lender and the participating Lenders of the
applicable Class as their interests may appear the then unpaid principal amount
of each 2017 Yen Loan owed by such Borrower on the 2017 Maturity Date and each
2016 Yen Loan owed by such Borrower on the 2016 Maturity Date and (iii) to the
Administrative Agent the then unpaid principal amount of each Swingline Loan
owed by such Borrower on the earlier of the 2016 Maturity Date and the first
date after such Swingline Loan is made that a 2016 Revolving Borrowing is made
by such Borrower.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount and Currency of each Loan made hereunder, the Type and Class
thereof, whether such Loan is a Revolving Loan or a Swingline Loan and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from each Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the applicable Borrower to repay the
Loans in accordance with the terms of this Agreement.

 

40



--------------------------------------------------------------------------------

(e) Any Lender may request that Loans of either Class made by it be evidenced by
a Note. In such event, each Borrower shall execute and deliver to such Lender a
Note payable to the order of such Lender (or, if requested by such Lender, to
such Lender and its registered assigns) and in a form approved by the
Administrative Agent and reasonably acceptable to the applicable Borrower.
Thereafter, the Loans of the applicable Class evidenced by such Note and
interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more Notes in such form payable to the
order of the payee named therein (or, if such promissory note is a registered
note, to such payee and its registered assigns).

SECTION 2.10. Prepayment of Loans. (a) Each Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (b) of this Section.

(b) The Borrower that desires to make a prepayment shall notify the
Administrative Agent by telephone (confirmed by facsimile) of any prepayment
hereunder in accordance with Schedule 2.03(A). Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that a notice of
prepayment may state that such notice is conditioned upon the effectiveness of
other credit facilities or the occurrence of other events, in which case such
notice may be revoked by the applicable Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Promptly following receipt of any such notice
relating to (i) a Revolving Borrowing, the Administrative Agent shall advise the
participating Lenders of the contents thereof and (ii) a Swingline Borrowing,
the Administrative Agent shall advise the Swingline Lenders of the contents
thereof. Each partial prepayment of any Revolving Borrowing shall be in an
amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type as provided in Section 2.02. Each prepayment of a
Revolving Borrowing hereunder shall be applied ratably to the Loans included in
the prepaid Borrowing. Prepayments shall be accompanied by accrued interest to
the extent required by Section 2.12.

SECTION 2.11. Fees. (a) The Borrowers agree, jointly and severally, to pay to
the Administrative Agent for the account of each Lender, subject to
Section 2.22(c), a facility fee (a “Facility Fee”), which shall accrue at the
Applicable Rate on the average daily amount of the Commitment of the applicable
Class of such Lender (whether used or unused) during the period from and
including the Effective Date to but excluding the date on which such Commitment
terminates; provided that, if such Lender continues to have any Revolving Credit
Exposure of the applicable Class after its Commitment of such Class terminates,
then such Facility Fee shall continue to accrue on the average daily amount of
such Lender’s Revolving Credit Exposure of such Class from and including the
date on which its Commitment of such Class terminates to but excluding the date
on which such Lender ceases to have any Revolving Credit Exposure of such Class.
Accrued Facility Fees shall be payable in arrears on the last day of March,
June, September and December of each year and on the applicable Maturity Date
(or such earlier date after the applicable Commitment Termination Date on which
the Loans of the

 

41



--------------------------------------------------------------------------------

applicable Class are repaid in full), commencing on the first such date to occur
after the date hereof. All Facility Fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(b) The applicable Borrower agrees to pay (i) to each 2016 Lender, subject to
Section 2.22(e), a letter of credit fee (a “Letter of Credit Fee”) with respect
to its participations in Letters of Credit, which shall accrue on each day at
the Applicable Rate for 2016 Eurocurrency Revolving Loans for such day on the
average daily amount of such 2016 Lender’s LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to but excluding the later of the date on which
such Lender’s 2016 Commitment terminates and the date on which such 2016 Lender
ceases to have any LC Exposure, and (ii) to the Issuing Bank a fronting fee (a
“Fronting Fee”), which shall accrue at the rate of 0.15% per annum of the face
amount of each Letter of Credit issued by it (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date of
termination of the 2016 Commitments and the date on which there ceases to be any
LC Exposure in respect of such Letter of Credit. Letter of Credit Fees and
Fronting Fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third Business Day
following such last day, commencing on the first such date to occur after the
Effective Date; provided that all such fees shall be payable on the date on
which the 2016 Commitments terminate and any such fees accruing after the date
on which the 2016 Commitments terminate shall be payable on demand. All Letter
of Credit Fees and Fronting Fees shall be computed on the basis of a year of 360
days and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The Borrowers further agree, jointly and
severally, to pay to each Issuing Bank, for its own account, customary
administrative, issuance, amendment, payment and negotiation charges, in the
amounts and at the times separately agreed upon between Time Warner and such
Issuing Bank.

(c) The Borrowers agree, jointly and severally, to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between Time Warner and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
Facility Fees and Letter of Credit Fees, to the Lenders entitled thereto or, in
the case of Fronting Fees, to the Issuing Banks entitled thereto. Fees paid
shall not be refundable under any circumstances absent manifest error in the
calculation and/or payment thereof.

SECTION 2.12. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at a rate per annum equal to the Alternate Base Rate plus the
Applicable Rate.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at a
rate per annum equal to the Adjusted LIBO Rate for the Interest Period in effect
for such Borrowing plus the Applicable Rate.

(c) The Loans comprising each Pound Sterling Overnight Rate Borrowing shall bear
interest at a rate per annum equal to the Pound Sterling Overnight Rate.

 

42



--------------------------------------------------------------------------------

(d) The Loans comprising each Euro Overnight Rate Borrowing shall bear interest
at a rate per annum equal to the Euro Overnight Rate.

(e) The Loans comprising each TIBOR Borrowing shall bear interest at a rate per
annum equal to the TIBO Rate plus the Applicable Rate.

(f) The Loans comprising each Swingline Borrowing shall bear interest at a rate
per annum equal to (i) in the case of Swingline Loans denominated in Dollars,
the Alternate Base Rate, (ii) in the case of Swingline Loans denominated in
Pounds, the Pound Sterling Overnight Rate or the Pound Sterling Quoted Rate, as
applicable, and (iii) in the case of Swingline Loans denominated in Euros, the
Euro Overnight Rate or the Euro Quoted Rate, as applicable.

(g) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by any Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided above or (ii) in the case of
any other amount, 2% plus the Base Rate applicable to Loans of the relevant
Currency and Class as provided above.

(h) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan; provided that (i) interest accrued pursuant to
paragraph (g) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan of either Class prior to the end of the Availability Period for
such Class), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment, (iii) in the event of any
conversion of any Eurocurrency Revolving Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion and (iv) all accrued interest in respect of
Loans of either Class shall be payable upon the Commitment Termination Date for
such Class.

(i) All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and (ii) with
respect to Loans denominated in Pounds, the interest rate thereon shall be
computed on the basis of a 365-day year, and in each case shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day). The applicable Base Rate, TIBO Rate, Adjusted LIBO Rate and LIBO Rate
shall be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

SECTION 2.13. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing or TIBOR Borrowing of either Class:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining for such Interest Period the Adjusted LIBO Rate for the relevant
Currency or the TIBO Rate; or

(b) the Administrative Agent is advised by the Lenders holding a majority of the
Commitments (disregarding any Defaulting Lender’s Commitment) of the applicable
Class that for such Interest Period the Adjusted LIBO Rate for the relevant
Currency or the TIBO Rate will not adequately and fairly reflect the cost to
such Lenders of making or maintaining their Loans included in such Borrowing for
such Interest Period;

 

43



--------------------------------------------------------------------------------

then the Administrative Agent shall give notice thereof to the applicable
Borrowers and Lenders by telephone or facsimile as promptly as practicable
thereafter and, until the Administrative Agent notifies the applicable Borrowers
and Lenders that the circumstances giving rise to such notice no longer exist,
(i) any Interest Election Request that requests the conversion of any Revolving
Borrowing to, or continuation of any Revolving Borrowing as, a Eurocurrency
Borrowing or TIBOR Borrowing, as applicable, of such Class shall be ineffective
and any such Borrowing referred to in such Interest Election Request shall,
unless repaid by the applicable Borrower, be converted to (as of the last day of
the then current Interest Period), or maintained as, a Base Rate Borrowing of
such Class, as the case may be (to the extent, in the Administrative Agent’s
reasonable determination, it is practicable to do so), and (ii) if any Borrowing
Request requests a Eurocurrency Revolving Borrowing or TIBOR Revolving Borrowing
of such Class, such Borrowing shall, unless otherwise rescinded by the
applicable Borrower, be made as a Base Rate Loan of such Class in the applicable
Currency (to the extent, in the Administrative Agent’s reasonable determination,
it is practicable to do so), and if the circumstances giving rise to such notice
affect fewer than all Types of Borrowings, then the other Types of Borrowings
shall be permitted.

SECTION 2.14. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or any Issuing Bank; or

(ii) impose on any Lender or any Issuing Bank or the London interbank market or
the Tokyo interbank market any other condition affecting this Agreement or
Eurocurrency or TIBOR Loans made by such Lender or any Letter of Credit or
participation therein;

(in each case other than Indemnified Taxes, Excluded Taxes and Taxes on gross or
net income, profits or revenue (including value-added or similar Taxes)) and the
result of any of the foregoing shall be to increase the cost to such Lender of
making or maintaining any Eurocurrency or TIBOR Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or such
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or such
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
applicable Borrower will pay to such Lender or such Issuing Bank, as the case
may be, such additional amount or amounts as will compensate such Lender or such
Issuing Bank, as the case may be, for such additional costs actually incurred or
reduction actually suffered.

 

44



--------------------------------------------------------------------------------

(b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or such Issuing Bank’s capital or on the capital of
such Lender’s or such Issuing Bank’s holding company, if any, as a consequence
of the Commitment or the Loans made by, or participation in Letters of Credit
held by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the applicable Borrowers will pay to
such Lender or such Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Bank or such Lender’s or
such Issuing Bank’s holding company for any such reduction actually suffered in
respect of the Commitment or Loans made by, or participation in Letters of
Credit held by, such Lender hereunder.

(c) A certificate of a Lender or an Issuing Bank setting forth in reasonable
detail the amount or amounts necessary to compensate such Lender or such Issuing
Bank or its holding company, as the case may be, as specified in paragraph (a)
or (b) of this Section shall be delivered to the applicable Borrowers and shall
be conclusive absent manifest error. The applicable Borrowers shall pay such
Lender or such Issuing Bank, as the case may be, the amount shown as due on any
such certificate within 10 days after receipt thereof.

(d) Failure or delay on the part of any Lender or an Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the applicable Borrowers shall not be required to compensate a Lender or an
Issuing Bank pursuant to this Section for any increased costs or reductions
unless a Lender or an Issuing Bank gives notice to the applicable Borrowers that
they are obligated to pay an amount under this Section within six months after
the later of (i) the date such Lender or such Issuing Bank incurs such increased
costs, reduction in amounts received or receivable or reduction in return on
capital or (ii) the date such Lender or such Issuing Bank has actual knowledge
of its incurrence of such increased cost, reduction in amounts received or
receivable or reduction in return on capital; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the six-month period referred to above shall be extended to include the
period of retroactive effect thereof.

Notwithstanding any other provision of this Section 2.14, no Lender nor Issuing
Bank shall demand compensation for any increased costs or reduction referred to
above if it shall not be the general policy or practice of such Lender or such
Issuing Bank to demand such compensation in similar circumstances under
comparable provisions of other credit agreements, if any (it being understood
that this sentence shall not in any way limit the discretion of any Lender or
any Issuing Bank to waive the right to demand such compensation in any given
case).

SECTION 2.15. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency or TIBOR Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurocurrency or TIBOR Loan other than on the
last day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Revolving Loan on the date specified

 

45



--------------------------------------------------------------------------------

in any notice delivered pursuant hereto (regardless of whether such notice is
permitted to be revocable under Section 2.10(b) and is revoked in accordance
herewith) or (d) the assignment of any Eurocurrency or TIBOR Loan other than on
the last day of the Interest Period applicable thereto as a result of a request
by a Borrower pursuant to Section 2.18, then, in any such event, the applicable
Borrower shall compensate each applicable Lender for the loss, cost and expense
attributable to such event. In the case of a Eurocurrency or TIBOR Loan, the
loss to any applicable Lender attributable to any such event shall be deemed to
include an amount determined by such Lender to be equal to the excess, if any,
of (i) the amount of interest that such Lender would pay for a deposit in the
applicable Currency equal to the principal amount of such Loan for the period
from the date of such payment, conversion, failure or assignment to the last day
of the then current Interest Period for such Loan (or, in the case of a failure
to borrow, convert or continue, the duration of the Interest Period that would
have resulted from such borrowing, conversion or continuation) if the interest
rate payable on such deposit were equal to the Adjusted LIBO Rate or the TIBO
Rate, as applicable, for such Interest Period, over (ii) the amount of interest
that such Lender would earn on such principal amount for such period if such
Lender were to invest such principal amount for such period at the interest rate
that would be bid by such Lender (or an affiliate of such Lender) for deposits
in the applicable Currency from other banks in the Eurocurrency market at the
commencement of such period. A certificate of any Lender setting forth in
reasonable detail any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the applicable Borrower and shall
be conclusive absent manifest error. The applicable Borrower shall pay such
Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

SECTION 2.16. Taxes. (a) Each payment made by any Borrower under this Agreement
shall be made without withholding for any Taxes, unless such withholding is
required by any law. If any Borrower or the Administrative Agent determines, in
its sole discretion exercised in good faith, that it is so required to withhold
Taxes, then such Borrower or the Administrative Agent may so withhold and shall
timely pay the full amount of withheld Taxes to the relevant Governmental
Authority in accordance with applicable law. If such Taxes are Indemnified
Taxes, then the amount payable by the Borrower shall be increased as necessary
so that, net of such withholding (including such withholding applicable to
additional amounts payable under this Section), the Administrative Agent, Lender
or Issuing Bank (as the case may be), receives the amount it would have received
had no such withholding been made. To the extent that amounts are so withheld
and paid over to the appropriate Governmental Authority by any Borrower or the
Administrative Agent, such withheld amounts shall be treated for all purposes of
this Agreement as having been paid to the Administrative Agent, Lender or
Issuing Bank (as the case may be) with respect to which the relevant withholding
was made.

(b) The Borrower shall timely pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.

(c) Each Borrower shall indemnify the Administrative Agent, such Issuing Bank
and each Lender, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable by such Borrower under this Section unless
such amounts have been included in any amount paid pursuant to the proviso to
Section 2.16(a)) paid by the Administrative Agent, such Issuing Bank or such
Lender, as the case may be, and any penalties, interest and reasonable

 

46



--------------------------------------------------------------------------------

expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to such Borrower by a Lender, or by the Administrative Agent
or an Issuing Bank on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(d) Each Lender shall severally indemnify the Administrative Agent and each
Borrower, within 10 days after written demand therefor, for the full amount of
any Taxes or, in the case of any Borrower, Excluded Taxes, attributable to such
Lender that are payable or paid by the Administrative Agent or such Borrower, as
the case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes (or, in the case of
a Borrower, Excluded Taxes) were correctly or legally imposed or asserted by the
relevant Governmental Authority, provided that no Lender shall be liable to the
Administrative Agent for the portion of any interest, expenses or penalties that
are found by a final non-appealable decision of a court of competent
jurisdiction to have resulted from the Administrative Agent’s gross negligence
or willful misconduct. A certificate as to the amount of such payment or
liability delivered to such Lender by the Administrative Agent or a Borrower,
shall be conclusive absent manifest error.

(e) If a Lender or the Administrative Agent or an Issuing Bank receives a refund
or credit in respect of any Indemnified Taxes as to which it has been
indemnified by a Borrower or with respect to which a Borrower has paid
additional amounts pursuant to this Section 2.16, it shall within 30 days from
the date of such receipt pay over such refund or credit to such Borrower (but
only to the extent of indemnity payments made, or additional amounts paid, by
such Borrower under this Section 2.16 with respect to the Indemnified Taxes
giving rise to such refund, as determined by such Lender in its reasonable
discretion, or credit, as determined by such Lender in its sole discretion), net
of all out-of-pocket expenses of such Lender or the Administrative Agent or such
Issuing Bank and without interest (other than interest paid by the relevant
Governmental Authority with respect to such refund or credit); provided that
such Borrower, upon the request of such Lender or the Administrative Agent or
such Issuing Bank, agrees to repay the amount paid over to such Borrower (plus
penalties, interest or other charges) to such Lender or the Administrative Agent
or such Issuing Bank in the event such Lender or the Administrative Agent or
such Issuing Bank is required to repay such refund or credit to such
Governmental Authority.

(f) As soon as practicable after any payment of Indemnified Taxes by any
Borrower to a Governmental Authority, such Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(g) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding Tax under the law of the jurisdiction in which any Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to such Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by such Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate.

 

47



--------------------------------------------------------------------------------

(h) Any Lender that is a U.S. Person shall deliver to Time Warner (with a copy
to the Administrative Agent) a statement signed by an authorized signatory of
the Lender that it is a U.S. Person and, if necessary to avoid United States
backup withholding, a duly completed and signed Internal Revenue Service Form
W-9 (or successor form) establishing that such Lender is organized under the
laws of the United States and is not subject to United States backup
withholding.

(i) Nothing in this Section shall be construed to require any Lender to disclose
any confidential information regarding its tax returns or affairs.

SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
(a) Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursements of LC Disbursements, or
of amounts payable under Section 2.14, 2.15 or 2.16, or otherwise) prior to 1:00
p.m., Local Time, on the date when due, in immediately available funds, without
setoff or counterclaim. Any amounts received after such time on any date shall,
unless the Administrative Agent is able to distribute such amounts to the
applicable Lenders on such date, be deemed to have been received on the next
succeeding Business Day for purposes of calculating interest thereon. All such
payments shall be made to the Administrative Agent (i) in New York, for payments
in Dollars, (ii) in London, for payments in Euros or Pounds and (iii) in Tokyo,
for payments in Yen, in each case, at the offices for the Administrative Agent
set forth in Section 9.01, except payments to be made directly to an Issuing
Bank as expressly provided herein, and except that payments pursuant to Sections
2.14, 2.15, 2.16 and 9.03 shall be made directly to the Persons entitled
thereto. The Administrative Agent shall distribute any such payments received by
it for the account of any other Person to the appropriate recipient in like
funds promptly following receipt thereof. If any payment hereunder shall be due
on a day that is not a Business Day, the date for payment shall be extended to
the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder, whether such payments are made in respect of principal,
interest or fees, shall be made in the Currency in which the applicable payment
obligation is due; provided that payments in respect of Facility Fees pursuant
to Section 2.11 and any other payments (not in respect of principal, interest or
fees) or reimbursements shall be payable in Dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due from any Borrower hereunder, such
funds shall be applied (i) first, to pay interest and fees then due from such
Borrower hereunder, ratably among the parties entitled thereto in accordance
with the amounts of interest and fees then due to such parties, and (ii) second,
to pay principal and unreimbursed LC Disbursements, then due from such Borrower
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving

 

48



--------------------------------------------------------------------------------

Loans, participations in LC Disbursements or Swingline Loans resulting in such
Lender receiving payment of a greater proportion of the aggregate amount of its
Revolving Loans, participations in LC Disbursements and Swingline Loans and
accrued interest thereon owing by any Borrower than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans,
participations in LC Disbursements and Swingline Loans of other Lenders owing
from such Borrower to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Revolving Loans,
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by such Borrower pursuant to and in accordance with the express
terms of this Agreement (including, without limitation, any application of funds
attributable to the existence of a Defaulting Lender) or any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Loans, participations in LC Disbursements to any assignee or
participant, other than to any Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from a Borrower
prior to the date on which any payment is due from such Borrower to the
Administrative Agent for the account of any Lenders hereunder that such Borrower
will not make such payment, the Administrative Agent may assume that such
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to such Lenders, the amount due. In
such event, if such Borrower has not in fact made such payment, then each of
such Lenders, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, (i) if the relevant
amount is denominated in Pounds Sterling, at the Pound Sterling Overnight Rate,
(ii) if the relevant amount is denominated in Dollars, at the Federal Funds
Effective Rate and (iii) if the relevant amount is denominated in any other
Currency, at the interest rate reasonably determined by the Administrative Agent
as the rate applicable for overnight settlements between banks for the amount
paid by the Administrative Agent on behalf of such Borrower.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.01(c)(iii), 2.04(c), 2.05(d) or (e), 2.06(b), 2.17(d) or
9.03(c) or shall otherwise become a Defaulting Lender, then the Administrative
Agent may, in its discretion and notwithstanding any contrary provision hereof,
(i) apply any amounts thereafter received by the Administrative Agent for the
account of such Lender from or on behalf of any Credit Party or otherwise in
respect of the Obligations to satisfy such Lender’s obligations to the
Administrative Agent, the Swingline Lender, the Issuing Banks or the Yen
Fronting Lenders under such

 

49



--------------------------------------------------------------------------------

Sections until all such unsatisfied obligations are fully paid, and/or (ii) hold
any such amounts in a segregated account as cash collateral for, and application
to, any future funding obligations of such Lender under any such Section, in the
case of each of clauses (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.

SECTION 2.18. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.14, or if any Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.14 or 2.16, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be materially disadvantageous to such Lender. Such Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.14, or if any Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, then Time
Warner may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) Time Warner
shall have received the prior written consent of the Administrative Agent (and,
if a 2016 Commitment is being assigned, each Swingline Lender and the Issuing
Banks), which consent shall, in each case, not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrowers (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.14 or payments required to be made
pursuant to Section 2.16, such assignment will be made to a Lender reasonably
expected to result in a reduction in the compensation or payments to be paid by
the Borrowers pursuant to such sections. A Lender shall not be required to make
any such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling Time Warner to require
such assignment and delegation cease to apply.

SECTION 2.19. Prepayments Required Due to Currency Fluctuation. (a) Not later
than 1:00 p.m., New York City time, on the last Business Day of each fiscal
quarter of Time Warner or at such other time as is reasonably determined by the
Administrative Agent (the “Calculation Time”), the Administrative Agent shall
determine the Dollar Equivalent of the total Revolving Credit Exposures of each
Class outstanding as of such date.

(b) If at the Calculation Time, the Dollar Equivalent of the total Revolving
Credit Exposures of either Class exceeds the total Commitments of such Class
then in effect by

 

50



--------------------------------------------------------------------------------

5% or more, then within five Business Days of notice to the Borrowers thereof,
the applicable Borrowers shall prepay Revolving Loans of such Class (or, in the
case of an excess total of 2016 Revolving Credit Exposure, prepay Swingline
Loans or cash collateralize the outstanding Letters of Credit) in an aggregate
principal amount at least equal to such excess. Nothing set forth in this
Section 2.19(b) shall be construed to require the Administrative Agent to
calculate compliance under this Section 2.19(b) other than at the times set
forth in Section 2.19(a).

(c) If at the Calculation Time, the Dollar Equivalent of the total Yen Loans of
either Class exceeds the total Yen Commitments of such Class then in effect by
5% or more, then within five Business Days of notice to the Borrowers thereof,
the applicable Borrowers shall prepay Yen Loans of such Class in an aggregate
principal amount at least equal to such excess. Nothing set forth in this
Section 2.19(c) shall be construed to require the Administrative Agent to
calculate compliance under this Section 2.19(c) other than at the times set
forth in Section 2.19(a).

SECTION 2.20. Adoption of the Euro. Each provision of this Agreement shall be
subject to such reasonable changes of construction as the Administrative Agent
may from time to time specify to be appropriate to reflect the adoption of the
Euro in any Participating Member State and any relevant market conventions or
practices relating to the Euro. Each obligation under this Agreement of a party
to this Agreement which has been denominated in the National Currency Unit of a
Subsequent Participant shall be redenominated into the Euro in accordance with
EMU Legislation immediately upon such Subsequent Participant becoming a
Participating Member State (but otherwise in accordance with EMU Legislation).
If, in relation to the currency of any Subsequent Participant, the basis of
accrual of interest or fees expressed in this Agreement with respect to such
currency shall be inconsistent with any convention or practice in the interbank
market for the basis of accrual of interest or fees in respect of the Euro, such
convention or practice shall replace such expressed basis effective as of and
from the date on which such Subsequent Participant becomes a Participating
Member State; provided that if any Loan in the currency of such Subsequent
Participant which is subject to an Interest Period is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Loan, at the end of the then current Interest Period.

SECTION 2.21. Increase in Commitments. At any time prior to the applicable
Maturity Date, Time Warner may from time to time, by written notice to the
Administrative Agent (which shall promptly deliver a copy to the Lenders)
executed by Time Warner and one or more financial institutions that qualify as
Eligible Assignees (any such financial institution, which may include any
Lender, referred to in this Section being called an “Increasing Lender”) cause
the 2017 Commitments and/or the 2016 Commitments of the Increasing Lenders to be
increased (or cause the Increasing Lenders to make new 2017 Commitments and/or
2016 Commitments, as applicable) in an amount for each Increasing Lender (which
shall not be less than $5,000,000) set forth in such notice; provided that
(i) no Lender shall have any obligation to increase its Commitment of either
Class pursuant to this Section, (ii) all new 2017 Commitments and increases in
existing 2017 Commitments becoming effective under this Section during the term
of this Agreement shall not exceed $500,000,000 in the aggregate, (iii) all new
2016 Commitments and increases in existing 2016 Commitments becoming effective
under this Section during the term of this Agreement shall not exceed
$500,000,000 in the aggregate, (iv) each Increasing Lender, if not already a
Lender hereunder, shall be reasonably satisfactory to

 

51



--------------------------------------------------------------------------------

(A) the Administrative Agent and (B) each Swingline Lender, Issuing Bank and Yen
Fronting Lender whose approval would be required under Section 9.04(b) if such
Increasing Lender were being assigned a Commitment of the same Class (which
approvals, in the case of both (A) and (B), shall not be unreasonably withheld),
(v) each Increasing Lender, if not already a Lender hereunder, shall become a
party to this Agreement by completing and delivering to the Administrative Agent
a duly executed accession agreement in a form reasonably satisfactory to the
Administrative Agent and Time Warner (an “Accession Agreement”) and (vi) no
Default or Event of Default has occurred and is continuing. New Commitments and
increases in Commitments of any Class pursuant to this Section (a “Commitment
Increase”) shall become effective on the date (the “Increase Effective Date”)
specified in the applicable Accession Agreement. Upon the effectiveness of any
Accession Agreement to which any Increasing Lender is a party, (i) such
Increasing Lender shall thereafter be deemed to be a party to this Agreement and
shall be entitled to all rights, benefits and privileges accorded a Lender of
the applicable Class hereunder and subject to all obligations of a Lender of the
applicable Class hereunder and (ii) Schedule 2.01 shall be deemed to have been
amended to reflect the Commitment of the applicable Class of such Increasing
Lender as provided in such Accession Agreement. On the Increase Effective Date,
(i) the aggregate principal amount of the Borrowings of the applicable Class of
Revolving Loans outstanding (the “Initial Borrowings”) immediately prior to the
Commitment Increase on the Increase Effective Date shall be deemed to be paid,
(ii) each Increasing Lender that shall have had a Commitment of the applicable
Class of Revolving Loans prior to the Commitment Increase shall pay to the
Administrative Agent in same day funds (in the applicable Currencies), an amount
equal to the difference between (A) the product of (1) such Lender’s Applicable
Percentage of the applicable Class (calculated after giving effect to the
Commitment Increase) multiplied by (2) the amount of each Subsequent Borrowing
(as hereinafter defined) of the applicable Class and (B) the product of (1) such
Lender’s Applicable Percentage of the applicable Class (calculated without
giving effect to the Commitment Increase) multiplied by (2) the amount of each
Initial Borrowing of the applicable Class, (iii) each Increasing Lender that
shall not have had a Commitment of the applicable Class prior to the Commitment
Increase shall pay to the Administrative Agent in same day funds (in the
applicable Currencies) an amount equal to the product of (1) such Increasing
Lender’s Applicable Percentage of the applicable Class (calculated after giving
effect to the Commitment Increase) multiplied by (2) the amount of each
Subsequent Borrowing of the applicable Class, (iv) after the Administrative
Agent receives the funds specified in clauses (ii) and (iii) above, the
Administrative Agent shall pay to each Lender of the applicable Class (in the
applicable Currencies) the portion of such funds that is equal to the difference
between (A) the product of (1) such Lender’s Applicable Percentage of the
applicable Class (calculated without giving effect to the Commitment Increase)
multiplied by (2) the amount of each Initial Borrowing of the applicable Class,
and (B) the product of (1) such Lender’s Applicable Percentage of the applicable
Class (calculated after giving effect to the Commitment Increase) multiplied by
(2) the amount of each Subsequent Borrowing of the applicable Class, (v) after
the effectiveness of the Commitment Increase, the Borrowers shall be deemed to
have made new Borrowings (the “Subsequent Borrowings”) in amounts (in the
Currencies of the Initial Borrowings) equal to the amounts of the Initial
Borrowings and of the Types and Class and for the Interest Periods specified in
a Borrowing Request delivered to the Administrative Agent in accordance with
Section 2.03, (vi) each Lender shall hold its Applicable Percentage of the
applicable Class of each Subsequent Borrowing of the applicable Class
(calculated after giving effect to the Commitment Increase) and (vii) the
Borrowers shall pay to the Administrative Agent for the

 

52



--------------------------------------------------------------------------------

account of each Lender of the applicable Class as set forth in Section 2.17 any
and all accrued but unpaid interest on its Loans comprising the Initial
Borrowings of the applicable Class. The deemed payments made pursuant to clause
(i) above shall be subject to compensation by the Borrowers pursuant to the
provisions of Section 2.15 if the Increase Effective Date occurs other than on
the last day of the Interest Period relating thereto.

SECTION 2.22. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) Time Warner may, at its sole expense and effort, upon notice to such
Defaulting Lender and the Administrative Agent, require such Defaulting Lender
to assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement with respect to either or both Classes of
Commitments and Loans to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that (i) Time Warner shall have received the prior written consent of the
Administrative Agent (and, if a 2016 Commitment is being assigned, the prior
written consent of each Swingline Lender and Issuing Bank), which consent, in
each case, shall not be unreasonably withheld, and (ii) such Defaulting Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans, participations funded by it in LC Disbursements and Swingline Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts)
and (iii) any such assignment shall not be deemed to be a waiver of any rights
that the Borrowers, the Administrative Agent or any other Lender shall have
against the Defaulting Lender;

(b) Time Warner may, at its sole expense and effort, upon notice to such
Defaulting Lender and the Administrative Agent, terminate as a whole, or from
time to time reduce in part, any Commitment or Commitments, whether used or
unused, of such Lender (in which case, if such Lender is a Yen Fronting Lender,
the corresponding Yen Commitment of such Lender shall simultaneously terminate
or be reduced ratably, as applicable); provided that (i) Time Warner shall have
notified such Lender and the Administrative Agent of such termination or
reduction (including the amount thereof), (ii) at the time thereof, no Default
or Event of Default shall have occurred and be continuing and (iii) after giving
effect thereto, including the adjustment to the Applicable Percentage of each
Lender resulting therefrom, and to any concurrent prepayment of the Loans in
accordance with Section 2.10, the Revolving Credit Exposure of either Class of
any Lender (excluding any portion thereof attributable to the Specified Loans of
such Lender) shall not exceed the applicable Commitment of such Lender;

(c) Facility Fees shall cease to accrue on the unused Commitments of such
Defaulting Lender under Section 2.11(a);

(d) the Commitments and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02); provided that this clause (d)
shall not apply to the vote of

 

53



--------------------------------------------------------------------------------

a Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of each Lender or each Lender affected thereby (if such
Defaulting Lender is a Lender affected thereby);

(e) in the case of a Defaulting Lender that is a 2016 Lender, if any Swingline
Exposure or LC Exposure exists at the time such Lender becomes a Defaulting
Lender then:

(i) all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender shall be reallocated automatically among the non-Defaulting 2016 Lenders
in accordance with their respective 2016 Applicable Percentages but only to the
extent the sum of all non-Defaulting Lenders’ 2016 Revolving Credit Exposures
plus such Defaulting Lender’s Swingline Exposure and LC Exposure does not exceed
the total of all non-Defaulting Lenders’ 2016 Commitments; provided that any
such reallocation shall not be made so long as any Default shall have occurred
and be continuing;

(ii) if (w) the reallocation described in clause (i) above cannot, or can only
partially, be effected, (x) the applicable Lender has become a Defaulting Lender
other than solely under clause (f) of the definition of such term, (y) the
Defaulting Lender shall not have made an assignment and delegation pursuant to
Section 2.22(a) above and (z) the 2016 Commitment of such Defaulting Lender
shall not have been terminated pursuant to Section 2.22(b) above within 20 days
after receipt by Time Warner of written notice from the Administrative Agent
that such Lender has become a Defaulting Lender, then upon the written request
of any Issuing Bank or any Swingline Lender, Time Warner shall deposit, within
five Business Days after its receipt of such request, in a cash collateral
account opened by the Administrative Agent, cash in an amount requested in such
notice, such amount not to exceed (A) in the case of any such request made by an
Issuing Bank, the remaining LC Exposure of such Defaulting Lender at the time of
such request attributable to the Letters of Credit issued by such Issuing Bank
and (B) in the case of any such request made by a Swingline Lender, the
remaining Swingline Exposure of such Defaulting Lender at the time of such
request attributable to the Swingline Loans made by such Swingline Lender;

(iii) amounts deposited pursuant to clause (ii) above at the request of any
Issuing Bank or any Swingline Lender shall be applied by the Administrative
Agent to reimburse such Issuing Bank or such Swingline Lender for any
participations required to be funded by such Defaulting Lender. In the event
amounts so deposited with respect to any such Defaulting Lender for the benefit
of any Issuing Bank or any Swingline Lender exceed the remaining LC Exposure of
such Defaulting Lender attributable to the Letters of Credit issued by such
Issuing Bank or the remaining Swingline Exposure of such Defaulting Lender
attributable to the Swingline Loans made by such Swingline Lender, as the case
may be, the Administrative Agent shall give prompt notice thereof to Time Warner
and, unless otherwise specified in writing by Time Warner, shall promptly return
to Time Warner cash in the amount of such excess;

 

54



--------------------------------------------------------------------------------

(iv) if the Borrowers cash collateralize any portion of such Defaulting Lender’s
LC Exposure pursuant to clause (ii) above, the Borrowers shall not be required
to pay any fees to such Defaulting Lender under Section 2.11(b) with respect to
such Defaulting Lender’s LC Exposure during the period such Defaulting Lender’s
LC Exposure is cash collateralized;

(v) if such Defaulting Lender’s LC Exposure is reallocated pursuant to clause
(i) above, then the fees payable to the 2016 Lenders pursuant to Section 2.11(b)
shall be adjusted in accordance with such non-Defaulting Lenders’ 2016
Applicable Percentages;

(vi) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all Facility Fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s 2016 Commitment that was utilized by such LC Exposure) under
Section 2.11(a) and Letter of Credit Fees payable under Section 2.11(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to such Issuing
Bank until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and

(vii) so long as a Lender is a Defaulting Lender, the Swingline Lender shall not
be required to fund any Swingline Loan and the Issuing Banks shall not be
required to issue, amend or increase any Letter of Credit, unless (x) the
Swingline Exposure and LC Exposure of such Defaulting Lender has been
reallocated in a manner consistent with Section 2.21(e)(i) or (y) it has
received assurances satisfactory to it that cash collateral will be provided by
Time Warner in accordance with Section 2.21(e)(ii);

(f) if any Yen Exposure of either Class exists at the time such Lender becomes a
Defaulting Lender then:

(i) all or any part of the Yen Exposure of each Class of such Defaulting Lender
shall be reallocated automatically among the non-Defaulting Lenders of such
Class in accordance with their respective Applicable Percentages of such Class
but only to the extent that, with respect to each Class, the sum of all
non-Defaulting Lenders’ Revolving Credit Exposures of such Class plus such
Defaulting Lender’s Yen Exposure of such Class does not exceed the total of all
non-Defaulting Lenders’ Commitments of such Class; provided that any such
reallocation shall not be made so long as any Default shall have occurred and be
continuing;

(ii) if (w) the reallocation described in clause (i) above cannot, or can only
partially, be effected, (x) the applicable Lender has become a Defaulting Lender
other than solely under clause (f) of the definition of such term, (y) the
Defaulting Lender shall not have made an assignment and delegation pursuant to

 

55



--------------------------------------------------------------------------------

Section 2.22(a) above and (z) the Commitment of either Class of such Defaulting
Lender shall not have been terminated pursuant to Section 2.22(b) above within
20 days after receipt by Time Warner of written notice from the Administrative
Agent that such Lender has become a Defaulting Lender, then upon the written
request of any Yen Fronting Lender of the applicable Class, Time Warner shall
deposit, within five Business Days after its receipt of such request, in a cash
collateral account opened by the Administrative Agent, Yen in an amount
requested in such notice, such amount not to exceed the remaining Yen Exposure
of the applicable Class of such Defaulting Lender at the time of such request
attributable to the Yen Loans of such Class made by such Yen Fronting Lender;
and

(iii) amounts deposited pursuant to clause (ii) above at the request of any Yen
Fronting Lender shall be applied by the Administrative Agent to prepay a portion
of the Yen Loans of such Yen Fronting Lender in an amount equal to any
participations therein required to be funded by such Defaulting Lender; any such
prepayment shall not affect the participations in such Yen Loans of the
non-Defaulting Lenders; and

(g) any Specified Loans that are repaid or prepaid shall not be reborrowed.

It is understood and agreed that (i) upon any termination or reduction of the
Commitment of either Class of any Defaulting Lender under clause (b) above, the
2017 Applicable Percentage or 2016 Applicable Percentage, as the case may be, of
such Lender and each other Lender shall at such time automatically adjust in
accordance with the definition of the term “2017 Applicable Percentage” or “2016
Applicable Percentage”, as applicable, and (ii) a termination or reduction of
the Commitment of either Class of any Defaulting Lender under clause (b) above
shall not require a prepayment of any Loan of the applicable Class of such
Defaulting Lender then outstanding, and each such Loan of such Class shall
continue to be outstanding as part of the applicable Borrowing in accordance
with the terms hereof.

In the event that the Commitment or Yen Commitment of any Defaulting Lender is
terminated pursuant to this Section, such Commitment or Yen Commitment may be
replaced by a Commitment or Commitments, or Yen Commitment or Yen Commitments,
of any one or more Lenders of the applicable Class that is willing to provide
such replacement Commitment or Yen Commitment, pursuant to a written agreement
of Time Warner, the Administrative Agent and any such Lender or Lenders.

In the event that the Administrative Agent and Time Warner agree that a 2017
Lender that is a Defaulting Lender has adequately remedied all matters that
caused such 2017 Lender to be a Defaulting Lender, then such 2017 Lender shall
purchase at par such of the 2017 Revolving Loans of the other 2017 Lenders as
the Administrative Agent shall determine may be necessary in order for such 2017
Lender to hold such 2017 Revolving Loans in accordance with its 2017 Applicable
Percentage (as in effect immediately prior to such Lender having become a
Defaulting Lender).

 

56



--------------------------------------------------------------------------------

In the event that the Administrative Agent, Time Warner, the Swingline Lender
and the Issuing Bank each agrees that a 2016 Lender that is a Defaulting Lender
has adequately remedied all matters that caused such 2016 Lender to be a
Defaulting Lender, then the Swingline Exposure and LC Exposure of the 2016
Lenders shall be readjusted to reflect the inclusion of such 2016 Lender’s 2016
Commitment and on such date such 2016 Lender shall purchase at par such of the
2016 Revolving Loans of the other 2016 Lenders (other than Swingline Loans) as
the Administrative Agent shall determine may be necessary in order for such 2016
Lender to hold such 2016 Revolving Loans in accordance with its 2016 Applicable
Percentage (as in effect immediately prior to such Lender having become a
Defaulting Lender).

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants (as to itself and the Restricted
Subsidiaries) to the Lenders that:

SECTION 3.01. Organization; Powers. Each Credit Party and each of the Restricted
Subsidiaries is duly organized, validly existing and, where applicable, in good
standing under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is, where applicable, in good standing in, every
jurisdiction where such qualification is required.

SECTION 3.02. Authorization; Enforceability. The Transactions are within the
Credit Parties’ corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action of such Credit Parties. Each
Credit Document (other than each Note) has been, and each Note when delivered
hereunder will have been, duly executed and delivered by the Credit Parties
party thereto. Each Credit Document (other than each Note) constitutes, and each
Note when delivered hereunder will be, a legal, valid and binding obligation of
each such Credit Party, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate (i) any applicable law or
regulation or (ii) the charter, by-laws or other organizational documents of
such Borrower or any of the Restricted Subsidiaries or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon such Borrower or any of
the Restricted Subsidiaries or its assets, or give rise to a right thereunder to
require any payment to be made by such Borrower or any of the Restricted
Subsidiaries and (d) will not result in the creation or imposition of any Lien
on any asset of such Borrower or any of the Restricted Subsidiaries; except, in
each case (other than clause (b)(ii) with respect to any Credit Party), such as
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect.

 

57



--------------------------------------------------------------------------------

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The audited
consolidated balance sheet and statements of operations, stockholders equity and
cash flows (including the notes thereto) of Time Warner and its consolidated
Subsidiaries as of and for the fiscal year ended December 31, 2009, reported on
by Ernst & Young LLP, independent public accountants, copies of which have
heretofore been furnished to each Lender, when combined with all public filings
with the SEC by any Credit Party since December 31, 2009 and prior to the
Effective Date, present fairly, in all material respects, the financial position
and results of operations and cash flows of Time Warner and its consolidated
Subsidiaries, as of such date and for such period, in accordance with GAAP.

(b) The unaudited consolidated balance sheet and statements of operations,
stockholders equity and cash flows of Time Warner and its consolidated
Subsidiaries as of and for the nine-month period ended September 30, 2010,
copies of which have heretofore been furnished to each Lender, when combined
with all public filings with the SEC by any Credit Party since December 31, 2009
and prior to the Effective Date, present fairly, in all material respects, the
financial position and results of operations and cash flows of Time Warner and
its consolidated Subsidiaries, as of such date and for such period, in
accordance with GAAP, subject to normal year-end adjustments and the absence of
footnotes.

(c) Since December 31, 2009, there has been no material adverse change in the
business, assets, operations or financial condition of Time Warner and its
consolidated Subsidiaries, taken as a whole.

SECTION 3.05. Properties. (a) Such Borrower and each of the Restricted
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property, except for defects in title or interests that could not
reasonably be expected to result in a Material Adverse Effect.

(b) Such Borrower and each of the Restricted Subsidiaries owns, or is licensed
to use, all trademarks, trade names, copyrights, patents and other intellectual
property material to its business, and the use thereof by such Borrower or any
of the Restricted Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits, investigations or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of such Borrower, threatened
against or affecting such Borrower or any of the Restricted Subsidiaries
(i) which could reasonably be expected to be adversely determined and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve this
Agreement or the Transactions.

(b) Except with respect to any matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect,
(x) neither such Borrower nor any of the Restricted Subsidiaries (i) has failed
to comply with any Environmental

 

58



--------------------------------------------------------------------------------

Law or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability or (iii) has received notice of any claim with respect
to any Environmental Liability and (y) such Borrower has no knowledge of any
basis for any Environmental Liability on the part of any of the Restricted
Subsidiaries.

SECTION 3.07. Compliance with Laws and Agreements. Such Borrower and each of the
Restricted Subsidiaries is in compliance with all laws, regulations and orders
of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. No Event of
Default has occurred and is continuing.

SECTION 3.08. Government Regulation. Neither such Borrower nor any of the
Restricted Subsidiaries is (a) an “investment company” as defined in, or subject
to regulation under, the Investment Company Act of 1940, or (b) is subject to
any other statute or regulation which regulates the incurrence of indebtedness
for borrowed money, other than, in the case of this clause (b), Federal and
state securities laws and as could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.09. Taxes. Such Borrower and each of its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it or
as part of the consolidated group of which it is a member, except (a) Taxes that
are being contested in good faith by appropriate proceedings and for which such
Borrower or such Subsidiary, as applicable, has set aside on its books adequate
reserves in accordance with GAAP or (b) to the extent that the failure to do so
could not reasonably be expected to result in a Material Adverse Effect.

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.11. Disclosure. As of the Effective Date, all information heretofore
or contemporaneously furnished by or on behalf of such Borrower or any of the
Restricted Subsidiaries (including all information contained in the Credit
Documents and the annexes, schedules and other attachments to the Credit
Documents, but not including any projected financial statements), when taken
together with the reports and other filings with the SEC made under the Exchange
Act by any Credit Party since December 31, 2009, is, and all other such
information hereafter furnished, including all information contained in any of
the Credit Documents, including any annexes or schedules thereto, by or on
behalf of such Borrower or any of the Restricted Subsidiaries to or on behalf of
any Lender is and will be (as of their respective dates and the Effective Date),
true and accurate in all material respects and not incomplete by omitting to
state a material fact necessary to make such information not misleading at such
time. There is no fact of which such Borrower is aware that has not been
disclosed to the Lenders in writing pursuant to the terms of this Agreement
prior to the date hereof and which, singly or in the aggregate with all such
other facts of which such Borrower is

 

59



--------------------------------------------------------------------------------

aware, could reasonably be expected to result in a Material Adverse Effect. All
statements of fact and representation concerning the present business,
operations and assets of such Borrower or any of its Subsidiaries, the Credit
Documents and the transactions referred to therein are true and correct in all
material respects.

ARTICLE IV

CONDITIONS

SECTION 4.01. Effective Date. The effectiveness of this Agreement and the
obligations of the Lenders to make Loans and of the Issuing Banks to issue
Letters of Credit hereunder shall not become effective until the date on which
each of the following conditions is satisfied (or waived in accordance with
Section 9.02):

(a) Credit Documents. The Administrative Agent (or its counsel) shall have
received (i) this Agreement executed and delivered by each party hereto and
(ii) the Guarantee, executed and delivered by each of the Guarantors.

(b) Opinion of Counsel. The Administrative Agent shall have received the
favorable written opinions (addressed to the Administrative Agent and the
Lenders and dated the Effective Date) of (i) Cravath, Swaine & Moore LLP,
counsel for the Credit Parties, (ii) in-house counsel to the Credit Parties, and
(iii) Simpson Thacher & Bartlett LLP, in each case in form and substance
reasonably satisfactory to the Administrative Agent. The Credit Parties hereby
request each such counsel to deliver such opinions.

(c) Closing Certificate. The Administrative Agent shall have received a
certificate from each Credit Party, in form and substance reasonably
satisfactory to the Administrative Agent, dated the Effective Date and signed by
the president, a vice president, a financial officer or an equivalent officer of
such Credit Party, including, in the case of any Borrower, confirmation of
compliance with the conditions set forth in paragraphs (a) and (b) of
Section 4.02.

(d) Fees. The Borrowers shall have paid all fees required to be paid on or
before the Effective Date by the Borrowers in connection with the revolving
credit facilities provided for in this Agreement.

(e) Existing Five-Year Credit Agreement. All Indebtedness outstanding under the
Existing Five-Year Credit Agreement (other than letters of credit deemed issued
on the Effective Date pursuant to Section 2.05(j)) shall have been repaid or
otherwise discharged or shall be concurrently repaid or otherwise discharged on
the Effective Date, together with all interest thereon and other amounts owing
in respect thereof, and all commitments thereunder shall have been terminated or
concurrently terminated in their entirety on the Effective Date.

(f) Authorizations, etc. The Administrative Agent shall have received such
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and, where
applicable, good standing of the Credit Parties, the authorization of the
Transactions and any other legal matters relating to the Credit Parties, this
Agreement or the Transactions, all in form and substance satisfactory to the
Administrative Agent and its counsel.

(g) U.S.A. PATRIOT Act. On the Effective Date, any Lender that so requests shall
have received, through the Administrative Agent or Time Warner, such U.S.A.
PATRIOT Act information as is required under Section 9.15 and has been requested
at least five Business Days prior to the Effective Date.

 

60



--------------------------------------------------------------------------------

Without limiting the generality of the provisions of Article VIII, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have accepted, and
to be satisfied with, each document or other matter required under this
Section 4.01 unless the Administrative Agent shall have received notice from
such Lender prior to the proposed Effective Date specifying its objection
thereto.

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Banks to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Credit Parties set forth in the
Credit Documents (other than those set forth in Sections 3.04(c), 3.06 and 3.10
on any date other than the Effective Date) shall be true and correct in all
material respects on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the Credit
Parties on the date thereof as to the applicable matters specified in paragraphs
(a) and (b) of this Section.

 

61



--------------------------------------------------------------------------------

ARTICLE V

AFFIRMATIVE COVENANTS

Until all the Commitments have expired or been terminated and the principal of
and interest on each Loan, all fees payable hereunder and all other Obligations
shall have been paid in full (but with respect to such other Obligations only to
the extent that actual amounts hereunder are owing at the time the Loans,
together with interest and fees, have been paid in full) and all Letters of
Credit shall have expired or terminated and all LC Disbursements shall have been
reimbursed, each Borrower (for itself and the Restricted Subsidiaries) covenants
and agrees with the Lenders that:

SECTION 5.01. Financial Statements and Other Information. Time Warner will
furnish to the Administrative Agent at its New York office (who will distribute
copies to each Lender):

(a) within 105 days after the end of each fiscal year of Time Warner (including
the fiscal year ending December 31, 2010), its audited consolidated balance
sheet and related statements of operations, stockholders’ equity and cash flows
as of the end of and for such year and its unaudited Adjusted Financial
Statements for such fiscal year, setting forth in each case in comparative form
the figures for the previous fiscal year, and, (i) in the case of the audited
financial statements, reported on by Ernst & Young LLP or other independent
public accountants of recognized national standing (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of Time Warner and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied and (ii) in the
case of the Adjusted Financial Statements, certified by one of Time Warner’s
Financial Officers as presenting fairly in all material respects the financial
condition and results of operations of Time Warner and the consolidated
Restricted Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied; provided that (x) so long as no Event of Default has
occurred and is continuing, Time Warner shall not be required to furnish
Adjusted Financial Statements for any fiscal year if all Unrestricted
Subsidiaries (other than any such Unrestricted Subsidiaries that are already
treated as equity investments on Time Warner’s financial statements) on a
combined basis would not have constituted a Material Subsidiary for such fiscal
year and (y) in no case shall the Borrower be required to deliver any financial
statements of any Guarantor to any Lender;

(b) within 60 days after the end of each of the first three fiscal quarters of
each fiscal year of Time Warner, its unaudited consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows and its
unaudited Adjusted Financial Statements as of the end of and for such fiscal
quarter and the then elapsed portion of the fiscal year, setting forth in each
case in comparative form the figures for the corresponding period or periods of
(or, in the case of the balance sheet, as of the end of) the previous fiscal
year, all certified by one of Time Warner’s Financial Officers as presenting
fairly in all material respects the financial condition and results of
operations of Time Warner and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
adjustments and the absence of footnotes; provided that (x) so long as no Event
of Default has occurred and is continuing, Time Warner shall not be required to
furnish Adjusted Financial Statements for any fiscal quarter if all Unrestricted
Subsidiaries (other than any such Unrestricted Subsidiaries that are already
treated as equity investments on Time Warner’s financial statements) on a
combined basis would not have constituted a Material Subsidiary for such fiscal
quarter and (y) in no case shall the Borrower be required to deliver any
financial statements of any Guarantor to any Lender;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of Time Warner (i) certifying as
to whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Sections 6.01, 6.02(a)

 

62



--------------------------------------------------------------------------------

and 6.03(a) and (j) and (iii) stating whether any change in GAAP or in the
application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04, which has not been previously disclosed
by Time Warner pursuant to this paragraph (c), and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate;

(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by any Company
with the SEC or with any national securities exchange, or distributed by any
Company to its security holders generally, as the case may be (other than
registration statements on Form S-8, filings under Section 16(a) or 13(d) of the
Exchange Act and routine filings related to employee benefit plans); and

(e) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of Time Warner or any
of its Subsidiaries, including information necessary to carry out “know your
customer” requirements, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request (it being understood
that Time Warner and such Subsidiaries shall not be required to provide any
information or documents which are subject to confidentiality provisions the
nature of which prohibit such disclosure).

Information required to be delivered pursuant to paragraphs (a), (b) and
(d) shall be deemed to have been delivered on the date on which Time Warner
provides notice to the Administrative Agent, or as the case may be the
Administrative Agent gives notice to the Lenders, that such information has been
posted on Time Warner’s website on the internet at the website address listed on
the signature pages of such notice, at www.sec.gov or at another website
identified in such notice and accessible by the Lenders without charge; provided
that Time Warner shall deliver paper copies of the reports and financial
statements referred to in paragraphs (a), (b) and (d) of this Section 5.01 to
the Administrative Agent or any Lender who requests Time Warner to deliver such
paper copies until written notice to cease delivering paper copies is given by
the Administrative Agent or such Lender.

The Borrowers hereby acknowledge that (a) the Administrative Agent will make
available to the Lenders and the Issuing Banks materials and/or information
provided by or on behalf of the Borrowers hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks, Debtdomain or
another similar secure electronic system (the “Platform”) and (b) certain of the
Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to receive
material non-public information with respect to the Borrowers or their
securities) (each, a “Public Lender”). The Borrowers hereby agree that so long
as the Borrowers or any of their Affiliates is the issuer of any outstanding
debt or equity securities that are registered or issued pursuant to a private
offering or is actively contemplating issuing any such securities (i) the
Borrowers shall act in good faith to ensure that all Borrower Materials that
contain only publicly available information regarding the Borrowers and their
business are clearly and conspicuously marked “PUBLIC” which, at a minimum,
shall mean that the word “PUBLIC” shall appear prominently on the first page
thereof; (ii) by marking Borrower Materials “PUBLIC”, the Borrowers shall be
deemed to have authorized the Administrative Agent, the Issuing Banks and the
Lenders to treat such Borrower Materials as containing only

 

63



--------------------------------------------------------------------------------

public information with respect to the Borrowers and their business; (iii) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor”; and (iv) the
Administrative Agent shall be responsible for keeping any Borrower Materials
that are not marked “PUBLIC” outside the portion of the Platform designated
“Public Investor”. Notwithstanding the foregoing, the Borrowers shall be under
no obligation to mark any Borrower Materials “PUBLIC”.

SECTION 5.02. Notices of Material Events. Such Borrower will furnish to the
Administrative Agent (who will distribute copies to the Lenders) prompt written
notice of the following, upon any such event becoming known to any Responsible
Officer of such Borrower:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting such Borrower or
Affiliate thereof that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability to Time Warner and its Subsidiaries in an aggregate amount exceeding
$200,000,000; and

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of such Borrower setting forth
the details of the event or development requiring such notice and any action
taken or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. Such Borrower will, and will cause
each of the Restricted Subsidiaries which are Material Subsidiaries to, do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its legal existence and the rights, licenses, permits, privileges and
franchises material to the conduct of its business; provided that the foregoing
shall not prohibit any merger, consolidation, liquidation or dissolution
permitted under Section 6.04.

SECTION 5.04. Payment of Obligations. Such Borrower will, and will cause each of
the Restricted Subsidiaries to, pay its obligations, including Tax liabilities,
that, if not paid, could reasonably be expected to result in a Material Adverse
Effect, before the same shall become delinquent or in default, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) such Borrower or such Restricted Subsidiary has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 5.05. Maintenance of Properties; Insurance. Such Borrower will, and will
cause each of the Restricted Subsidiaries to, (a) keep and maintain all property
material

 

64



--------------------------------------------------------------------------------

to the conduct of its business (taken as a whole) in good working order and
condition, ordinary wear and tear excepted, and (b) maintain, with financially
sound and reputable insurance companies, insurance in such amounts and against
such risks as are customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations (it being
understood that, to the extent consistent with prudent business practice, a
program of self-insurance for first or other loss layers may be utilized).

SECTION 5.06. Books and Records; Inspection Rights. Such Borrower will, and will
cause each of the Restricted Subsidiaries to, keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. Such Borrower will, and
will cause each of the Restricted Subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine its books and records,
and to discuss its affairs, finances and condition with its officers and, so
long as a representative of such Borrower is present, or such Borrower has
consented to the absence of such a representative, independent accountants (in
each case subject to such Borrower’s or the Restricted Subsidiaries’ obligations
under applicable confidentiality provisions), all at such reasonable times and
as often as reasonably requested.

SECTION 5.07. Compliance with Laws. Such Borrower will, and will cause each of
the Restricted Subsidiaries to, comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 5.08. Use of Proceeds. The proceeds of the Loans will be used for
working capital needs and other general corporate purposes of Time Warner and
its Subsidiaries. No part of the proceeds of any Loan will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations U and X.

SECTION 5.09. Fiscal Periods; Accounting. Such Borrower will keep the same
financial reporting periods as are in effect on the date hereof.

ARTICLE VI

NEGATIVE COVENANTS

Until all the Commitments have expired or terminated and the principal of and
interest on each Loan, all fees payable hereunder and all other Obligations have
been paid in full (but with respect to such other Obligations only to the extent
that actual amounts hereunder are owing at the time the Loans, together with
interest and fees, have been paid in full) and all Letters of Credit shall have
expired or terminated and all LC Disbursements shall have been reimbursed, each
Borrower covenants and agrees (for itself and the Restricted Subsidiaries) with
the Lenders that:

SECTION 6.01. Consolidated Leverage Ratio. The Consolidated Leverage Ratio as of
the last day of any period of four consecutive fiscal quarters of Time Warner
(including the fiscal quarter ending March 31, 2011) will not exceed 4.50 to
1.00.

 

65



--------------------------------------------------------------------------------

SECTION 6.02. Indebtedness. Time Warner will not permit any of the Restricted
Subsidiaries (other than a Credit Party) to, create, incur, assume or permit to
exist any Indebtedness, except:

(a) with respect to all such Restricted Subsidiaries, Indebtedness of up to an
aggregate principal amount of $2,500,000,000 at any time outstanding;

(b) Indebtedness of any such Restricted Subsidiary to a Borrower or any
Subsidiary;

(c) Guarantee Obligations of any such Restricted Subsidiary with respect to
Indebtedness of a Borrower or any wholly owned Restricted Subsidiary;

(d) Indebtedness of any such Restricted Subsidiary incurred to finance the
acquisition, construction or improvement of any property, including Capital
Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such property or secured by a Lien on any such property prior
to the acquisition thereof, and extensions, renewals and replacements of any
such Indebtedness that do not increase the outstanding principal amount thereof;
provided that the aggregate principal amount of Indebtedness permitted by this
clause (d) with respect to any such property shall not exceed 110% of the
purchase price for, or the cost of construction or improvement of, such
property;

(e) Indebtedness of any Person that becomes a Restricted Subsidiary after the
date hereof; provided that (x) such Indebtedness exists at the time such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary and (y) such Indebtedness does not,
directly or indirectly, have recourse (including by way of setoff) to Time
Warner or any of the Restricted Subsidiaries or any asset thereof other than to
the Person so acquired and its Subsidiaries and the assets of the Person so
acquired and its Subsidiaries; and

(f) Film Financings.

SECTION 6.03. Liens. Such Borrower will not, and will not permit any of the
Restricted Subsidiaries to, create, incur, assume or permit to exist any Lien on
any property or asset now owned or hereafter acquired by it, except:

(a) any Lien on any property or asset of Time Warner or any Subsidiary existing
on the date hereof; provided that such Lien shall secure only those obligations
which it secures on the date hereof and extensions, renewal and replacements
thereof that do not increase the outstanding principal amount thereof and such
Liens do not secure an aggregate principal amount of Indebtedness in excess of
$200,000,000 or apply to property or assets of Time Warner and the Restricted
Subsidiaries in excess of $200,000,000;

(b) any Lien existing on any property or asset prior to the acquisition thereof
by any Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a

 

66



--------------------------------------------------------------------------------

Subsidiary; provided that (i) such Lien is not created in contemplation of or in
connection with such acquisition or such Person becoming a Subsidiary, as the
case may be, (ii) such Lien shall not apply to any other property or assets of
any Borrower or any Subsidiary and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Subsidiary, as the case may be and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;

(c) Liens on property acquired, constructed or improved by any Borrower or any
Subsidiary; provided that (i) such security interests secure Indebtedness
permitted by clause (d) of Section 6.02, (ii) the Indebtedness secured thereby
does not exceed 110% of the cost of acquiring, constructing or improving such
property and (iii) such security interests shall not apply to any other property
or assets of the any Borrower or any of its Subsidiaries;

(d) Liens to secure Film Financings; provided that such Liens shall extend only
to the property or assets acquired with such Film Financing;

(e) any Copyright Liens securing obligations specified in the definition
thereof;

(f) Liens securing Indebtedness of any Borrower or any Restricted Subsidiary and
owing to such Borrower or to a Restricted Subsidiary of such Borrower;

(g) Liens on interests in or investments in any Unrestricted Subsidiary or in
any other Person that is not a Subsidiary of Time Warner securing Indebtedness
of such Unrestricted Subsidiary or such other Person;

(h) Liens for taxes, assessments or governmental charges or levies not yet due
and payable or which are being contested in good faith by appropriate
proceedings;

(i) Liens incidental to the ordinary conduct of such Borrower’s business or the
ownership of its assets which were not incurred in connection with the borrowing
of money, such as carrier’s, warehousemen’s, materialmen’s, landlord’s and
mechanic’s liens, and which do not in the aggregate materially detract from the
value of its assets or materially impair the use thereof in the ordinary course
of its business; and

(j) other Liens in respect of property or assets of Time Warner or any
Restricted Subsidiary so long as at the time of the securing of any obligations
related thereto, the aggregate principal amount of all such secured obligations
does not exceed 5% of the Consolidated Total Assets of Time Warner at such time
(it being understood that any Lien permitted under any other clause in this
Section 6.03 shall not be included in the computation described in this
paragraph).

SECTION 6.04. Mergers, Etc. Such Borrower will not, and will not permit any of
the Restricted Subsidiaries to, merge into or consolidate with any other Person,
or permit any other Person to merge into or consolidate with it, or sell,
transfer, lease or otherwise dispose of (in one transaction or in a series of
transactions) all or a substantial portion of such Borrower’s

 

67



--------------------------------------------------------------------------------

consolidated assets, or all or a substantial portion of the stock of all of the
Restricted Subsidiaries, taken as a whole (in each case, whether now owned or
hereafter acquired), or liquidate or dissolve, unless (a) at the time thereof
and immediately after giving effect thereto no Event of Default shall have
occurred and be continuing and (b) after giving effect to any such transaction,
the business, taken as a whole, of such Borrower and the Restricted Subsidiaries
shall not have been altered in a fundamental and substantial manner from that
conducted by them, taken as a whole, immediately prior to the Effective Date;
provided that (i) Time Warner shall not merge into or consolidate with such
other Person, unless Time Warner shall survive such consolidation or merger,
(ii) TWIFL shall not merge into or consolidate with such other Person, unless
TWIFL or Time Warner shall survive such consolidation or merger and (iii) a
Borrower shall not liquidate or dissolve (except that TWIFL may liquidate or
dissolve into Time Warner) or permit any Guarantor to liquidate or dissolve
except into a Borrower or another Guarantor.

SECTION 6.05. Investments. Such Borrower will not, and will not cause or permit
any of the Restricted Subsidiaries to, make any Investment (other than any
Investment in the ordinary course of the operation of its business) if, before
or after giving effect to the commitment thereto on a pro forma basis, an Event
of Default shall have occurred and be continuing.

SECTION 6.06. Restricted Payments. Such Borrower will not declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment, except
such Borrower may (a) declare and pay dividends with respect to its capital
stock payable solely in additional shares of its common stock and (b) make
Restricted Payments so long as after giving effect to the making of such
Restricted Payment, no Event of Default shall have occurred and be continuing on
a pro forma basis.

SECTION 6.07. Transactions with Affiliates. Such Borrower will not, and will not
permit any of the Restricted Subsidiaries to, directly or indirectly, enter into
any material transaction with any of its Affiliates, except (a) transactions
entered into prior to the date hereof or contemplated by any agreement entered
into prior to the date hereof, (b) in the ordinary course of business or at
prices and on terms and conditions not less favorable to such Borrower or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties, (c) transactions between or among the Borrowers, between or among such
Borrower and the Restricted Subsidiaries or between or among Restricted
Subsidiaries, (d) any arrangements with officers, directors, representatives or
other employees of such Borrower and its Subsidiaries relating specifically to
employment as such and (e) transactions that are otherwise permitted by this
Agreement.

SECTION 6.08. Unrestricted Subsidiaries. (a) Schedule 6.08 sets forth those
Subsidiaries that have been designated as Unrestricted Subsidiaries as of the
date hereof, which Subsidiaries do not include any Guarantor or a Borrower. A
Borrower may designate any other of its Subsidiaries (other than a Borrower or a
Guarantor) as Unrestricted Subsidiaries from time to time in compliance with the
provisions of this Section 6.08. Such Borrower will not designate any of its
Subsidiaries as an Unrestricted Subsidiary unless at the time such Subsidiary is
designated as an Unrestricted Subsidiary, before and after giving effect to such
designation on a pro forma basis, no Event of Default shall have occurred and be
continuing, as certified in an

 

68



--------------------------------------------------------------------------------

Officers’ Certificate delivered to the Administrative Agent at the time of such
designation. Such Officers’ Certificate also shall state the specific purpose
for which such designation is being made. All Subsidiaries of Unrestricted
Subsidiaries shall be Unrestricted Subsidiaries.

(b) A Borrower may designate or redesignate any Unrestricted Subsidiary as a
Restricted Subsidiary from time to time in compliance with the provisions of
this Section 6.08. Such Borrower will not designate or redesignate any
Unrestricted Subsidiary as a Restricted Subsidiary, unless at the time such
Unrestricted Subsidiary is so designated or redesignated as a Restricted
Subsidiary, after giving effect to such designation or redesignation on a pro
forma basis, no Event of Default shall have occurred and be continuing, as
certified in an Officer’s Certificate delivered to the Administrative Agent at
the time of such designation or redesignation.

ARTICLE VII

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

(a) any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five days;

(c) any representation or warranty made or deemed made by or on behalf of any
Credit Party in any Credit Document or any amendment or modification thereof, or
in any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Credit Document or any amendment or
modification thereof, shall prove to have been incorrect in any material respect
when made or deemed made;

(d) any Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02 or 5.03 (with respect to such Borrower’s
existence) or in Article VI;

(e) any Credit Party shall fail to observe or perform any covenant, condition or
agreement contained in the Credit Documents (other than those specified in
clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent (given at the request of any Lender) to any Borrower;

(f) any Borrower or any Restricted Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable after
giving effect to any applicable grace periods;

 

69



--------------------------------------------------------------------------------

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (after
giving effect to any applicable grace periods) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Borrower or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(i) any Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Borrower or any Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(j) any Borrower or any Material Subsidiary shall become unable, admit in
writing or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $200,000,000 (to the extent not covered by insurance) shall be
rendered against any Borrower, any Material Subsidiary or any combination
thereof or any action shall be legally taken by a judgment creditor (whose
liquidated judgment, along with those of any other judgment creditor’s, exceeds
$200,000,000) to attach or levy upon any assets of any Borrower or any Material
Subsidiary to enforce any such judgment, and the same shall remain undischarged
for a period of 60 consecutive days during which execution shall not be
effectively stayed, vacated or bonded pending appeal;

 

70



--------------------------------------------------------------------------------

(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events (with respect to which a Borrower has a liability which has not yet
been satisfied) that have occurred, could reasonably be expected to result in a
Material Adverse Effect;

(m) except as otherwise permitted by this Agreement, the Guarantee shall cease,
for any reason, to be in full force and effect with respect to any Guarantor or
any Credit Party shall so assert; or

(n) a Change in Control shall occur;

then, and in every such event (other than an event with respect to a Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to Time Warner, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of any Borrower accrued hereunder
(including all amounts of LC Exposure, whether or not the beneficiary of the
then outstanding Letters of Credit shall have presented the documents required
therein), shall become due and payable immediately, without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by each
Borrower; and in case of any event with respect to any Borrower described in
clause (h) or (i) of this Article, the Commitments shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other obligations of any Borrower accrued hereunder
(including all amounts of LC Exposure, whether or not the beneficiary of the
then outstanding Letters of Credit shall have presented the documents required
therein), shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Borrower. With respect to all Letters of Credit with respect to which
presentment for honor shall not have occurred at the time of an acceleration
pursuant to this paragraph, the applicable Borrower shall at such time deposit
in a cash collateral account opened by the Administrative Agent for the benefit
of the Issuing Banks and the 2016 Lenders, an amount equal to the aggregate then
undrawn and unexpired amount of such Letters of Credit. Amounts held in such
cash collateral account shall be applied by the Administrative Agent to the
payment of drafts drawn under such Letters of Credit, and the unused portion
thereof after all such Letters of Credit shall have expired or been fully drawn
upon, if any, shall be applied to repay other obligations of the Borrowers
hereunder and under the other Credit Documents, if any. The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made in Cash Equivalents, or upon
mutual consent of the Borrowers and the Administrative Agent, any other
investment (in each case at the Borrowers’ risk and expense), such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. After all such Letters of Credit shall have expired
or been fully drawn upon, all reimbursement obligations shall have been
satisfied and all other obligations of the Borrowers hereunder and

 

71



--------------------------------------------------------------------------------

under the other Credit Documents shall have been paid in full, the balance, if
any, in such cash collateral account shall be returned to the Borrowers (or such
other Person as may be lawfully entitled thereto).

ARTICLE VIII

THE AGENTS

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.

Each bank serving as an Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not an Agent, and such bank and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with any Company or Affiliate
thereof as if it were not an Agent hereunder and without any duty to account
therefor to the Lenders.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents. Without limiting
the generality of the foregoing, (a) the Administrative Agent shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Credit Documents that the Administrative Agent is required to
exercise in writing by the Required Lenders (or, if so specified by this
Agreement, all the Lenders) and (c) except as expressly set forth herein and in
the other Credit Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to any Company or any of its Affiliates that is communicated to or
obtained by the bank serving as Administrative Agent or any of its Affiliates in
any capacity. The Administrative Agent shall not be liable for any action taken
or not taken by it with the consent or at the request of the Required Lenders
(or, if so specified by this Agreement, all the Lenders, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Article VII and Section 9.02) or in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until written notice
thereof is given to the Administrative Agent by any Borrower, or a Lender or an
Issuing Bank, and the Administrative Agent shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Credit
Document, (ii) the contents of any certificate, report or other document
delivered under any Credit Document or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in the Credit Documents or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of any Credit
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

72



--------------------------------------------------------------------------------

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message) believed by it to be genuine and to have been signed, sent or otherwise
authenticated by a proper Person. An initial list of the proper Persons with
respect to the Borrowers appears on Schedule 8. Schedule 8 shall not be altered
except in writing by a Person appearing thereon (or by a successor to such
Person occupying the equivalent office). The Administrative Agent also may rely
upon any statement made to it orally or by telephone and believed by it to be
made by the proper Person, and shall not incur any liability for relying thereon
so long as such statement, in the case of a Borrowing Request, complies with the
requirements of Section 2.03 in all material respects (it being understood that
oral notices of borrowing will be confirmed in writing by such Borrower in
accordance with Section 2.03). In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or an Issuing
Bank, the Administrative Agent may presume that such condition is satisfactory
to such Lender or such Issuing Bank unless the Administrative Agent shall have
received notice to the contrary from such Lender or such Issuing Bank prior to
the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrowers), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrowers. Upon any such resignation, the Required
Lenders shall have the right, in consultation with the Borrowers, to appoint a
successor which, so long as no Event of Default is continuing, shall be
reasonably acceptable to the Borrowers. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder or under the other Credit Documents. The fees payable by
the Borrowers to a successor Administrative

 

73



--------------------------------------------------------------------------------

Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrowers and such successor; provided that the predecessor
Administrative Agent shall pay the unearned portion of any fees paid in advance
to either the successor Administrative Agent or the Borrowers. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by it while it was acting as
Administrative Agent.

Any resignation by Citibank, N.A. as Administrative Agent pursuant to this
Article VIII shall also constitute its resignation as a Swingline Lender. Upon
the acceptance of a successor’s appointment as a Swingline Lender the retiring
Swingline Lender shall be discharged from all of its duties and obligations
hereunder or under the other Credit Documents.

The Lenders agree to indemnify each Agent in its capacity as such (to the extent
not reimbursed by the Borrowers and without limiting the obligation of the
Borrowers to do so), ratably according to their Commitments in effect (or at any
time after the Commitments have terminated, their Revolving Credit Exposures) on
the date on which indemnification is sought under this Article VIII (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with their Commitments (or, if the Commitments have terminated earlier, their
Revolving Credit Exposures) immediately prior to such date), from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time (whether before or after the payment of the Loans) be imposed
on, incurred by or asserted against such Agent in any way relating to or arising
out of, the Commitments, this Agreement, any of the other Credit Documents or
any documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby or any action taken or omitted by
such Agent under or in connection with any of the foregoing; provided that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from such Agent’s gross
negligence or willful misconduct. The agreements in this paragraph shall survive
the payment of the Loans and all other amounts payable hereunder.

Each Lender acknowledges that it has, independently and without reliance upon
any Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon any Agent or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any related agreement or any document furnished hereunder or
thereunder.

The Joint-Lead Arrangers, Joint Bookrunners, Co-Syndication Agents and
Co-Documentation Agents shall not have any duties or responsibilities under any
Credit Document in their capacity as such.

 

74



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail, sent by facsimile or sent by electronic communication
(including electronic mail and Internet or intranet websites), as follows:

(i) if to Time Warner, to it at One Time Warner Center, New York, NY 10019,
Attention of Chief Financial Officer (Facsimile No. (212) 484-7175), with copies
to its General Counsel (Facsimile No. (212) 484-7167) and its Treasurer
(Facsimile No. (212) 484-7151);

(ii) if to TWIFL, to it at Time Warner House, 44 Great Marlborough Street,
London, W1F 7JL, Attention of Tracey Mundy (Facsimile No. 44-020-7437-4497),
with copies to Time Warner as specified above;

(iii) if to the Administrative Agent, to Citibank, N.A., 1615 Brett Road OPS
III, New Castle, DE 19720, Attention of Bank Loan Syndications (Facsimile No.
(212) 994-0961: glagentoofficeops@citigroup.com), with a copy to (i) Citibank,
N.A., 388 Greenwich Street, New York, NY 10013, Attention of Robert Parr
(Facsimile No. (646) 291-1783); (ii) in the case of a Eurocurrency Borrowing,
Citibank, N.A., London Branch, Citigroup Centre, Canary Wharf, London E14 5LB,
Attention of Loan Agency (Facsimile No. 44-20-8636-3824); and (iii) in the case
of a Yen Loan, Citibank, N.A., Tokyo Branch, Akasaka Park Building 5F, 2-20
Akasaka 5-chome, Minatoku, Tokyo 107-6105, Attention of Agency, Corporate
Finance (Facsimile No. 813-3560-9391);

(iv) if to a Swingline Lender, to it as may be provided by such Swingline Lender
from time to time;

(v) if to an Issuing Bank, to it as may be provided by such Issuing Bank from
time to time; and

(vi) if to any other Lender, to it at its address (or facsimile number) set
forth in its Administrative Questionnaire.

Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt if received prior to or during the recipient’s normal business hours.

(b) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE

 

75



--------------------------------------------------------------------------------

PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM. In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrowers,
any Lender, any Issuing Bank or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrowers’ or the Administrative Agent’s transmission of
Borrower Materials through the Platform, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that (i) nothing in this paragraph (b) shall modify the Agent Parties’
respective obligations pursuant to Section 9.12, and (ii) in no event shall any
Agent Party have any liability to any Lender or any Issuing Bank for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

SECTION 9.02. Waivers; Amendments; Release of Subsidiary Guarantors. (a) No
failure or delay by the Administrative Agent, any Issuing Bank or any Lender in
exercising any right or power hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any Borrower therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of such Default at the time.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrowers and the Required Lenders or by the Borrowers and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) amend, waive, modify or otherwise change
Section 2.17(b) or (c) in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender,
(iii) subject to paragraph (c) below, release any Guarantor under the Guarantee
without the written consent of each Lender or (iv) change any of the provisions
of this Section or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender; provided further that,
with or without the agreement or consent of the Required Lenders, an agreement
or agreements may (y) reduce the

 

76



--------------------------------------------------------------------------------

principal amount of any Loan, reduce the rate of interest thereon or reduce any
fees payable hereunder, with (but only with) the written consent of each Lender
directly affected thereby or (z) postpone the scheduled date of payment of the
principal amount of any Loan, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment of either Class,
with (but only with) the written consent of each Lender directly affected
thereby; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent, any Issuing
Bank, any Swingline Lender or any Yen Fronting Lender hereunder without the
prior written consent of the Administrative Agent, such Issuing Bank, such
Swingline Lender or such Yen Fronting Lender, as the case may be. It is
understood and agreed that the Borrowers shall be permitted to cause additional
Affiliates to, directly or indirectly, guarantee Obligations of the Borrowers
without the consent of any Lender or the Administrative Agent.

(c) Any term or provision of any Credit Document to the contrary
notwithstanding, a Subsidiary Guarantor shall be automatically released from its
obligations under the Guarantee, and the guaranty of such Subsidiary Guarantor
shall be automatically released, upon receipt by the Administrative Agent of a
certificate of a Responsible Officer of Time Warner certifying that such
Subsidiary Guarantor has no outstanding Indebtedness for Borrowed Money as of
the date of such certificate, other than any other guarantee of Indebtedness for
Borrowed Money that will be released concurrently with the release of such
guaranty. In connection with any such release, the Administrative Agent shall
execute and deliver to Time Warner or the applicable Subsidiary Guarantor, at
Time Warner’s expense, all documents and shall take all such actions as are
reasonably requested by Time Warner to evidence such release and to effect the
release of such Subsidiary Guarantor’s guaranties and other obligations
contained in the Guarantee. The execution and delivery of documents pursuant to
this Section shall be without recourse to or representation or warranty by the
Administrative Agent.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrowers shall pay
(i) all reasonable out-of-pocket expenses incurred by the Arrangers, the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent in connection with the
preparation and administration of the Credit Documents or any amendments,
modifications or waivers of the provisions thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), and (ii) all
out-of-pocket expenses incurred by the Agents, the Issuing Banks or the Lenders,
including the reasonable fees, charges and disbursements of any counsel for the
Agents, the Issuing Banks or the Lenders in connection with the enforcement or
protection of its rights in connection with any Credit Document, including its
rights under this Section, or in connection with the Loans made or Letters of
Credit issued hereunder, including in connection with any workout, restructuring
or negotiations in respect thereof, it being understood that the Agents, the
Issuing Banks and the Lenders shall use, and the Borrowers shall only be
required to pay such fees, charges and disbursements of, a single counsel,
unless (and to the extent) conflicts of interests require the use of more than
one counsel.

(b) The Borrowers shall indemnify each Agent, each Issuing Bank and each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called

 

77



--------------------------------------------------------------------------------

an “Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of any Credit Documents or
any agreement or instrument contemplated thereby, the performance by the parties
hereto of their respective obligations hereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of, or the proposed use of, the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by any Company, or any Environmental Liability related in any
way to any Company, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses resulted from the gross negligence or willful misconduct of
such Indemnitee (or a Related Party of such Indemnitee).

(c) To the extent that any of the Borrowers fail to pay any amount required to
be paid by them to the Administrative Agent, an Issuing Bank, a Swingline Lender
or a Yen Fronting Lender under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent, such Issuing Bank, such
Swingline Lender or such Yen Fronting Lender, as the case may be, such Lender’s
pro rata share (which shall be a percentage equal to the sum of such Lender’s
2017 Commitments and 2016 Commitments divided by the sum of the 2017 Commitments
and 2016 Commitments of all the Lenders as of the time that the applicable
unreimbursed expense or indemnity payment is sought; provided that if the
Commitments of either Class have terminated, such percentage shall be based upon
the Revolving Credit Exposures of such Class instead of the Commitments of such
Class) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent, such Issuing
Bank, such Swingline Lender or such Yen Fronting Lender in its capacity as such.

(d) To the extent permitted by applicable law, no Borrower shall assert, and
each Borrower hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), except that no Credit Party
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender except in accordance with
Section 6.04 (and any attempted assignment or transfer by such Credit Party

 

78



--------------------------------------------------------------------------------

without such consent shall be null and void). Nothing in this Agreement, express
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of an Issuing Bank that issues any Letter of Credit) and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) Any Lender other than a Conduit Lender may assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment of either Class and the Loans of
such Class at the time owing to it); provided that (i) except in the case of an
assignment to a Lender or a Lender Affiliate, each of Time Warner and the
Administrative Agent and (x) each Swingline Lender (but only in the case of an
assignment of all or a portion of a 2016 Commitment in respect of Swingline
Exposure), (y) each Issuing Bank that has issued Letters of Credit hereunder
having an aggregate face amount in excess of $15,000,000 at the time of such
assignment (but only in the case of an assignment of all or a portion of a 2016
Commitment in respect of LC Exposure) or (z) (i) each 2017 Yen Fronting Lender
(but only in the case of an assignment of all or a portion of a 2017 Commitment
in respect of Yen Exposure) or (ii) each 2016 Yen Fronting Lender (but only in
the case of an assignment of all or a portion of a 2016 Commitment in respect of
Yen Exposure) must give its prior written consent to such assignment (which
consent shall not be unreasonably withheld or delayed), (ii) except in the case
of an assignment to a Lender or an Affiliate of a Lender or an assignment of the
entire remaining balance of the assigning Lender’s Commitment of either Class,
each assignment of Commitments of either Class shall not be less than an
aggregate principal amount of $15,000,000, (iii) except in the case of an
assignment to a Lender or an Affiliate of a Lender or an assignment of the
entire remaining balance of the assigning Lender’s Commitment of either Class,
the remaining amount of the Commitment of such Class of the assigning Lender
after giving effect to such assignment shall not be less than $15,000,000
unless, in the case of clauses (ii) or (iii), each of Time Warner and the
Administrative Agent otherwise consents, (iv) each partial assignment shall be
made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement in respect of the applicable Class,
(v) except in the case of an assignment to an Affiliate of the assigning Lender
on or about the Effective Date, the parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Acceptance, together with
a processing and recordation fee of $2,500, and (vi) the assignee, if it shall
not be a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire; provided further that any consent of Time Warner otherwise
required under this paragraph shall not be required if an Event of Default under
clause (h) or (i) of Article VII has occurred and is continuing. Upon acceptance
and recording pursuant to paragraph (d) of this Section, from and after the
effective date specified in each Assignment and Acceptance, the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Acceptance, have the rights and obligations of a Lender
of the applicable Class under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations in respect of the applicable Class
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall (i) continue to be entitled to
the benefits of Sections 2.14, 2.15, 2.16 and 9.03) and (ii) continue to be
subject to the confidentiality provisions hereof. Any assignment or transfer by
a Lender of

 

79



--------------------------------------------------------------------------------

rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in respect of the
applicable Class in accordance with paragraph (e) of this Section.
Notwithstanding the foregoing, any Conduit Lender may assign at any time to its
designating Lender hereunder without the consent of any Borrower or the
Administrative Agent any or all of the Loans it may have funded hereunder and
pursuant to its designation agreement and without regard to the limitations set
forth in the first sentence of this Section.

(c) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices in The City of New York a copy
of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans (identifying whether any such Loans are
Specified Loans) and LC Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrowers, the Administrative Agent, the Issuing
Banks and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary.

(d) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(e) Any Lender other than a Conduit Lender may, without the consent of any
Borrower, the Administrative Agent or the Swingline Lenders, sell participations
to one or more banks or other entities (a “Participant”) in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitment of either Class and the Loans of either Class owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first and second provisos to Section 9.02(b) that affects such
Participant. Subject to paragraph (f) of this Section, each Borrower agrees that
each Participant shall be entitled to the benefits of Sections 2.14, 2.15 and
2.16 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section.

 

80



--------------------------------------------------------------------------------

(f) A Participant shall not be entitled to receive any greater payment under
Section 2.14 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrowers’ prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.16 unless the
Borrowers are notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrowers, to comply with
Section 2.16(g) as though it were a Lender.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any such pledge or assignment to a Federal Reserve Bank, and
this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such assignee for such Lender as a party hereto.

(h) Each Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (g) above.

(i) Each Borrower, each Lender and the Administrative Agent hereby confirms that
it will not institute against a Conduit Lender or join any other Person in
instituting against a Conduit Lender any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding under any state bankruptcy or
similar law, for one year and one day after the payment in full of the latest
maturing commercial paper note issued by such Conduit Lender; provided, however,
that each Lender designating any Conduit Lender hereby agrees to indemnify, save
and hold harmless each other party hereto for any loss, cost, damage or expense
arising out of its inability to institute such a proceeding against such Conduit
Lender during such period of forbearance.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Credit Parties herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid and so long as the
Commitments have not expired or terminated. The provisions of Sections 2.14,
2.15, 2.16 and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Commitments or
the termination of this Agreement or any provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a

 

81



--------------------------------------------------------------------------------

single contract. This Agreement and any separate letter agreements with respect
to fees payable to the Lenders constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or electronic transmission
shall be effective as delivery of a manually executed counterpart of this
Agreement.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held by such Lender or any Affiliate of such Lender that is primarily engaged in
commercial banking activities and other indebtedness at any time owing by such
Lender to or for the credit or the account of any of the Credit Parties (other
than indebtedness related to commercial advertising and marketing arrangements
entered into in the ordinary course of business) against any of and all the
obligations of any of the Credit Parties now or hereafter existing under this
Agreement held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement and although such obligations may be
unmatured. The rights of each Lender under this Section are in addition to other
rights and remedies (including other rights of setoff) which such Lender may
have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each party to this Agreement hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to the
Credit Documents, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding shall be heard and determined in
such New York State court or, to the extent permitted by law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

82



--------------------------------------------------------------------------------

(c) Each party to this Agreement hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors on a need-to-know basis (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it or its Affiliates (including any
self-regulatory authority), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, provided that in
connection with any such requirement by a subpoena or similar legal process,
Time Warner is given prior notice to the extent such prior notice is permissible
under the circumstances and an opportunity to object to such disclosure, (d) to
any other party to this Agreement for purposes directly related to the Credit
Documents, (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, (f) subject to an express agreement for the benefit of the
Borrowers containing provisions substantially the same as those of this Section,
to any (i) assignee (or Conduit Lender) of or Participant in, or any prospective
assignee (or Conduit Lender) of or Participant in, any of its rights or
obligations under this Agreement or (ii) counterparty to a hedging agreement
relating to the Borrowers and their obligations (or such

 

83



--------------------------------------------------------------------------------

contractual counterparty’s professional advisor), (g) with the consent of Time
Warner or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrowers or their Affiliates. For the purposes of this Section,
“Information” means all information received from one or more of the Borrowers
or their Subsidiaries, whether oral or written, relating to the Borrowers, their
Subsidiaries or their respective businesses, other than any such information
that is available to the Administrative Agent or any Lender on a nonconfidential
basis prior to disclosure by one or more of the Borrowers; provided that, in the
case of information received from one or more of the Borrowers after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information, including in accordance with Regulation FD as
promulgated by the SEC.

SECTION 9.13. Acknowledgments. Each Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Credit Documents;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or fiduciary duty to any Borrower arising out of or in
connection with this Agreement or any of the other Credit Documents, and the
relationship between Administrative Agent and Lenders, on one hand, and the
Borrowers, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor; and

(c) no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrowers and the Lenders.

SECTION 9.14. Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or under any other
Credit Document in one currency into another currency, the rate of exchange used
shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the first currency with such other currency
on the Business Day preceding that on which final judgment is given. The
obligation of each of the applicable Borrowers in respect of any such sum due
from it to either the Administrative Agent or any Lender hereunder or under any
other Credit Document shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent or such Lender of any sum adjudged to be so
due in the Judgment Currency, the Administrative Agent or such Lender may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally adjudged to be
due to the Administrative Agent or such Lender in the Agreement

 

84



--------------------------------------------------------------------------------

Currency (as converted on the date of final judgment), the Borrowers agree,
jointly and severally, as a separate obligation and notwithstanding any such
judgment, to indemnify the Administrative Agent or such Lender against such
loss. If the amount of the Agreement Currency so purchased is greater than the
sum originally adjudged to be due to the Administrative Agent or such Lender in
such currency, the Administrative Agent or such Lender agrees to return the
amount of any excess to the Borrowers (or to any other Person who may be
entitled thereto under applicable law). The obligations of the Borrowers
contained in this Section 9.14 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.

SECTION 9.15. USA Patriot Act. Each Lender hereby notifies the Borrowers that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrowers, which information
includes the name and address of each Borrower and other information that will
allow such Lender to identify the Borrowers in accordance with the Act.

SECTION 9.16. Waiver of Prior Notice of Termination Under Existing Credit
Agreement. By its execution of this Agreement, each Lender that is a party to
the Existing Credit Agreement hereby waives any requirement thereunder for prior
notice of the termination of the commitments thereunder and prepayment of any
loans outstanding thereunder; provided that such notice is given to the
administrative agent thereunder on the Effective Date.

 

85



--------------------------------------------------------------------------------

SCHEDULE 1.01

CALCULATION OF MANDATORY COST

The mandatory cost rate referred to in the definition of “Pound Sterling
Overnight Rate” and the “Pound Sterling Quoted Rate” in Section 1.01 of the
Credit Agreement will be the rate determined by the Administrative Agent
(rounded upward, if necessary, to four decimal places) in accordance with the
following formula (expressed as a percentage per annum):

 

 

CL + S(L – Z) + 0.01F

     100 – (C + S)   

Where on the day of application of the formula:

 

C    The amount required to be held as a non-interest bearing cash ratio deposit
with the Bank of England expressed as a percentage of each of the Reference
Bank’s Eligible Liabilities (above any stated minimum). F    The amount of Pound
Sterling per £1,000,000 of the fee base of each Reference Bank payable to the
Financial Services Authority per annum (disregarding any minimum fee payable
under the Fees Regulations). L    The rate of interest per annum at which Pound
Sterling deposits of an amount comparable to the Borrowing or other amount are
offered by each Reference Bank to leading banks in the London interbank market
at or about 11:00 a.m. on the date of calculation for a period comparable to the
period for which the Mandatory Cost is to be calculated; or    The Pound
Sterling Overnight Rate for the relevant day as calculated without taking into
account the Mandatory Cost is the rate of interest (less margin and the
Mandatory Cost) payable on that day on the related Borrowing pursuant to clause
Section 2.12 of this Agreement. S    The amount required to be placed as Special
Deposits with the Bank of England, expressed as a percentage of each of the
Reference Bank’s Eligible Liabilities (above any stated minimum). Z    The lower
of L and the rate of interest per annum paid by the Bank of England on Special
Deposits at or about 11:00 a.m. on the date of calculation.



--------------------------------------------------------------------------------

For the purposes of calculating the Mandatory Cost:

 

(i) C, L, S and Z are included in the formula as numbers and not as percentages,
e.g., if C = 0.15% and L= 7%, CL is calculated at 0.15 x 7;

 

(ii) the formula is applied on the first day of each period for which it falls
to be calculated (and the result shall apply for the duration of such period);

 

(iii) each amount is rounded up to the nearest four decimal places; and

 

(iv) if the formula produces a negative percentage, the percentage shall be
taken as zero.

If alternative or additional financial requirements are imposed by the Bank of
England, the Financial Services Authority or any other fiscal, monetary or
governmental authority or agency (including the European Central Bank), which in
the Administrative Agent’s reasonable opinion make the above formula (or any
element thereof, or any defined term used therein) no longer appropriate, the
Administrative Agent (following consultation with the Borrowers and the Required
Lenders) shall be entitled by notice to the Borrowers to stipulate such other
formula as shall be suitable to apply in substitution for the above formula. Any
such variation shall, in the absence of manifest error, be conclusive and
binding on all parties and shall apply from the date specified in such notice.

For the purposes of this Schedule:

“Bank of England Act” means the Bank of England Act 1998;

“Eligible Liabilities” has the meaning given to that term in the Cash Ratio
Deposits (Eligible Liabilities) Order 1998 or the applicable substitute order
made under the Bank of England Act as in force on the date of application of the
formula;

“Fee Base” has the meaning given to that term in the Fees Regulations;

“Fees Regulations” means the Banking Supervision (Fees) Regulations 2001 or the
applicable substitute regulations made under the Bank of England Act as are in
force on the date of application of the formula; and

“Special Deposits” has the meaning given to that term by the Bank of England on
the date of application of the formula.

Any reference to a provision of any statute, directive, order or regulation
herein is a reference to that provision as amended or reenacted from time to
time.



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

 

Lender

   2016 Commitment      2017 Commitment  

Citibank, N.A.

     175,000,000         175,000,000   

Bank of America, N.A.

     175,000,000         175,000,000   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

     175,000,000         175,000,000   

Barclays Bank PLC

     175,000,000         175,000,000   

BNP Paribas

     175,000,000         175,000,000   

Deutsche Bank AG New York Branch

     175,000,000         175,000,000   

JPMorgan Chase Bank, N.A.

     175,000,000         175,000,000   

The Royal Bank of Scotland plc

     175,000,000         175,000,000   

Wells Fargo Bank, N.A.

     175,000,000         175,000,000   

Credit Agricole Corporate and Investment Bank

     112,500,000         112,500,000   

Mizuho Corporate Bank, Ltd.

     112,500,000         112,500,000   

Sovereign Bank (Santander)

     112,500,000         112,500,000   

Sumitomo Mitsui Banking Corp.

     112,500,000         112,500,000   

UBS Loan Finance LLC

     112,500,000         112,500,000   

Goldman Sachs Bank USA

     100,000,000         100,000,000   

The Bank of Nova Scotia

     62,500,000         62,500,000   

Credit Suisse AG

     62,500,000         62,500,000   

Morgan Stanley Bank, N.A.

     62,500,000         62,500,000   



--------------------------------------------------------------------------------

The Bank of New York Mellon

     37,500,000         37,500,000   

Lloyds TSB Bank plc

     37,500,000         37,500,000   

SUB-TOTALS

   $ 2,500,000,000.00       $ 2,500,000,000.00   

TOTAL

   $ 5,000,000,000.00      



--------------------------------------------------------------------------------

SCHEDULE 2.03(A)

 

Loan Type:

  

A borrowing notice (pursuant and
subject to Section 2.03 or
Section 2.04, as applicable) or an
interest election (pursuant to Section
2.07) must be given not later than:

  

Prepayment notice
(pursuant to Section 2.10)
must be given not later  than:

REVOLVING LOANS

Any Eurocurrency Borrowing    11:00 a.m. New York City time three (3) Business
Days before the date of the proposed Borrowing.    12:00 p.m. New York City time
three (3) Business Days before the date of prepayment. Alternate Base Rate
Borrowing    10:00 a.m. New York City time on the Business Day of the proposed
Borrowing.    12:00 p.m. New York City time one (1) Business Day before the date
of prepayment. Pound Sterling Overnight Rate Borrowing    10:00 a.m. London time
one (1) Business Day before the date of the proposed Borrowing.    12:00 p.m.
London time one (1) Business Day before the date of prepayment. Euro Overnight
Rate Borrowing    10:00 a.m. London time on the Business Day of the proposed
Borrowing (subject to the limitation in Section 2.03).    12:00 p.m. London time
one (1) Business Day before the date of prepayment. TIBOR Borrowing    11:00
a.m. Tokyo time three (3) Business Days before the date of the proposed
Borrowing.    12:00 p.m. Tokyo time three (3) Business Days before the date of
prepayment.

SWINGLINE LOANS

      Alternate Base Rate Borrowing    2:00 p.m. New York City time on the
Business Day of the proposed Borrowing.    Pound Sterling Overnight Rate or Euro
Overnight Borrowing    10:00 a.m. London time on the Business Day of the
proposed Borrowing.    12:00 p.m. London time one (1) Business Day before the
date of prepayment. Pound Sterling Quoted Rate or Euro Quoted Rate Borrowing   
3:00 p.m. London time on the Business Day of the proposed Borrowing.    12:00
p.m. London time one (1) Business Day before the date of prepayment.



--------------------------------------------------------------------------------

SCHEDULE 6.08

UNRESTRICTED SUBSIDIARIES

 

1. TBS Funding Corp.

2. TW Receivables, Inc.

3. Sellers, LLC

4. Witty, LLC

5. 281 LLC

6. Conspire, LLC

7. Stormy, LLC

8. Bandy, LLC

9. Umbria, LLC

10. LIS Distribution, Inc.

11. Love and War Distribution, Inc.

12. Starter LLC

13. Like It LLC



--------------------------------------------------------------------------------

SCHEDULE 8

LIST OF PROPER PERSONS

 

Name

  

Title

John K. Martin, Jr.

  

Executive Vice President, Chief Financial and Administrative Officer

Edward B. Ruggiero

  

Senior Vice President and Treasurer

Daniel J. Happer*

  

Vice President and Assistant Treasurer

Stephen N. Kapner*

  

Vice President and Assistant Treasurer

Eric Schott*

  

Vice President and Assistant Treasurer

 

* The Administrative Agent may act upon verbal instructions from Mr. Happer,
Mr. Kapner or Mr. Schott, which will be followed by written confirmation from
one of the other above-named officers.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ACCEPTANCE

Reference is made to the Amended and Restated Credit Agreement, dated as of
January 19, 2011, as amended and restated as of December 14, 2012 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among TIME WARNER INC., TIME WARNER INTERNATIONAL FINANCE LIMITED, the Lenders
party thereto and CITIBANK, N.A., as administrative agent (in such capacity, the
“Administrative Agent”). Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

The Assignor identified on Schedule l hereto (the “Assignor”) and the Assignee
identified on Schedule l hereto (the “Assignee”) agree as follows:

1. The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Effective
Date (as defined below), the interest described in Schedule 1 hereto (the
“Assigned Interest”) in and to the Assignor’s rights and obligations under the
Credit Agreement with respect to the amount set forth on Schedule 1 hereto for
the Commitments of the applicable Class and Revolving Credit Exposure of the
applicable Class of the Assignor on the Effective Date of this Assignment and
Acceptance.

2. The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, any other Credit Document or any other instrument or
document furnished pursuant thereto, other than that the Assignor has not
created any adverse claim upon the interest being assigned by it hereunder and
that such interest is free and clear of any such adverse claim and (b) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any of the Borrowers, any of their Affiliates or any
other obligor or the performance or observance by any of the Borrowers, any of
their Affiliates or any other obligor of any of their respective obligations
under the Credit Agreement or any other Credit Documents or any other instrument
or document furnished pursuant hereto or thereto.

3. The Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Acceptance; (b) confirms that it has received a
copy of the Credit Agreement, together with copies of the financial statements
delivered pursuant to Section 3.04 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance; (c) agrees that it will,
independently and without reliance upon the Assignor, the Administrative Agent
or any Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement and other Credit Documents or any
other instrument or document furnished pursuant hereto or



--------------------------------------------------------------------------------

thereto; (d) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Credit Agreement and other Credit Documents or any other instrument or
document furnished pursuant hereto or thereto as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
incidental thereto; and (e) agrees that it will be bound by the provisions of
the Credit Agreement and will perform in accordance with its terms all the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender of the applicable Class.

4. The effective date of this Assignment and Acceptance shall be the Effective
Date of Assignment described in Schedule 1 hereto (the “Effective Date”).
Following the execution of this Assignment and Acceptance, it will be delivered
to the Administrative Agent (and Time Warner, the Swingline Lender and the
Issuing Bank, to the extent required by Section 9.04(b) of the Credit Agreement)
for acceptance by it and recording by the Administrative Agent pursuant to the
Credit Agreement, effective as of the Effective Date (which shall not, unless
otherwise agreed to by the Administrative Agent, be earlier than five Business
Days after the date of such acceptance and recording by the Administrative
Agent). The Administrative Agent shall keep records of this Assignment and
Acceptance in accordance with Section 9.04(d) of the Credit Agreement.

5. Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to the Effective Date and to the
Assignee for amounts which have accrued subsequent to the Effective Date.

6. From and after the Effective Date, (a) the Assignee shall be a party to the
Credit Agreement and, to the extent provided in this Assignment and Acceptance,
have the rights and obligations of a Lender of the Applicable Class thereunder
and under the other Credit Documents and shall be bound by the provisions
thereof and (b) the Assignor shall, to the extent provided in this Assignment
and Acceptance, relinquish its rights and be released from its obligations under
the Credit Agreement.

7. This Assignment and Acceptance shall be construed in accordance with and
governed by the law of the State of New York.

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.

 

2



--------------------------------------------------------------------------------

Schedule 1

to Assignment and Acceptance with respect to the

Amended and Restated Credit Agreement, dated as of January 19, 2011, as amended
and restated

as of December 14, 2012

among TIME WARNER INC., TIME WARNER INTERNATIONAL FINANCE LIMITED, the

Lenders party thereto and CITIBANK, N.A.,

as administrative agent (in such capacity, the “Administrative Agent”)

 

Name of Assignor:  

 

  

Name of Assignee:  

 

  

Effective Date of Assignment:  

 

  

 

Amount of 2017 Commitments and 2017

Revolving Credit Exposure Assigned

  

[Amount of 2017 Yen Commitments

Assigned

$                        $                    ]

Amount of 2016 Commitments and 2016

Revolving Credit Exposure Assigned

  

[Amount of 2016 Yen Commitments

Assigned

$                        $                     ]

[Name of Assignee]     [Name of Assignor] By:  

 

    By:  

 

  Title:       Title:



--------------------------------------------------------------------------------

Accepted for Recordation in the Register:     Required Consents (if any):
CITIBANK, N.A., as     [TIME WARNER INC. Administrative Agent       By:  

 

    By:  

 

  Title:       Title:]       [            , as       Swingline Lender       By:
 

 

        Title:]       [                                         , as      
Issuing Bank       By:  

 

        Title:]

 

2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF GUARANTEE

GUARANTEE, dated as of January 19, 2011 (as amended, supplemented or otherwise
modified from time to time, this “Guarantee”), made by TIME WARNER INC., a
Delaware corporation (“Time Warner”), HISTORIC TW INC., a Delaware corporation
(“Historic TW”), TURNER BROADCASTING SYSTEM, INC., a Georgia corporation (“TBS”)
and HOME BOX OFFICE, INC., a Delaware corporation (“HBO”) (each, a “Guarantor”,
and collectively, the “Guarantors”), in favor of CITIBANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) for the
lenders (the “Lenders”) parties to the Credit Agreement, dated as of January 19,
2011 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Time Warner, TIME WARNER INTERNATIONAL FINANCE
LIMITED (“TWIFL”), the Lenders and the Administrative Agent.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make Loans and other extensions of credit to the Borrowers upon the terms and
subject to the conditions set forth therein;

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective Loans and other extensions of credit to the Borrowers under the
Credit Agreement that the Guarantors shall have executed and delivered this
Guarantee to the Administrative Agent for the ratable benefit of the Lenders;
and

WHEREAS, each Guarantor is an affiliate of one or more of the Borrowers under
the Credit Agreement, and it is to the advantage of each Guarantor that the
Lenders make the Loans and other extensions of credit to the Borrowers under the
Credit Agreement.

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective loans and other extensions of credit
to the Borrowers under the Credit Agreement, each Guarantor hereby agrees with
the Administrative Agent, for the ratable benefit of the Lenders, as follows:

1. Defined Terms. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

(b) As used herein, “Designated Borrowers” means Time Warner and TWIFL.

(c) As used herein, “Obligations” means the collective reference to the unpaid
principal of and interest on the Loans and Reimbursement Obligations and all
other obligations and liabilities of each Designated Borrower to the
Administrative Agent, the Swingline Lenders, the Issuing Banks, the Yen Fronting
Lenders and the Lenders (including, without limitation, interest accruing at the
then applicable rate provided in the



--------------------------------------------------------------------------------

Credit Agreement after the maturity of the Loans and Reimbursement Obligations
and interest accruing at the then applicable rate provided in the Credit
Agreement after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to either one or
both of the Designated Borrowers whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, the
Credit Agreement, any Letter of Credit or any other Credit Document, in each
case whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses or otherwise (including, without limitation, all
fees and disbursements of counsel to the Administrative Agent, the Swingline
Lenders, the Issuing Banks, the Yen Fronting Lenders and the Lenders that are
required to be paid by either one or both of the Designated Borrowers pursuant
to the terms of the Credit Agreement or any other Credit Document).

(d) As used herein, “Reimbursement Obligations” means the obligation of a
Designated Borrower to reimburse the Issuing Banks pursuant to Section 2.05(e)
of the Credit Agreement for amounts drawn under Letters of Credit.

(e) As used herein, “Historic TW Obligations” has the meaning assigned to such
term in Section 2(c) of this Guarantee.

(f) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Guarantee shall refer to this Guarantee as a whole and not to
any particular provision of this Guarantee, and section and paragraph references
are to this Guarantee unless otherwise specified.

(g) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

2. Guarantees. (a) Historic TW hereby unconditionally and irrevocably guarantees
to the Administrative Agent, for the ratable benefit of the Lenders and their
respective successors, indorsees, transferees and assigns, the prompt and
complete payment and performance by the Designated Borrowers when due (whether
at the stated maturity, by acceleration or otherwise) of the Obligations.

(b) Time Warner hereby unconditionally and irrevocably guarantees to the
Administrative Agent, for the ratable benefit of the Lenders and their
respective successors, indorsees, transferees and assigns, the prompt and
complete payment and performance by TWIFL when due (whether at the stated
maturity, by acceleration or otherwise) of the Obligations of TWIFL.

(c) Each of TBS and HBO hereby, jointly and severally, unconditionally and
irrevocably guarantees to the Administrative Agent, for the ratable benefit of
the Lenders and their respective successors, indorsees, transferees and assigns,
the prompt and complete payment and performance by Historic TW when due (whether
at the stated maturity, by acceleration or otherwise) of its obligations and
liabilities under this Guarantee (the “Historic TW Obligations”), including
under Section 2(a) hereof.

 

2



--------------------------------------------------------------------------------

(d) This Guarantee shall remain in full force and effect until the Obligations
are paid in full, no Letter of Credit shall be outstanding (unless such Letter
of Credit is cash collateralized in accordance with Section 2.05(c) of the
Credit Agreement) and the Commitments of each Class are terminated,
notwithstanding that from time to time prior thereto either one or both of the
Designated Borrowers may be free from any Obligations.

(e) Each Guarantor agrees that whenever, at any time, or from time to time, it
shall make any payment to the Administrative Agent or any Lender on account of
its liability hereunder, it will notify the Administrative Agent and such Lender
in writing that such payment is made under this Guarantee for such purpose.

(f) Anything herein or in any other Credit Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Credit Documents shall in no event exceed the amount which can be
guaranteed by such Guarantor under applicable Federal and state laws relating to
the insolvency of debtors (after giving effect to the right of contribution
established in Section 3 hereof).

(g) No payment or payments made by either of the Designated Borrowers, any of
the Guarantors, any other guarantor or any other Person or received or collected
by the Administrative Agent or any Lender from either of the Designated
Borrowers, any of the Guarantors, any other guarantor or any other Person by
virtue of any action or proceeding or any setoff or appropriation or payment of
the Obligations shall be deemed to modify, reduce, release or otherwise affect
the liability of any Guarantor hereunder who shall, notwithstanding any such
payment or payments (other than payments made by such Guarantor in respect of
the Obligations or payments received or collected from such Guarantor in respect
of the Obligations), remain liable for the Obligations and, in the case of TBS
and HBO, the Historic TW Obligations, up to the maximum liability of such
Guarantor hereunder until the Obligations are paid in full, no Letter of Credit
shall be outstanding (unless such Letter of Credit is cash collateralized in
accordance with Section 2.05(c) of the Credit Agreement) and the Commitments of
each Class are terminated.

3. Right of Contribution. Each Guarantor hereby agrees that to the extent that a
Guarantor shall have paid more than its proportionate share of any payment made
hereunder, such Guarantor shall be entitled to seek and receive contribution
from and against any other Guarantor hereunder who has not paid its
proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 5 hereof. The provisions
of this Section shall in no respect limit the obligations and liabilities of any
Guarantor to the Administrative Agent and the Lenders, and each Guarantor shall
remain liable to the Administrative Agent and the Lenders for the full amount
guaranteed by such Guarantor hereunder.

 

3



--------------------------------------------------------------------------------

4. Right of Setoff. (a) Historic TW hereby authorizes each Lender at any time
and from time to time when any amounts owed by either one or both of the
Designated Borrowers under the Credit Agreement are due and payable and have not
been paid (taking into account any applicable grace periods), to the fullest
extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final), at any time held and other
indebtedness at any time owing by such Lender to or for the credit or the
account of Historic TW (other than indebtedness related to commercial
advertising and marketing arrangements entered into in the ordinary course of
business) against any of and all of the obligations of Historic TW to such
Lender hereunder now or hereafter existing under the Credit Agreement or any
other Credit Document whether or not such Lender has made any demand for
payment. Each Lender shall notify Historic TW promptly of any such setoff and
the application made by such Lender of the proceeds thereof; provided that the
failure to give such notice shall not affect the validity of such setoff and
application. The rights of each Lender under this paragraph are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.

(b) Time Warner hereby authorizes each Lender at any time and from time to time
when any amounts owed by TWIFL under the Credit Agreement are due and payable
and have not been paid (taking into account any applicable grace periods), to
the fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final), at any time held and
other indebtedness at any time owing by such Lender to or for the credit or the
account of Time Warner (other than indebtedness related to commercial
advertising and marketing arrangements entered into in the ordinary course of
business) against any of and all of the obligations of Time Warner to such
Lender hereunder now or hereafter existing under the Credit Agreement or any
other Credit Document whether or not such Lender has made any demand for
payment. Each Lender shall notify Time Warner promptly of any such setoff and
the application made by such Lender of the proceeds thereof; provided that the
failure to give such notice shall not affect the validity of such setoff and
application. The rights of each Lender under this paragraph are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.

(c) Each of TBS and HBO hereby authorizes each Lender at any time and from time
to time when any amounts owed by Historic TW under this Guarantee are due and
payable and have not been paid (taking into account any applicable grace
periods), to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final), at any
time held and other indebtedness at any time owing by such Lender to or for the
credit or the account of either TBS or HBO (other than indebtedness related to
commercial advertising and marketing arrangements entered into in the ordinary
course of business) against any of and all of the obligations of TBS or HBO, as
applicable, to such Lender hereunder now or hereafter existing under the Credit
Agreement or any other Credit Document whether or not such Lender has made any
demand for payment. Each Lender shall notify TBS and/or HBO, as the case may be,
promptly of any such setoff and the application made by such Lender of the
proceeds thereof; provided that the failure to give such notice shall not affect
the validity of such setoff and application. The rights of each Lender under
this paragraph are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

 

4



--------------------------------------------------------------------------------

5. No Subrogation. Notwithstanding any payment or payments made by any Guarantor
hereunder, or any setoff or application of funds of any Guarantor by any Lender,
no Guarantor shall be entitled to be subrogated to any of the rights of the
Administrative Agent or any Lender against either one or both of the Designated
Borrowers or against any collateral security or guarantee or right of offset
held by the Administrative Agent or any Lender for the payment of the
Obligations or the Historic TW Obligations, nor shall any Guarantor seek or be
entitled to seek any contribution or reimbursement from either one or both of
the Designated Borrowers in respect of payments made by such Guarantor
hereunder, until all amounts owing to the Administrative Agent and the Lenders
by the Borrowers on account of the Obligations are paid in full, no Letter of
Credit shall be outstanding (unless such Letter of Credit is cash collateralized
in accordance with Section 2.05(c) of the Credit Agreement) and the Commitments
of each Class are terminated. If any amount shall be paid to any Guarantor on
account of such subrogation rights at any time when all of the Obligations shall
not have been paid in full, such amount shall be held by such Guarantor in trust
for the Administrative Agent and the Lenders, segregated from other funds of
such Guarantor, and shall, forthwith upon receipt by such Guarantor, be turned
over to the Administrative Agent in the exact form received by such Guarantor
(duly indorsed by such Guarantor to the Administrative Agent, if required), to
be applied against the Obligations, whether matured or unmatured, in such order
as the Administrative Agent may determine.

6. Amendments, etc. with Respect to the Obligations; Waiver of Rights. Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor, and without notice to or further
assent by any Guarantor, (a) any demand for payment of any of the Obligations
and any of the Historic TW Obligations made by the Administrative Agent or any
Lender may be rescinded by the Administrative Agent or such Lender, and any of
the Obligations and any of the Historic TW Obligations continued, (b) the
Obligations and/or the Historic TW Obligations, or the liability of any other
Person upon or for any part thereof, or any collateral security or guarantee
therefor or right of offset with respect thereto, may, from time to time, in
whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by the Administrative Agent or any
Lender, (c) the Credit Agreement and any other Credit Document may be amended,
modified, supplemented or terminated, in whole or in part, and (d) any
collateral security, guarantee or right of offset at any time held by the
Administrative Agent or any Lender for the payment of the Obligations and/or the
Historic TW Obligations may be sold, exchanged, waived, surrendered or released.
Neither the Administrative Agent nor any Lender shall have any obligation to
protect, secure, perfect or insure any Lien at any time held by it as security
for the Obligations or for this Guarantee or any property subject thereto.

7. Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Obligations
and/or any of the Historic TW Obligations and notice of or proof of reliance by
the Administrative Agent or any Lender upon this Guarantee or acceptance of this
Guarantee; the Obligations, and any of them, shall conclusively be deemed to
have been created, contracted or incurred, or renewed, extended, amended or
waived, in reliance upon this Guarantee; and all dealings between either one or
both of the Designated Borrowers or any of the Guarantors, on the one hand, and
the Administrative Agent and the Lenders, on the other, shall likewise be
conclusively presumed to have been had or consummated in reliance upon this
Guarantee. Each Guarantor waives diligence,

 

5



--------------------------------------------------------------------------------

presentment, protest, demand for payment and notice of default or nonpayment to
or upon either one or both of the Designated Borrowers or any Guarantor with
respect to the Obligations or the Historic TW Obligations. This Guarantee shall
be construed as a continuing, absolute and unconditional guarantee of payment
without regard to (a) the validity, regularity or enforceability of the Credit
Agreement or any other Credit Document, any of the Obligations or the Historic
TW Obligations or any other collateral security therefor or guarantee or right
of offset with respect thereto at any time or from time to time held by the
Administrative Agent or any Lender, (b) any defense, setoff or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by either one or both of the Designated Borrowers or
any other Person against the Administrative Agent or any Lender, or (c) any
other circumstance whatsoever (with or without notice to or knowledge of either
one or both of the Designated Borrowers or any Guarantor) which constitutes, or
might be construed to constitute, an equitable or legal discharge of either one
or both of the Designated Borrowers from the Obligations or of Historic TW from
the Historic TW Obligations, or of such Guarantor under this Guarantee, in
bankruptcy or in any other instance. When making a demand hereunder or otherwise
pursuing its rights and remedies hereunder against any Guarantor, the
Administrative Agent and any Lender may, but shall be under no obligation to,
make a similar demand on or otherwise pursue such rights and remedies as it may
have against either Designated Borrower, any other Guarantor or any other Person
or against any collateral security or guarantee for the Obligations or the
Historic TW Obligations or any right of offset with respect thereto, and any
failure by the Administrative Agent or any Lender to make any such demand, to
pursue such other rights or remedies or to collect any payments from either
Designated Borrower, any such other Guarantor or any such other Person or to
realize upon any such collateral security or guarantee or to exercise any such
right of offset, or any release of either Designated Borrower, any such other
Guarantor or any such other Person or of any such collateral security, guarantee
or right of offset, shall not relieve any Guarantor of any liability hereunder,
and shall not impair or affect the rights and remedies, whether express, implied
or available as a matter of law, of the Administrative Agent or any Lender
against any Guarantor. For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings.

8. Reinstatement. This Guarantee shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations or any of the Historic TW Obligations is rescinded or
must otherwise be restored or returned by the Administrative Agent or any Lender
upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of
either one or both of the Designated Borrowers or Historic TW or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, either one or both of the Designated Borrowers
or Historic TW or any substantial part of either Designated Borrower’s or
Historic TW’s property, or otherwise, all as though such payments had not been
made.

9. Payments. Each Guarantor hereby agrees that payments hereunder will be paid
to the Administrative Agent without setoff or counterclaim in the applicable
Currency at the office of the Administrative Agent as designated by the
Administrative Agent.

10. Representations and Warranties. (a) To induce the Administrative Agent and
the Lenders to enter into the Credit Agreement and to induce the Lenders to make
their respective extensions of credit to the Borrowers thereunder, each
Guarantor hereby represents

 

6



--------------------------------------------------------------------------------

and warrants to the Administrative Agent and each Lender that the
representations and warranties set forth in Article III of the Credit Agreement
(other than those set forth in Sections 3.04(c), 3.06 and 3.10 on any date other
than the Effective Date) as they relate to such Guarantor or to the Credit
Documents to which such Guarantor is a party, each of which is hereby
incorporated herein by reference, are true and correct, and the Administrative
Agent and each Lender shall be entitled to rely on each of them as if they were
fully set forth herein (it being understood that any representation or warranty
set forth in Article III of the Credit Agreement that is qualified by a
reference to a certain Borrower thereunder and its Subsidiaries taken as a whole
shall not be deemed to apply to the Guarantor individually).

(b) The Guarantors agree that the foregoing representation and warranty shall be
deemed to have been made by each Guarantor and shall be true and correct in all
material respects on the date of each borrowing by a Borrower under the Credit
Agreement on and as of such date of borrowing as though made hereunder on and as
of such date.

11. Authority of Administrative Agent. Each Guarantor acknowledges that the
rights and responsibilities of the Administrative Agent under this Guarantee
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, right, request, judgment
or other right or remedy provided for herein or resulting or arising out of this
Guarantee shall, as between the Administrative Agent and the Lenders, be
governed by the Credit Agreement and by such other agreements with respect
thereto as may exist from time to time among them, but, as between the
Administrative Agent and any or all of the Guarantors, the Administrative Agent
shall be conclusively presumed to be acting as agent for the Lenders with full
and valid authority so to act or refrain from acting, and no Guarantor shall be
under any obligation, or entitlement, to make any inquiry respecting such
authority.

12. Notices. All notices, requests and demands to or upon the Administrative
Agent, any Lender or any Guarantor shall be effected in the manner provided in
Section 9.01 of the Credit Agreement; any such notice, request or demand to or
upon any Guarantor shall be addressed to such Guarantor at its notice address
set forth on Schedule 1 hereto.

13. Severability. Any provision of this Guarantee which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

14. Integration. This Guarantee and the other Credit Documents represent the
agreement of each Guarantor with respect to the subject matter hereof and there
are no promises or representations by the Guarantor, the Administrative Agent or
any Lender relative to the subject matter hereof not reflected herein or in the
other Credit Documents.

15. Amendments in Writing. None of the terms or provisions of this Guarantee may
be waived, amended, supplemented or otherwise modified except by a written
instrument executed by the applicable Guarantor and the Administrative Agent;
provided that any right, power or privilege of the Administrative Agent or the
Lenders arising under this Guarantee may

 

7



--------------------------------------------------------------------------------

be waived by the Administrative Agent and the Lenders in a letter or agreement
executed by the Administrative Agent; provided further that no such amendment or
waiver shall release any material Guarantor from its obligations hereunder
without the written consent of each Lender.

16. Release of Subsidiary Guarantors. Any term or provision of any Credit
Document to the contrary notwithstanding, a Subsidiary Guarantor shall be
automatically released from its obligations under the Guarantee, and the
guarantee of such Subsidiary Guarantor shall be automatically released, upon
receipt by the Administrative Agent of a certificate of a Responsible Officer of
Time Warner certifying that such Subsidiary Guarantor has no outstanding
Indebtedness for Borrowed Money as of the date of such certificate, other than
any other guarantee of Indebtedness for Borrowed Money that will be released
concurrently with the release of such guarantee. In connection with any such
release, the Administrative Agent shall execute and deliver to Time Warner or
the applicable Subsidiary Guarantor, at Time Warner’s expense, all documents and
shall take all such actions as are reasonably requested by Time Warner to
evidence such release and to effect the release of such Subsidiary Guarantor’s
guarantees and other obligations contained in the Guarantee. The execution and
delivery of documents pursuant to this Section shall be without recourse to or
representation or warranty by the Administrative Agent.

17. No Waiver; Cumulative Remedies. Neither the Administrative Agent nor any
Lender shall by any act (except by a written instrument pursuant to Section 15
hereof), delay, indulgence, omission or otherwise be deemed to have waived any
right or remedy hereunder or to have acquiesced in any Default or Event of
Default or in any breach of any of the terms and conditions hereof. No failure
to exercise, nor any delay in exercising, on the part of the Administrative
Agent or any Lender, any right, power or privilege hereunder shall operate as a
waiver thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Administrative Agent or
any Lender of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which the Administrative Agent or such
Lender would otherwise have on any future occasion. The rights and remedies
herein provided are cumulative, may be exercised singly or concurrently and are
not exclusive of any other rights or remedies provided by law.

18. Section Headings. The section headings used in this Guarantee are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

19. Successors and Assigns. This Guarantee shall be binding upon the successors
and assigns of each Guarantor and shall inure to the benefit of the
Administrative Agent and the Lenders and their successors and assigns; provided
that no Guarantor may assign, transfer or delegate any of its rights or
obligations under this Guarantee without the prior written consent of the
Administrative Agent.

20. Enforcement Expenses. Each Guarantor agrees, jointly and severally, to pay
or reimburse each Lender and the Administrative Agent for all its costs and
expenses incurred in collecting against such Guarantor under this Guarantee or
otherwise enforcing or protecting any rights under this Guarantee and the other
Credit Documents to which such Guarantor is a party,

 

8



--------------------------------------------------------------------------------

including, without limitation, the reasonable fees, charges and disbursements of
any counsel for the Lenders and the Administrative Agent, as and to the extent
provided in Section 9.03 of the Credit Agreement.

21. Counterparts. This Guarantee may be executed by one or more of the
Guarantors on any number of separate counterparts (including by facsimile or
electronic transmission), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.

22. Acknowledgements.

Each Guarantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Guarantee;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Guarantor arising out of or in connection with
this Guarantee or any other Credit Document, and the relationship between any or
all of the Guarantors, on the one hand, and the Administrative Agent and
Lenders, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor; and

(c) no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Guarantors and the Lenders.

23. GOVERNING LAW. THIS GUARANTEE SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

24. Jurisdiction; Consent to Service of Process. (a) Each Guarantor hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of the Supreme Court of the State of New York sitting in
New York County and of the United States District Court of the Southern District
of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Guarantee, or for recognition or
enforcement of any judgment, and each Guarantor hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding shall be heard and determined in such New York State court or, to the
extent permitted by law, in such Federal court. Each Guarantor agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

(b) Each Guarantor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Guarantee in any court referred to in paragraph
(a) of this Section. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(c) Each Guarantor irrevocably consents to service of process in the manner
provided for notices in Section 12 of this Guarantee. Nothing in this Guarantee
will affect the right of any party to this Guarantee to serve process in any
other manner permitted by law.

 

9



--------------------------------------------------------------------------------

25. WAIVER OF JURY TRIAL. EACH GUARANTOR HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
GUARANTEE OR ANY OTHER CREDIT DOCUMENT (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY).

[Remainder of page intentionally left blank]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Guarantee to be duly
executed and delivered by its duly authorized officer as of the day and year
first above written.

 

TIME WARNER INC. By:  

 

  Name:   Title: HISTORIC TW INC. By:  

 

  Name:   Title: TURNER BROADCASTING SYSTEM, INC. By:  

 

  Name:   Title: HOME BOX OFFICE, INC. By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE 1

Address for Notices

TIME WARNER INC.

One Time Warner Center

New York, NY 10019

Attention: Chief Financial Officer

Facsimile No. (212) 484-7175

Attention: General Counsel

Facsimile No. (212) 484-7167

Attention: Treasurer

Facsimile No. (212) 484-7151

HISTORIC TW INC.

One Time Warner Center

New York, NY 10019

Attention: Treasurer

Facsimile No. (212) 484-7151

Attention: General Counsel

Facsimile No. (212) 484-7167

TURNER BROADCASTING SYSTEM, INC.

1 CNN Center

Atlanta, GA 30348

Attention: Chief Financial Officer

Facsimile No. (404) 827-4069

Attention: General Counsel

Facsimile No. (404) 827-2381

With a copy to Time Warner at its address set forth above.

HOME BOX OFFICE, INC.

1100 Avenue of the Americas

New York, NY 10036

Attention: Chief Financial Officer

Facsimile No. (212) 364-4009

Attention: General Counsel

Facsimile No. (212) 512-7020

With a copy to Time Warner at its address set forth above.